Exhibit 10.1

EXECUTION VERSION

AMENDED AND RESTATED

CREDIT AND GUARANTY AGREEMENT

dated as of October 26, 2007

among

OZ MANAGEMENT LP,

as Borrower

OZ ADVISORS LP,

as Guarantor,

OZ ADVISORS II LP,

as Guarantor

CERTAIN SUBSIDIARIES OF OZ MANAGEMENT LP,

as Guarantors,

VARIOUS LENDERS,

GOLDMAN SACHS CREDIT PARTNERS L.P.,

as Joint Lead Arranger, Joint Bookrunner

and Administrative Agent,

LEHMAN BROTHERS INC.,

as Joint Lead Arranger and Joint Bookrunner,

and

LEHMAN COMMERCIAL PAPER INC.,

as Syndication Agent

 

 

$750,000,000 Senior Credit Facility

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

SECTION 1. DEFINITIONS AND INTERPRETATION

     2   

1.1. Definitions

     2   

1.2. Accounting Terms

     25   

1.3. Subject Transactions

     25   

1.4. Interpretation, etc.

     25   

SECTION 2. LOANS

     26   

2.1. Tranche B Term Loan

     26   

2.2. [Reserved]

     26   

2.3. [Reserved]

     26   

2.4. [Reserved]

     26   

2.5. Pro Rata Shares; Availability of Funds

     26   

2.6. Use of Proceeds

     27   

2.7. Evidence of Debt; Register; Lenders’ Books and Records; Notes

     27   

2.8. Interest on Loans

     28   

2.9. Conversion/Continuation

     29   

2.10. Default Interest

     30   

2.11. Fees

     30   

2.12. Scheduled Payments

     30   

2.13. Voluntary Prepayments

     30   

2.14. Mandatory Prepayments

     31   

2.15. Application of Prepayments

     31   

2.16. General Provisions Regarding Payments

     31   

2.17. Ratable Sharing

     33   

2.18. Making or Maintaining Eurodollar Rate Loans

     33   

2.19. Increased Costs; Capital Adequacy

     35   

2.20. Taxes; Withholding, etc.

     36   

2.21. Obligation to Mitigate

     38   

2.22. [Reserved]

     39   

2.23. Removal or Replacement of a Lender

     39   

2.24. Incremental Facilities

     40   

SECTION 3. CONDITIONS PRECEDENT

     41   

3.1. Closing Date

     41   

3.2. Further Conditions to All Term Loans

     43   

3.3. Effective Date

     43   

3.4. Notices

     43   

SECTION 4. REPRESENTATIONS AND WARRANTIES

     43   

4.1. Organization; Requisite Power and Authority; Qualification

     43   

4.2. Equity Interests and Ownership

     44   

4.3. Due Authorization

     44   

4.4. No Conflict

     44   

4.5. Governmental Consents

     45   

4.6. Binding Obligation

     45   

 

i



--------------------------------------------------------------------------------

4.7. Historical Financial Statements

     45   

4.8. [Reserved]

     45   

4.9. No Material Adverse Change

     45   

4.10. [Reserved]

     45   

4.11. Adverse Proceedings, etc.

     45   

4.12. Payment of Taxes

     46   

4.13. Title to Properties

     46   

4.14. No Defaults

     46   

4.15. Governmental Regulation

     46   

4.16. Margin Stock

     46   

4.17. Employee Benefit Plans

     46   

4.18. Certain Fees

     47   

4.19. Solvency

     47   

4.20. Compliance with Statutes, etc.

     47   

4.21. Disclosure

     47   

4.22. Patriot Act

     47   

SECTION 5. AFFIRMATIVE COVENANTS

     48   

5.1. Financial Statements and Other Reports

     48   

5.2. Existence

     50   

5.3. Payment of Taxes

     50   

5.4. Maintenance of Properties

     50   

5.5. Insurance

     50   

5.6. Books and Records; Inspections

     51   

5.7. [Reserved]

     51   

5.8. Compliance with Laws

     51   

5.9. [Reserved]

     51   

5.10. Subsidiaries; Collateral; Additional Guarantors

     51   

5.11. Additional Material Real Estate Assets

     52   

5.12. Further Assurances

     52   

SECTION 6. NEGATIVE COVENANTS

     53   

6.1. Indebtedness

     53   

6.2. Liens

     54   

6.3. Restricted Junior Payments

     55   

6.4. Restrictions on OZ Subsidiary Distributions

     56   

6.5. [Reserved]

     57   

6.6. [Reserved]

     57   

6.7. Fundamental Changes; Disposition of Assets

     57   

6.8. [Reserved]

     58   

6.9. [Reserved]

     58   

6.10. Transactions with Shareholders and Affiliates

     58   

6.11. Conduct of Business

     58   

6.12. [Reserved]

     58   

6.13. Amendments or Waivers of Organizational Documents and Certain Agreements

     58   

6.14. Fiscal Year

     59   

SECTION 7. GUARANTY

     59   

 

ii



--------------------------------------------------------------------------------

7.1. Guaranty of the Obligations

     59   

7.2. Contribution by Guarantors

     59   

7.3. Payment by Guarantors

     60   

7.4. Liability of Guarantors Absolute

     60   

7.5. Waivers by Guarantors

     62   

7.6. Guarantors’ Rights of Subrogation, Contribution, etc.

     62   

7.7. Subordination of Other Obligations

     63   

7.8. Continuing Guaranty

     63   

7.9. Authority of Guarantors or Borrower

     63   

7.10. Financial Condition of Borrower

     63   

7.11. Bankruptcy, etc.

     64   

7.12. Discharge of Guaranty Upon Sale of Guarantor

     64   

SECTION 8. EVENTS OF DEFAULT

     64   

8.1. Events of Default

     64   

SECTION 9. AGENTS

     67   

9.1. Appointment of Agents

     67   

9.2. Powers and Duties

     67   

9.3. General Immunity

     67   

9.4. Agents Entitled to Act as Lender

     69   

9.5. Lenders’ Representations, Warranties and Acknowledgment

     69   

9.6. Right to Indemnity

     70   

9.7. Successor Administrative Agent

     70   

9.8. Collateral Documents and Guaranty

     71   

9.9. Withholding Taxes

     71   

SECTION 10. MISCELLANEOUS

     72   

10.1. Notices

     72   

10.2. Expenses

     73   

10.3. Indemnity

     74   

10.4. Set-Off

     74   

10.5. Amendments and Waivers

     75   

10.6. Successors and Assigns; Participations

     76   

10.7. Independence of Covenants

     80   

10.8. Survival of Representations, Warranties and Agreements

     80   

10.9. No Waiver; Remedies Cumulative

     80   

10.10. Marshalling; Payments Set Aside

     80   

10.11. Severability

     80   

10.12. Obligations Several; Independent Nature of Lenders’ Rights

     81   

10.13. Non-Recourse Nature of Obligations

     81   

10.14. Headings

     81   

10.15. APPLICABLE LAW

     81   

10.16. CONSENT TO JURISDICTION

     81   

10.17. WAIVER OF JURY TRIAL

     82   

10.18. Confidentiality

     82   

10.19. Usury Savings Clause

     83   

10.20. Counterparts

     84   

10.21. Effectiveness

     84   

 

iii



--------------------------------------------------------------------------------

10.22. Patriot Act

     84   

10.23. Electronic Execution of Assignments

     84   

10.24. No Fiduciary Duty

     84   

10.25. Amendment and Restatement

     85   

10.26. Reaffirmation

     85   

 

APPENDICES:    A    Term Loan Commitments    B    Notice Addresses, Principal
Office SCHEDULES:    1    OZ Funds    4.1    Jurisdictions of Organization and
Qualification    4.2    Equity Interests and Ownership    4.7    Liabilities   
4.12    Payment of Taxes    5.10    Collateral Requirements    6.1    Certain
Indebtedness    6.4    Certain Restrictions on Subsidiary Distributions
EXHIBITS:    A-1    Funding Notice    A-2    Conversion/Continuation Notice    B
   Note    C    Compliance Certificate    D    Opinions of Counsel    E   
Assignment Agreement    F    Certificate Re Non-bank Status    G-1    Closing
Date Certificate    G-2    Solvency Certificate    H    Counterpart Agreement   
I    Intercompany Note    J    Joinder Agreement

 

iv



--------------------------------------------------------------------------------

AMENDED AND RESTATED

CREDIT AND GUARANTY AGREEMENT

This AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT, dated as of October 26,
2007, is entered into by and among OZ MANAGEMENT LP, a Delaware limited
partnership (“Borrower”), OZ ADVISORS LP, a Delaware limited partnership
(“Advisors”), as Guarantor, OZ ADVISORS II LP, a Delaware limited partnership
(“Advisors II”), as Guarantor, CERTAIN SUBSIDIARIES OF BORROWER, as Guarantors,
the Lenders party hereto from time to time, GOLDMAN SACHS CREDIT PARTNERS L.P.
(“GSCP”), as Joint Lead Arranger, Joint Bookrunner and Administrative Agent
(together with its permitted successors in such capacity, “Administrative
Agent”), LEHMAN BROTHERS INC., as Joint Lead Arranger and Joint Bookrunner
(together with GSCP in such capacities, “Arrangers”), and LEHMAN COMMERCIAL
PAPER INC. (“LCPI”), as Syndication Agent (in such capacity, “Syndication
Agent”).

RECITALS:

WHEREAS, capitalized terms used in these Recitals and the preamble to this
Agreement shall have the respective meanings set forth for such terms in
Section 1.1 hereof;

WHEREAS, Borrower, Advisors, Advisors II and certain Subsidiaries of Borrower,
as Guarantors, the lenders party thereto from time to time (the “Existing
Lenders”), GSCP, as joint lead arranger, joint bookrunner and administrative
agent, LBI, as joint lead arranger and joint bookrunner, and LCPI, as
syndication agent, entered into that certain Credit and Guaranty Agreement,
dated as of July 2, 2007 (the “Existing Credit Agreement”), pursuant to which
the Existing Lenders extended certain senior credit facilities to Borrower;

WHEREAS, Borrower desires that the Existing Lenders and other parties hereto
agree to amend and restate the Existing Credit Agreement in its entirety to:
(i) permit certain distributions and other transactions contemplated by the Form
S-1 Registration Statement of Och-Ziff Capital Management Group LLC (“Issuer”),
initially filed with the Securities and Exchange Commission (the “SEC”) on
July 2, 2007, as amended by Amendment No. 1, filed with the SEC on August 13,
2007, Amendment No. 2, filed with the SEC on September 19, 2007, and Amendment
No. 3, filed with the SEC on October 11, 2007, Amendment No. 4, filed with the
SEC on October 16, 2007, Amendment No. 5, filed with the SEC on October 22,
2007, and Amendment No. 6, filed with the SEC on October 25, 2007 (collectively,
the “S-1”), and (ii) make certain other changes as more fully set forth herein,
which amendment and restatement shall become effective upon the Effective Date
(as defined below);

WHEREAS, a number of Lenders comprising Requisite Lenders have, on or prior to
the Effective Date, authorized Administrative Agent to execute this Agreement on
behalf of all Lenders;

WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities of the parties under
the Existing Credit Agreement and that this Agreement amend and restate in its
entirety the Existing Credit Agreement and re-evidence the Obligations
outstanding on the Effective Date as contemplated hereby; and



--------------------------------------------------------------------------------

WHEREAS, it is the intent of Credit Parties to confirm that all Obligations of
the Credit Parties under the other Credit Documents, as amended hereby or on or
as of the date hereof, shall continue in full force and effect and that, from
and after the Effective Date, all references to the “Credit Agreement” contained
therein shall be deemed to refer to this Agreement.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree to amend and restate
the Existing Credit Agreement as follows:

SECTION 1. DEFINITIONS AND INTERPRETATION

1.1. Definitions. The following terms used herein, including in the preamble,
recitals, exhibits and schedules hereto, shall have the following meanings:

“Adjusted Eurodollar Rate” means, for any Interest Rate Determination Date with
respect to an Interest Period for a Eurodollar Rate Loan, the rate per annum
obtained by dividing (and rounding upward to the next whole multiple of 1/16 of
1%) (i) (a) the rate per annum (rounded to the nearest 1/100 of 1%) equal to the
rate determined by Administrative Agent to be the offered rate which appears on
the page of the Reuters Screen which displays an average British Bankers
Association Interest Settlement Rate (such page currently being LIBOR01 page)
for deposits (for delivery on the first day of such period) with a term
equivalent to such period in Dollars, determined as of approximately 11:00 a.m.
(London, England time) on such Interest Rate Determination Date, or (b) in the
event the rate referenced in the preceding clause (a) does not appear on such
page or service or if such page or service shall cease to be available, the rate
per annum (rounded to the nearest 1/100 of 1%) equal to the rate determined by
Administrative Agent to be the offered rate on such other page or other service
which displays an average British Bankers Association Interest Settlement Rate
for deposits (for delivery on the first day of such period) with a term
equivalent to such period in Dollars, determined as of approximately 11:00 a.m.
(London, England time) on such Interest Rate Determination Date, or (c) in the
event the rates referenced in the preceding clauses (a) and (b) are not
available, the rate per annum (rounded to the nearest 1/100 of 1%) equal to the
offered quotation rate to first class banks in the London interbank market by
GSCP for deposits (for delivery on the first day of the relevant period) in
Dollars of amounts in same day funds comparable to the principal amount of the
applicable Loan of Administrative Agent, in its capacity as a Lender, for which
the Adjusted Eurodollar Rate is then being determined with maturities comparable
to such period as of approximately 11:00 a.m. (London, England time) on such
Interest Rate Determination Date, by (ii) an amount equal to (a) one minus
(b) the Applicable Reserve Requirement.

“Administrative Agent” as defined in the preamble hereto.

“Adverse Proceeding” means any action, suit, proceeding, hearing (whether
administrative, judicial or otherwise), governmental investigation or
arbitration (whether or not purportedly on behalf of Borrower, Advisors,
Advisors II or any OZ Subsidiary) at law or in equity, or before or by any
Governmental Authority, domestic or foreign, whether pending or, to the
knowledge of Borrower, Advisors, Advisors II or any OZ Subsidiary, threatened in
writing

 

2



--------------------------------------------------------------------------------

against Borrower, Advisors, Advisors II or any OZ Subsidiary, or any property of
Borrower, Advisors, Advisors II or any OZ Subsidiary.

“Advisors” as defined in the preamble hereto.

“Advisors II” as defined in the preamble hereto.

“Affected Lender” as defined in Section 2.18(b).

“Affected Loans” as defined in Section 2.18(b).

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to vote 10% or more of the Securities having ordinary
voting power for the election of directors, managing general partners or the
equivalent of such Person.

“Agent” means each of Administrative Agent and Syndication Agent.

“Agent Affiliates” as defined in Section 10.1(b).

“Aggregate Amounts Due” as defined in Section 2.17.

“Aggregate Payments” as defined in Section 7.2.

“Agreement” means this Amended and Restated Credit and Guaranty Agreement, dated
as of October 26, 2007, as it may be amended, restated, supplemented or
otherwise modified from time to time.

“Applicable Margin’” means a percentage, per annum, equal to 0.75%.

“Applicable Reserve Requirement” means, at any time, for any Eurodollar Rate
Loan, the maximum rate, expressed as a decimal, at which reserves (including any
basic marginal, special, supplemental, emergency or other reserves) are required
to be maintained with respect thereto against “Eurocurrency liabilities” (as
such term is defined in Regulation D) under regulations issued from time to time
by the Board of Governors or other applicable banking regulator. Without
limiting the effect of the foregoing, the Applicable Reserve Requirement shall
reflect any other reserves required to be maintained by such member banks with
respect to (i) any category of liabilities which includes deposits by reference
to which the applicable Adjusted Eurodollar Rate or any other interest rate of a
Loan is to be determined, or (ii) any category of extensions of credit or other
assets which include Eurodollar Rate Loans. A Eurodollar Rate Loan shall be
deemed to constitute Eurocurrency liabilities and as such shall be deemed
subject to reserve requirements without benefits of credit for proration,
exceptions or offsets that may be available from time to time to the applicable
Lender. The rate of interest on Eurodollar Rate Loans shall be adjusted
automatically on and as of the effective date of any change in the Applicable
Reserve Requirement.

 

3



--------------------------------------------------------------------------------

“Approved Electronic Communications” means any notice, demand, communication,
information, document or other material that any Credit Party provides to
Administrative Agent pursuant to any Credit Document or the transactions
contemplated therein which is distributed to the Agents or to the lenders by
means of electronic communications pursuant to Section 10.1(b).

“Arrangers” as defined in the preamble hereto.

“Asset Sale” means a sale, lease or sub-lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, exclusive license (as licensor or
sublicensor), transfer or other disposition to, or any exchange of property
with, any Person (other than Borrower or any Guarantor), in one transaction or a
series of transactions, of all or any part of any Credit Party’s or any of the
OZ Subsidiaries’ businesses, assets or properties of any kind, whether real,
personal, or mixed and whether tangible or intangible, whether now owned or
hereafter acquired, leased or licensed, or any issuances or sale of the Equity
Interests of any OZ Subsidiary, other than (i) inventory (or other assets) sold,
leased or licensed out in the ordinary course of business, (ii) dispositions of
assets no longer used or useful in the conduct of business or the dispositions
of accounts receivable in connection with the collection or compromise thereof,
(iii) licenses, sublicenses, leases or subleases granted to others not
interfering in any material respect with the business of any Credit Party or OZ
Subsidiary, (iv) dispositions of property to any Credit Party or OZ Subsidiary;
provided that if the transferor is a Credit Party, then the transferee must also
be a Credit Party, (v) sales, leases or licenses of other assets for
consideration of less than $5,000,000 with respect to any transaction or series
of related transactions and less than $10,000,000 in the aggregate during any
Fiscal Year, (vi) sales or dispositions of Cash Equivalents for fair market
value, (vii) Involuntary Dispositions and (viii) issuances by the Borrower,
Advisors and/or Advisors II to any Person other than a Credit Party or an OZ
Subsidiary of its Equity Interests or Class C Non-Equity Interests.

“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit E, with such amendments or modifications as
may be approved by Administrative Agent.

“Assignment Effective Date” as defined in Section 10.6(b).

“AUM” as defined in Section 3.1(e).

“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president or one of its vice presidents (or the equivalent thereof), and such
Person’s chief financial officer or treasurer.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

“Base Rate” means, for any day, a rate per annum equal to the greater of (i) the
Prime Rate in effect on such day and (ii) the Federal Funds Effective Rate in
effect on such day plus 1/2 of 1%. Any change in the Base Rate due to a change
in the Prime Rate or the Federal

 

4



--------------------------------------------------------------------------------

Funds Effective Rate shall be effective on the effective day of such change in
the Prime Rate or the Federal Funds Effective Rate, respectively.

“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.

“Beneficiary” means each Agent, Lender and Lender Counterparty.

“Board of Governors” means the Board of Governors of the United States Federal
Reserve System, or any successor thereto.

“Borrower” as defined in the preamble hereto.

“Business Day” means (i) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close and (ii) with respect to all notices,
determinations, fundings and payments in connection with the Adjusted Eurodollar
Rate or any Eurodollar Rate Loans, the term “Business Day” shall mean any day
which is a Business Day described in clause (i) and which is also a day for
trading by and between banks in Dollar deposits in the London interbank market.

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with the accounting principles used in the preparation of the Historical
Financial Statements, is or should be accounted for as a capital lease on the
balance sheet of that Person.

“Cash” means money, currency or a credit balance in any demand or Deposit
Account.

“Cash Equivalents” means, as at any date, (a) securities issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twelve
months from the date of acquisition, (b) time deposits and certificates of
deposit denominated in a Permitted Currency of (i) any Lender, (ii) any domestic
commercial bank of recognized standing having capital and surplus in excess of
$500,000,000 or (iii) any bank whose short term commercial paper rating from S&P
is at least A 1 or the equivalent thereof or from Moody’s is at least P 1 or the
equivalent thereof (any such bank being an “Approved Bank”), in each case with
maturities of not more than 270 days from the date of acquisition,
(c) commercial paper and variable or fixed rate notes issued by any Approved
Bank (or by the parent company thereof) or any variable rate notes issued by, or
guaranteed by, any domestic corporation rated A 1 (or the equivalent thereof) or
better by S&P or P 1 (or the equivalent thereof) or better by Moody’s and
maturing within six months of the date of acquisition, (d) repurchase agreements
entered into by any Person with a bank or trust company (including any of the
Lenders) or recognized securities dealer having capital and surplus in excess of
$500,000,000 for direct obligations issued by or fully guaranteed by the United
States in which such Person shall have a perfected first priority security
interest (subject to no other Liens) and having, on the date of purchase
thereof, a fair market value of at least 100% of the

 

5



--------------------------------------------------------------------------------

amount of the repurchase obligations and (e) Investments, classified in
accordance with the accounting principles used in the preparation of the
Historical Financial Statements as current assets, in money market investment
programs registered under the Investment Company Act of 1940 which are
administered by reputable financial institutions having capital of at least
$500,000,000 and the portfolios of which are limited to investments of the
character described in the foregoing subdivisions (a) through (d).

“Certificate re Non-Bank Status” means a certificate substantially in the form
of Exhibit F.

“Change of Control” means, at any time, (i) Permitted Holders shall cease to
beneficially own and control, directly or indirectly, at least 25% on a fully
diluted basis of the economic and voting interests in the Equity Interests of
Borrower, Advisors and Advisors II; and (ii) any Person or “group” (within the
meaning of Rules 13d-3 and 13d-5 under the Exchange Act) other than Permitted
Holders shall have acquired beneficial ownership on a fully diluted basis of a
percentage of the total voting and/or economic interest in the Equity Interests
of Borrower, Advisors and Advisors II greater than such percentage interests
owned and controlled by Permitted Holders.

“Class” means (i) with respect to Lenders, each of the following classes of
Lenders: (a) Lenders having Tranche B Term Loan Exposure and (b) Lenders having
New Term Loan Exposure of each Series, and (ii) with respect to Loans, each of
the following classes of Loans: (a) Tranche B Term Loans and (b) each Series of
New Term Loans.

“Class A Shares” means the Class A limited liability company interests of the
Issuer.

“Class C Non-Equity Interest” means a unit representing a non-equity interest in
each of Borrower, Advisors and Advisors II on which discretionary income
allocations may be made to existing and future partners of Borrower, Advisors
and Advisors II, as described in the S-1.

“Closing Date” means July 2, 2007, the date on which the Tranche B Term Loans
were made.

“Closing Date Certificate” means a Closing Date Certificate substantially in the
form of Exhibit G-1.

“Collateral” as defined in Schedule 5.10.

“Collateral Documents” means the Pledge and Security Agreement, the Mortgages,
the Intellectual Property Security Agreements, if any, and all other
instruments, documents and agreements delivered by any Credit Party pursuant to
this Agreement or any of the other Credit Documents in order to grant to
Administrative Agent, for the benefit of Secured Parties, a Lien on any real,
personal or mixed property of that Credit Party as security for the Obligations.

 

6



--------------------------------------------------------------------------------

“Collateral Questionnaire” means a certificate in form satisfactory to
Administrative Agent that provides information with respect to the personal or
mixed property of each Credit Party.

“Combined Adjusted EBITDA” means, for any period, an amount determined for
Credit Parties and the OZ Subsidiaries on a combined basis equal to (i) Combined
Net Income, plus, to the extent reducing Combined Net Income, the sum, without
duplication, of amounts for (a) Combined Interest Expense, (b) provisions for
taxes based on income, (c) total depreciation expense, (d) total amortization
expense, (e) other non-Cash charges reducing Combined Net Income (excluding any
such non-Cash charge to the extent that it represents an accrual or reserve for
potential Cash charge in any future period or amortization of a prepaid Cash
charge that was paid in a prior period) and (f) any non-recurring and unusual
losses deducted in calculating, Combined Net Income, minus (ii) (a) other
non-Cash gains increasing Combined Net Income for such period (excluding any
such non-Cash gain to the extent it represents the reversal of an accrual or
reserve for potential Cash gain in any prior period) and (b) to the extent not
deducted in determining Combined Net Income, any cash payments or distributions
made on or with respect to the Class C Non-Equity Interests. Notwithstanding
anything to the contrary herein, any impacts related to the Restricted Junior
Payments under Section 6.3(b) through (g) shall be disregarded in determining
Combined Adjusted EBITDA.

“Combined Capital Expenditures” means, for any period, the aggregate of all
expenditures of Credit Parties and the OZ Subsidiaries during such period
determined on a combined basis that, in accordance with the accounting
principles used in the preparation of the Historical Financial Statements, are
or should be included in “purchase of property and equipment” or similar items
reflected in the combined statement of cash flows of Credit Parties and the OZ
Subsidiaries.

“Combined Interest Expense” means, for any period, total interest expense
(including that portion attributable to Capital Leases in accordance with the
accounting principles used in the preparation of the Historical Financial
Statements and capitalized interest) of Credit Parties and the OZ Subsidiaries
on a combined basis with respect to all outstanding Indebtedness of Credit
Parties and the OZ Subsidiaries, including all commissions, discounts and other
fees and charges owed with respect to letters of credit and net costs under
Interest Rate Agreements, but excluding, however, any amount not payable in Cash
and any amounts referred to in Section 2.11 payable on or before the Closing
Date.

“Combined Net Income” means, for any period, (i) the net income (or loss) of
Credit Parties and the OZ Subsidiaries on a combined basis for such period taken
as a single accounting period determined in conformity with the accounting
principles used in the preparation of the Historical Financial Statements,
minus, to the extent not deducted in determining the net income pursuant to
clause (i) above, (ii) (a) the income (or loss) of any Person (other than an OZ
Subsidiary) in which any other Person (other than Credit Parties or any of the
OZ Subsidiaries) has a joint interest, except to the extent of the amount of
dividends or other distributions actually paid to a Credit Party or any of the
OZ Subsidiaries by such Person during such period, (b) the income (or loss) of
any Person accrued prior to the date it becomes an OZ Subsidiary or is merged
into or consolidated with a Credit Party or any of the OZ Subsidiaries or that
Person’s assets are acquired by a Credit Party or any of the OZ Subsidiaries,

 

7



--------------------------------------------------------------------------------

(c) the income of any OZ Subsidiary to the extent that the declaration or
payment of dividends or similar distributions by that OZ Subsidiary of that
income is not at the time permitted by operation of the terms of its charter or
any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that OZ Subsidiary, (d) any after-tax
gains or losses attributable to Asset Sales or returned surplus assets of any
Pension Plan, and (e) (to the extent not included in clauses (a) through
(d) above) any net extraordinary gains or net extraordinary losses.

“Combined Total Debt” means, as at any date of determination, the aggregate
stated balance sheet amount of all Indebtedness of Credit Parties and the OZ
Subsidiaries determined on a combined basis in accordance with the accounting
principles used in the preparation of the Historical Financial Statements.

“Commitment” means any Term Loan Commitment or New Term Loan Commitment.

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

“Contributing Guarantors” as defined in Section 7.2.

“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit A-2.

“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit H delivered by a Credit Party pursuant to Section 5.10.

“Credit Date” means the date of a Credit Extension.

“Credit Document” means any of this Agreement, the Notes, if any, the Collateral
Documents, when delivered, and all other documents, instruments or agreements
executed and delivered by a Credit Party for the benefit of any Agent or any
Lender in connection herewith.

“Credit Extension” means the making of a Loan.

“Credit Party” means Borrower and each Guarantor.

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or

 

8



--------------------------------------------------------------------------------

arrangement, each of which is for the purpose of hedging the foreign currency
risk associated with Borrower’ and the OZ Subsidiaries’ operations and not for
speculative purposes.

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

“Deferred Amounts” means any amounts to be paid under any Deferred Fee Agreement
(including deferred fees and all amounts credited to any deferred fee account)
with respect to any incentive fees that have been or will be deferred pursuant
to any Deferred Fee Agreement to which the Borrower or any Guarantor is party
payable to the Borrower or a Guarantor by a Person (x) other than an OZ
Subsidiary and (y) that is not organized under the laws of the United States or
any of its political subdivisions (provided that no more than 50% per year of
all incentive fees for services performed for any year beginning after
December 31, 2007 will be so deferred).

“Deferred Fee Agreement” means an agreement pursuant to which fees for
investment management services are deferred before they are earned.

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (i) matures or is mandatorily redeemable (other than solely for
Equity Interests which are not otherwise Disqualified Equity Interests),
pursuant to a sinking fund obligation or otherwise (except as a result of a
change of control or asset sale so long as any rights of the holders thereof
upon the occurrence of a change of control or asset sale event shall be subject
to the prior repayment in full of the Loans and all other Obligations that are
accrued and payable and the termination of the Commitments), (ii) is redeemable
at the option of the holder thereof (other than solely for Equity Interests
which are not otherwise Disqualified Equity Interests), in whole or in part,
(iii) provides for the scheduled payments of dividends in cash, or (iv) is or
becomes convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Equity Interests, in each case,
prior to the date that is 91 days after the Term Loan Maturity Date. For the
avoidance of doubt, Disqualified Equity Interests shall not include Och-Ziff
Operating Group A Units or Och-Ziff Operating Group B Units.

“Distribution” means any distribution of the proceeds of the Term Loans
(including earnings thereon) to any of Borrower’s equity holders.

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

“Domestic Subsidiary” means any Material Subsidiary organized under the laws of
the United States of America, any State thereof or the District of Columbia.

 

9



--------------------------------------------------------------------------------

“Effective Date” means the date on which the conditions precedent set forth in
Section 3.3 shall have been satisfied or waived in accordance with the terms
hereof.

“Eligible Assignee” means (i) any Lender, any Affiliate of any Lender and any
Related Fund (any two or more Related Funds being treated as a single Eligible
Assignee for all purposes hereof), and (ii) any commercial bank, insurance
company, investment or mutual fund or other entity that is an “accredited
investor” (as defined in Regulation D under the Securities Act) and which
extends credit or buys loans; provided, no Affiliate of a Credit Party shall be
an Eligible Assignee.

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was sponsored, maintained or contributed to
by, or required to be contributed by, a Credit Party, any of the OZ Subsidiaries
or any of their respective ERISA Affiliates.

“Equity Interests” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing, but excluding Class C Non-Equity Interests.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.

“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(ii) any trade or business (whether or not incorporated) which is a member of a
group of trades or businesses under common control within the meaning of
Section 414(c) of the Internal Revenue Code of which that Person is a member;
and (iii) any member of an affiliated service group within the meaning of
Section 414(m) or (o) of the Internal Revenue Code of which that Person, any
corporation described in clause (i) above or any trade or business described in
clause (ii) above is a member. Any former ERISA Affiliate of a Credit Party or
any of the OZ Subsidiaries shall continue to be considered an ERISA Affiliate of
such Credit Party or any such OZ Subsidiary within the meaning of this
definition with respect to the period such entity was an ERISA Affiliate of such
Credit Party or such OZ Subsidiary and with respect to liabilities arising after
such period for which such Credit Party or such OZ Subsidiary could be liable
under the Internal Revenue Code or ERISA.

“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by regulation); (ii) the failure to meet the minimum funding standard of
Section 412 of the Internal Revenue Code with respect to any Pension Plan
(whether or not waived in accordance with Section 412(d) of the Internal Revenue
Code) or the failure to make by its due date a required installment under
Section 412(m) of the Internal Revenue Code with respect to any Pension Plan or
the failure to make any required contribution to a Multiemployer Plan; (iii) the
provision by

 

10



--------------------------------------------------------------------------------

the administrator of any Pension Plan pursuant to Section 4041(a)(2) of ERISA of
a notice of intent to terminate such plan in a distress termination described in
Section 4041(c) of ERISA; (iv) the withdrawal by a Credit Party, any of the OZ
Subsidiaries or any of their respective ERISA Affiliates from any Pension Plan
with two or more contributing sponsors or the termination of any such Pension
Plan resulting in liability to a Credit Party, any of the OZ Subsidiaries or any
of their respective Affiliates pursuant to Section 4063 or 4064 of ERISA;
(v) the institution by the PBGC of proceedings to terminate any Pension Plan, or
the occurrence of any event or condition which can be reasonably expected to
constitute grounds under ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan; (vi) the imposition of liability on a
Credit Party, any of the OZ Subsidiaries or any of their respective ERISA
Affiliates pursuant to Section 4062(e) or 4069 of ERISA or by reason of the
application of Section 4212(c) of ERISA; (vii) the withdrawal of a Credit Party,
any of the OZ Subsidiaries or any of their respective ERISA Affiliates in a
complete or partial withdrawal (within the meaning of Sections 4203 and 4205 of
ERISA) from any Multiemployer Plan if there is any potential liability therefor,
or the receipt by a Credit Party, any of the OZ Subsidiaries or any of their
respective ERISA Affiliates of notice from any Multiemployer Plan that it is in
reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA, or that
it intends to terminate or has terminated under Section 4041A or 4042 of ERISA;
(viii) the occurrence of an act or omission which could give rise to the
imposition on a Credit Party, any of the OZ Subsidiaries or any of their
respective ERISA Affiliates of fines, penalties, taxes or related charges under
Chapter 43 of the Internal Revenue Code or under Section 409, Section 502(c),
(i) or (l), or Section 4071 of ERISA in respect of any Employee Benefit Plan;
(ix) the assertion of a material claim (other than routine claims for benefits)
against any Employee Benefit Plan other than a Multiemployer Plan or the assets
thereof, or against a Credit Party, any of the OZ Subsidiaries or any of their
respective ERISA Affiliates in connection with any Employee Benefit Plan;
(x) receipt from the Internal Revenue Service of notice of the failure of any
Pension Plan (or any other Employee Benefit Plan intended to be qualified under
Section 401(a) of the Internal Revenue Code) to qualify under Section 401(a) of
the Internal Revenue Code, or the failure of any trust forming part of any
Pension Plan to qualify for exemption from taxation under Section 501(a) of the
Internal Revenue Code; or (xi) the imposition of a Lien pursuant to
Section 401(a)(29) or 412(n) of the Internal Revenue Code or pursuant to ERISA
with respect to any Pension Plan.

“Eurodollar Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Adjusted Eurodollar Rate.

“Event of Default” means each of the conditions or events set forth in
Section 8.1.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

“Excluded Taxes” means with respect to Administrative Agent, any Lender, or any
other recipient of any payment to be made by or on account of any obligation
hereunder or under any other Credit Document, (a) taxes imposed on or measured
by its overall net income or gross receipts (however denominated), and franchise
taxes imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which such

 

11



--------------------------------------------------------------------------------

recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable lending office is located, (b) any
branch profits taxes imposed by the United States or any similar tax imposed by
any other jurisdiction and (c) in the case of a Non-US Lender, any withholding
tax that is imposed on amounts payable to such Non-US Lender at the time such
Non-US Lender becomes a party hereto (or designates a new lending office) or is
attributable to such Non-US Lender’s failure or inability (other than as a
result of a change in law after the date on which such Lender becomes a party to
this Agreement) to comply with Section 2.20(c), except to the extent that such
Non-US Lender (or its assignor, if any) was entitled, at the time of designation
of a new lending office (or assignment), to receive additional amounts from the
Borrower or other Credit Party with respect to such withholding tax pursuant to
Section 2.20(b).

“Existing Credit Agreement” as defined in the recitals hereto.

“Existing Lenders” as defined in the recitals hereto.

“Expense Allocation Agreement” means one or more agreements to be entered into
among the Issuer, Och-Ziff Corp, Och-Ziff Holding, the Borrower, Advisors and
Advisors II, providing for the allocation of certain expenses as described in
the S-1, as the same may be amended, supplemented, modified or replaced from
time to time.

“Fair Share Contribution Amount” as defined in Section 7.2.

“Fair Share” as defined in Section 7.2.

“Federal Funds Effective Rate” means for any day, the rate per annum (expressed,
as a decimal, rounded upwards, if necessary, to the next higher 1/100 of 1%)
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided, (i) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (ii) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate charged to Administrative Agent, in its capacity as a Lender, on
such day on such transactions as determined by Administrative Agent.

“Fee Letter” means the fee letter, dated as of June 26, 2007, between Borrower,
GSCP, Lehman Brothers Inc., Lehman Brothers Commercial Bank and LCPI.

“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer of Borrower that such financial statements fairly
present, in all material respects, the financial condition of the Credit Parties
and the OZ Subsidiaries as at the dates indicated and the results of their
operations and their cash flows for the periods indicated, subject to changes
resulting from audit and normal year-end adjustments.

 

12



--------------------------------------------------------------------------------

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is the only Lien
to which such Collateral is subject, other than any Permitted Lien.

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

“Fiscal Year” means the fiscal year of the Credit Parties and the OZ
Subsidiaries ending on December 31 of each calendar year; provided the Fiscal
Year of Och-Ziff India Private Limited shall end on March 31 of each calendar
year.

“Flood Hazard Property” means any Real Estate Asset subject to a mortgage in
favor of Administrative Agent, for the benefit of Secured Parties, and located
in an area designated by the Federal Emergency Management Agency as having
special flood or mud slide hazards.

“Foreign Subsidiary” means any OZ Subsidiary that is not a Domestic Subsidiary.

“Free Cash Flow” means, for any period, an amount equal to (a) Combined Adjusted
EBITDA for such period, less (b) the sum of (i) Combined Interest Expense for
such period plus (ii) Combined Capital Expenditures made during such period plus
(iii) Permitted Tax Distributions during such period, plus (or minus) (c) the
net realized gains (or losses) on investments during such period plus
(d) dividends and interest from investments.

“Funding Guarantors” as defined in Section 7.2.

“Funding Notice” means a notice substantially in the form of Exhibit A-1.

“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2, United States generally accepted accounting principles in effect as
of the date of determination thereof.

“Governmental Acts” means any act or omission, whether rightful or wrongful, of
any present or future de jure or de facto government or Governmental Authority.

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity, officer or
examiner exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to any government or any court, in
each case whether associated with a state of the United States, the United
States, or a foreign entity or government.

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.

“GSCP” as defined in the preamble hereto.

 

13



--------------------------------------------------------------------------------

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or other monetary obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other monetary obligation of any other Person, whether or not
such Indebtedness or other monetary obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien); provided that the term “Guarantee” shall not include endorsements
for collection or deposit, in either case in the ordinary course of business, or
customary and reasonable indemnity obligations in effect on the Closing Date or
entered into in connection with any acquisition or disposition of assets
permitted under this Agreement (other than such obligations with respect to
Indebtedness). The amount of any Guarantee shall be deemed to be an amount equal
to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.

“Guaranteed Obligations” as defined in Section 7.1.

“Guarantor” means (i) Advisors, (ii) Advisors II and (iii) each Domestic
Subsidiary of Borrower, Advisors or Advisors II unless, in the case of each such
Domestic Subsidiary, (a) such Domestic Subsidiary being a Guarantor would
require the consent of a third party or is otherwise contractually prohibited or
(b) such Domestic Subsidiary is not wholly owned by the Borrower or a Guarantor
or any of their Subsidiaries.

“Guarantor Subsidiary” means each Guarantor other than Advisors and Advisors II.

“Guaranty” means the guaranty of each Guarantor set forth in Section 7.

“Hedge Agreement” means an Interest Rate Agreement or a Currency Agreement
entered into with a Lender Counterparty and satisfactory to Administrative
Agent.

“Hedge Fund” means any hedge fund created after the Closing Date and managed,
directly or indirectly, by a Credit Party or any of its Subsidiaries or
Affiliates or any of its investment advisors.

 

14



--------------------------------------------------------------------------------

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.

“Historical Financial Statements” means as of the Closing Date, (i) the audited
financial statements of the Och-Ziff Operating Group, for the immediately
preceding three Fiscal Years, consisting of combined balance sheets and the
related combined statements of income, changes in member’s equity and cash flows
for such Fiscal Years, and (ii) the unaudited financial statements of the
Och-Ziff Operating Group as at March 31, 2007, consisting of a combined balance
sheet and the related combined statements of income and cash flows for the
three-month period ending on such date, certified by the chief financial officer
of Borrower that they fairly present, in all material respects, the financial
condition of the Och-Ziff Operating Group as at the dates indicated and the
results of their operations and their cash flows for the periods indicated,
subject to changes resulting from audit and normal year-end adjustments.

“Increased Amount Date” as defined in Section 2.24.

“Increased-Cost Lenders” as defined in Section 2.23.

“Indebtedness”, as applied to any Person, means, without duplication, (i) all
indebtedness for borrowed money; (ii) that portion of obligations with respect
to Capital Leases that is properly classified as a liability on a balance sheet
in conformity with the accounting principles used in the preparation of the
Historical Financial Statements; (iii) notes payable and drafts accepted
representing extensions of credit whether or not representing obligations for
borrowed money; (iv) any obligation owed for all or any part of the deferred
purchase price of property or services (other than (a) trade account payables in
the ordinary course of business and (b) any earn-out obligation until such
obligation becomes a liability on the balance sheet of such Person in accordance
with the accounting principles used in the preparation of the Historical
Financial Statements and if not paid after becoming due and payable); (v) all
indebtedness (excluding prepaid interest thereon) secured by any Lien on any
property or asset owned or held by that Person regardless of whether the
indebtedness secured thereby shall have been assumed by that Person or is
nonrecourse to the credit of that Person; (vi) all reimbursement obligations
arising under any letter of credit; (vi) Disqualified Equity Interests,
(vii) net obligations of such Person in respect of any exchange traded or over
the counter derivative transaction, including any Interest Rate Agreement and
Currency Agreement, whether entered into for hedging or speculative purposes;
provided, in no event shall obligations under any Interest Rate Agreement and
any Currency Agreement be deemed “Indebtedness” for purposes of calculating the
Leverage Ratio; and (viii) all Guarantees of such Person in respect of any of
the foregoing. Notwithstanding anything to the contrary herein, accrued
distributions to any Permitted Holder in respect of Deferred Income
Distributions, Investment Distributions and 2007 Management Fee Distributions
(in each case as defined in the S-1) shall not constitute Indebtedness.

The amount of Indebtedness of any Person for purposes of clause (v) shall be
deemed to be equal to the lesser of (i) the aggregate unpaid amount of such
Indebtedness and

 

15



--------------------------------------------------------------------------------

(ii) the fair market value of the property encumbered thereby as determined by
such Person in good faith.

“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims, actions, judgments, suits, costs, expenses and disbursements of any kind
or nature whatsoever (including the reasonable fees and disbursements of counsel
for Indemnitees in connection with any investigative, administrative or judicial
proceeding or hearing commenced or threatened by any Person, whether or not any
such Indemnitee shall be designated as a party or a potential party thereto, and
any fees or expenses incurred by Indemnitees in enforcing this indemnity),
whether direct, indirect or consequential and whether based on any federal,
state or foreign laws, statutes, rules or regulations (including securities and
commercial laws, statutes, rules or regulations), on common law or equitable
cause or on contract or otherwise, that may be imposed on, incurred by, or
asserted against any such Indemnitee, in any manner relating to or arising out
of (i) this Agreement or the other Credit Documents or the transactions
contemplated hereby or thereby (including the Lenders’ agreement to make Credit
Extensions or the use or intended use of the proceeds thereof, or any
enforcement of any of the Credit Documents (including any sale of, collection
from, or other realization upon any of the Collateral or the enforcement of the
Guaranty)); or (ii) the commitment letter (and any related fee letter) delivered
by any Agent or any Lender to Borrower with respect to the transactions
contemplated by this Agreement.

“Indemnitee” as defined in Section 10.3.

“Intellectual Property Security Agreements” has the meaning assigned to that
term in the Pledge and Security Agreement.

“Intercompany Note” means a promissory note to be in form and substance
reasonably satisfactory to Administrative Agent evidencing Indebtedness owed
among Credit Parties and the OZ Subsidiaries.

“Interest Payment Date” means with respect to (i) any Loan that is a Base Rate
Loan, each March 31, June 30, September 30 and December 31 of each year,
commencing on the first such date to occur after the Closing Date and the final
maturity date of such Loan; and (ii) any Loan that is a Eurodollar Rate Loan,
the last day of each Interest Period applicable to such Loan; provided, in the
case of each Interest Period of longer than three months “Interest Payment Date”
shall also include each date that is three months, or an integral multiple
thereof, after the commencement of such Interest Period.

“Interest Period” means, in connection with a Eurodollar Rate Loan, an interest
period of one, two, three or six months (or nine or twelve months if the Lenders
agree), as selected by Borrower in the applicable Funding Notice or
Conversion/Continuation Notice, (i) initially, commencing on the Credit Date or
Conversion/Continuation Date thereof, as the case may be; and (ii) thereafter,
commencing on the day on which the immediately preceding Interest Period
expires; provided, (a) if an Interest Period would otherwise expire on a day
that is not a Business Day, such Interest Period shall expire on the next
succeeding Business Day unless no further Business Day occurs in such month, in
which case such Interest Period shall expire on the immediately preceding
Business Day; (b) any Interest Period that begins on the last Business

 

16



--------------------------------------------------------------------------------

Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall, subject to clause (c), of this definition, end on the last Business Day
of a calendar month; (c) no Interest Period with respect to any portion of any
Class of Term Loans shall extend beyond such Class’s Term Loan Maturity Date.

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement or arrangement, each of which is for the purpose of
hedging the interest rate exposure associated with Credit Parties’ and the OZ
Subsidiaries’ operations and not for speculative purposes.

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.

“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of a Credit Party
or any OZ Subsidiary.

“Issuer” as defined in the recitals hereto.

“Joinder Agreement” means an agreement substantially in the form of Exhibit J.

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided, in no event
shall any corporate Subsidiary of any Person be considered to be a Joint Venture
to which such Person is a party.

“LCPI” as defined in the preamble hereto.

“Lender” means each financial institution listed on the signature pages hereto
as a Lender, and any other Person that becomes a party hereto pursuant to an
Assignment Agreement or a Joinder Agreement.

“Lender Counterparty” means each Lender, each Agent and each of their respective
Affiliates counterparty to a Hedge Agreement (including any Person who is an
Agent or a Lender (and any Affiliate thereof) as of the Closing Date or the
Effective Date, as the case may be, but subsequently, whether before or after
entering into a Hedge Agreement, ceases to be an Agent or a Lender, as the case
may be) including, without limitation, each such Affiliate that appoints
Administrative Agent as its agent and agrees to be bound by the Credit Documents
as a Secured Party, subject to Section 9.8(c).

“Leverage Ratio” means the ratio as of the last day of any Fiscal Quarter, or
other date of determination, of (i) Combined Total Debt (net of Cash and Cash
Equivalents) as of such day to (ii) Combined Adjusted EBITDA for the four-Fiscal
Quarter period ending on such date or most recently ended prior to such date of
determination.

 

17



--------------------------------------------------------------------------------

“Lien” means any lien, mortgage, pledge, assignment, security interest, charge
or encumbrance of any kind (including any conditional sale or other title
retention agreement) and any preferential arrangement in the nature of a
security interest having the practical effect of any of the foregoing.

“Loan” means a Tranche B Term Loan and a New Term Loan.

“Margin Stock” as defined in Regulation U of the Board of Governors as in effect
from time to time.

“Material Adverse Effect” means a material adverse effect on and/or material
adverse change with respect to (i) the operations, business, properties,
liabilities (actual or contingent) or financial condition of the Credit Parties
and the OZ Subsidiaries taken as a whole; (ii) material impairment of the
ability of any Credit Party to fully and timely perform its Obligations; or
(iii) the legality, validity, binding effect or enforceability against a Credit
Party of a Credit Document to which it is a party.

“Material Real Estate Asset” means any fee-owned Real Estate Asset having a fair
market value in excess of $500,000,000 as of the date of the acquisition
thereof.

“Material Subsidiary” means any OZ Subsidiary that either directly or indirectly
through another OZ Subsidiary (a) generates any revenues or cash flow of
$5,000,000 or more in any fiscal year or (b) owns assets with an aggregate value
greater than or equal to $15,000,000 (excluding the value of leasehold
improvements up to an aggregate value of $25,000,000); provided that “Material
Subsidiary” shall not include 57 Aviation Services, LLC.

“Mortgage” means a Mortgage to be in form and substance reasonably satisfactory
to Administrative Agent, as it may be amended, supplemented or otherwise
modified from time to time.

“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.

“NAIC” means The National Association of Insurance Commissioners, and any
successor thereto.

“Net Insurance/Condemnation Proceeds” means an amount equal to: (i) any Cash
payments or proceeds received by any Credit Party or any of the OZ Subsidiaries
(a) under any casualty insurance policy in respect of a covered loss thereunder
or (b) as a result of the taking of any assets of any Credit Party or any of the
OZ Subsidiaries by any Person pursuant to the power of eminent domain,
condemnation or otherwise, minus (ii) (a) any actual costs and expenses incurred
by any Credit Party or any of the OZ Subsidiaries in connection with the
adjustment or settlement of any claims of such Credit Party such OZ Subsidiary
in respect thereof, and (b) any bona fide direct and indirect costs and expenses
incurred in connection with any sale of such assets as referred to in clause
(i)(b) of this definition, including income taxes payable as a result of any
gain recognized in connection therewith.

“New Term Loan Commitments” as defined in Section 2.24.

 

18



--------------------------------------------------------------------------------

“New Term Loan Exposure” means, with respect to any Lender, as of any date of
determination, the outstanding principal amount of the New Term Loans of such
Lender.

“New Term Loan Lender” as defined in Section 2.24.

“New Term Loan Maturity Date” means the date that New Term Loans of a Series
shall become due and payable in full hereunder, as specified in the applicable
Joinder Agreement, including by acceleration or otherwise.

“New Term Loans” as defined in Section 2.24.

“Nonpublic Information” means information which has not been disseminated in a
manner making it available to investors generally, within the meaning of
Regulation FD.

“Non-US Lender” as defined in Section 2.20(c).

“Note” means a promissory note in the form of Exhibit B, as it may be amended,
restated, supplemented or otherwise modified from time to time.

“Notice” means a Funding Notice or a Conversion/Continuation Notice.

“Obligations” means all obligations of every nature of each Credit Party,
including obligations from time to time owed to the Agents (including former
Agents), the Lenders or any of them and Lender Counterparties, under any Credit
Document or Hedge Agreement, whether for principal, interest (including interest
which, but for the filing of a petition in bankruptcy with respect to such
Credit Party, would have accrued on any Obligation, whether or not a claim is
allowed against such Credit Party for such interest in the related bankruptcy
proceeding), reimbursement of amounts drawn under Letters of Credit, payments
for early termination of Hedge Agreements, fees, expenses, indemnification or
otherwise.

“Obligee Guarantor” as defined in Section 7.7.

“Och-Ziff Corp” means Och-Ziff Holding Corporation, a Delaware corporation.

“Och-Ziff Holding” means Och-Ziff Holding LLC, a Delaware limited liability
company.

“Och-Ziff Operating Group” shall have the meaning ascribed thereto in the
audited financial statements in the S-1.

“Och-Ziff Operating Group A Unit” means a Class A operating group unit in
Borrower, Advisors or Advisors II, as described in the S-1.

“Och-Ziff Operating Group B Unit” means a Class B operating group unit in
Borrower, Advisors or Advisors II, as described in the S-1.

“Organizational Documents” means (i) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by-laws, as amended,

 

19



--------------------------------------------------------------------------------

(ii) with respect to any limited partnership, its certificate of limited
partnership, as amended, and its partnership agreement, as amended, (iii) with
respect to any general partnership, its partnership agreement, as amended, and
(iv) with respect to any limited liability company, its articles of
organization, as amended, and its operating agreement, as amended. In the event
any term or condition of this Agreement or any other Credit Document requires
any Organizational Document to be certified by a secretary of state or similar
governmental official, the reference to any such “Organizational Document” shall
only be to a document of a type customarily certified by such governmental
official.

“OZ Fund” means each of (a) each of the entities set forth on Schedule 1 and any
Subsidiaries of such entities (b) any Private Equity Fund, Hedge Fund or any
other public or private investment fund created after the Closing Date and
managed, directly or indirectly, by a Credit Party or any of its Subsidiaries or
Affiliates or any of its investment advisors.

“OZ Subsidiary” means any Subsidiary of a Credit Party, other than an OZ Fund or
any of its Subsidiaries.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA.

“Permitted Currency” means Japanese Yen, Euro, Hong Kong Dollar, Swiss Franc and
UK Sterling.

“Permitted Holders” means Daniel Och and any spouse and other immediate family
member of Daniel Och (together with their lawful heirs and beneficial trusts
established for estate planning purposes and controlled directly or indirectly
by one or more of them).

“Permitted Liens” means each of the Liens permitted pursuant to Section 6.2.

“Permitted Tax Distributions” as defined in Section 6.3(a).

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

“Platform” as defined in Section 5.1(i).

“Pledge and Security Agreement” means a Pledge and Security Agreement to be
executed by Borrower and each Guarantor to be in form and substance reasonably
satisfactory to Administrative Agent, as it may be amended, supplemented or
otherwise modified from time to time.

 

20



--------------------------------------------------------------------------------

“Prime Rate” means the rate of interest quoted in The Wall Street Journal, Money
Rates Section as the Prime Rate (currently defined as the base rate on corporate
loans posted by at least 75% of the nation’s thirty (30) largest banks), as in
effect from time to time. The Prime Rate is a reference rate and does not
necessarily represent the lowest or best rate actually charged to any customer.
Agent or any other Lender may make commercial loans or other loans at rates of
interest at, above or below the Prime Rate.

“Principal Office” means such Person’s “Principal Office” as set forth on
Appendix B, or such other office or office of a third party or sub-agent, as
appropriate, as such Person may from time to time designate in writing to
Borrower, Administrative Agent and each Lender.

“Private Equity Fund” means any private equity fund created after the Closing
Date and managed, directly or indirectly, by a Credit Party or any of its
Subsidiaries or Affiliates or any of its investment advisors.

“Pro Rata Share” means (i) with respect to all payments, computations and other
matters relating to the Tranche B Term Loan of any Lender, the percentage
obtained by dividing (a) the Tranche B Term Loan Exposure of that Lender by
(b) the aggregate Tranche B Term Loan Exposure of all Lenders and (ii) with
respect to all payments, computations and other matters relating to New Term
Loans of a particular Series, the percentage obtained by dividing (a) the New
Term Loan Exposure of that Lender with respect to that Series by (b) the
aggregate New Term Loan Exposure of all Lenders with respect to that Series. For
all other purposes with respect to each Lender, “Pro Rata Share” means the
percentage obtained by dividing (A) an amount equal to the sum of the Tranche B
Term Loan Exposure and the New Term Loan Exposure of that Lender, by (B) an
amount equal to the sum of the aggregate Tranche B Term Loan Exposure and the
aggregate New Term Loan Exposure of all Lenders.

“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Credit Party in any real property;
provided that, for the avoidance of doubt, such term shall not include an
interest in any OZ Fund or its Subsidiaries.

“Reconciliation Statement” as defined in Section 5.1(d).

“Register” as defined in Section 2.7(b).

“Regulation D” means Regulation D of the Board of Governors, as in effect from
time to time.

“Regulation FD” means Regulation FD as promulgated by the SEC under the
Securities Act and Exchange Act as in effect from time to time.

“Reimbursement Date” as defined in Section 2.4(d).

“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

 

21



--------------------------------------------------------------------------------

“Replacement Lender” as defined in Section 2.23.

“Requisite Class Lenders” means, at any time of determination, (i) for the Class
of Lenders having Tranche B Term Loan Exposure, Lenders holding more than 50% of
the aggregate Tranche B Term Loan Exposure of all Lenders; and (ii) for each
Class of Lenders having New Term Loan Exposure, Lenders holding more than 50% of
the aggregate New Term Loan Exposure of that Class. Notwithstanding the
foregoing, (w) so long as GSCP holds 66 2/3% or more of the aggregate Tranche B
Term Loan Exposure of all Lenders, Requisite Class Lenders with respect to such
Class shall mean GSCP and LCPI, (x) so long as GSCP holds 66 2/3% or more of the
aggregate New Term Loan Exposure of all Lenders, Requisite Class Lenders with
respect to such Class shall mean GSCP and LCPI, (y) so long as GSCP holds less
than 66 2/3% but more than 50% of the aggregate Tranche B Term Loan Exposure of
all Lenders, Requisite Class Lenders with respect to such Class shall mean GSCP
and one other Lender, and (z) so long as GSCP holds less than 66 2/3% but more
than 50% of the aggregate New Term Loan Exposure of all Lenders, Requisite Class
Lenders with respect to such Class shall mean GSCP and one other Lender.

“Requisite Lenders” means one or more Lenders having or holding Tranche B Term
Loan Exposure, and/or New Term Loan Exposure and representing more than 50% of
the sum of (i) the aggregate Tranche B Term Loan Exposure of all Lenders, and
(ii) the aggregate New Term Loan Exposure of all Lenders. Notwithstanding the
foregoing, (x) so long as GSCP holds 66 2/3% or more of the aggregate Term Loan
Exposure of all Lenders, and 66 2/3% or more of the aggregate New Term Loan
Exposure of all Lenders, Requisite Lenders shall mean GSCP and LCPI and (y) so
long as GSCP holds less than 66 2/3% but more than 50% of the aggregate Term
Loan Exposure of all Lenders, and less than 66 2/3% but more than 50% of the
aggregate New Term Loan Exposure of all Lenders, Requisite Lenders shall mean
GSCP and one other Lender.

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any Equity Interests of Borrower, Advisors or
Advisors II now or hereafter outstanding; (ii) any redemption, retirement,
sinking fund or similar payment, purchase or other acquisition for value, direct
or indirect, of any Equity Interests of Borrower, Advisors or Advisors II now or
hereafter outstanding; (iii) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
Equity Interests of Borrower, Advisors or Advisors II now or hereafter
outstanding; and (iv) management or similar fees payable to Och-Ziff Corp,
Och-Ziff Holding or any of their respective Affiliates (other than Credit
Parties or the OZ Subsidiaries).

“S-1” as defined in the recitals hereto.

“SEC” as defined in the recitals hereto.

“Secured Parties” has the meaning assigned to that term in the Pledge and
Security Agreement.

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or

 

22



--------------------------------------------------------------------------------

arrangement, options, warrants, bonds, debentures, notes, or other evidences of
indebtedness, secured or unsecured, convertible, subordinated or otherwise, or
in general any instruments commonly known as “securities” or any certificates of
interest, shares or participations in temporary or interim certificates for the
purchase or acquisition of, or any right to subscribe to, purchase or acquire,
any of the foregoing.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

“Series” as defined in Section 2.24.

“Solvency Certificate” means a Solvency Certificate of the chief financial
officer of Borrower substantially in the form of Exhibit G-2.

“Solvent” means, with respect to any Person on any date of determination,
(a) the fair value of the Property of such Person is greater than the total
amount of liabilities, including, without limitation, contingent liabilities, of
such Person. (b) the present fair salable value of the assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts as they become absolute and matured (c) such Person is
not engaged in a business or a transaction, and is not about to engage in a
business or a transaction, for which such Person’s Property would constitute
unreasonably small capital and (d) such Person does not intend to, and does not
believe that it will, incur debts beyond such Person’s ability to pay as such
debts mature in their ordinary course. In computing the amount of contingent
liabilities at any time, it is intended that such liabilities will be computed
at the amount which, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.

“Subject Transaction” as defined in Section 1.3.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person.

“Syndication Agent” as defined in the preamble hereto.

“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding of any nature and whatever called, by whomsoever,
on whomsoever and wherever imposed, levied, collected, withheld or assessed.

“Tax Distribution Event of Default” means (a) any Event of Default under
Section 8.1(a), (f) or (g) and (b) a breach by Borrower under Section 6.1, 6.2,
6.3 or 6.7 that results in a Default or Event of Default.

“Term Loan” means a Tranche B Term Loan or a New Term Loan.

 

23



--------------------------------------------------------------------------------

“Term Loan Commitment” means the Tranche B Term Loan Commitment or the New Term
Loan Commitment of a Lender, and “Term Loan Commitments” means such commitments
of all Lenders.

“Term Loan Maturity Date” means the Tranche B Term Loan Maturity Date and the
New Term Loan Maturity Date of any Series of New Term Loans.

“Terminated Lender” as defined in Section 2.23.

“Tranche B Term Loan” means a Tranche B Term Loan made by a Lender to Borrower
pursuant to Section 2.1(a).

“Tranche B Term Loan Commitment” means the commitment of a Lender to make or
otherwise fund a Tranche B Term Loan and “Tranche B Term Loan Commitments” means
such commitments of all Lenders in the aggregate. The amount of each Lender’s
Tranche B Term Loan Commitment, if any, is set forth on Appendix A or in the
applicable Assignment Agreement, subject to any adjustment or reduction pursuant
to the terms and conditions hereof. The aggregate amount of the Tranche B Term
Loan Commitments as of the Closing Date is $750,000,000.

“Tranche B Term Loan Exposure” means, with respect to any Lender, as of any date
of determination, the outstanding principal amount of the Tranche B Term Loans
of such Lender; provided, at any time prior to the making of the Tranche B Term
Loans, the Tranche B Term Loan Exposure of any Lender shall be equal to such
Lender’s Tranche B Term Loan Commitment.

“Tranche B Term Loan Maturity Date” means the earlier of (i) the fifth
anniversary of the Closing Date, and (ii) the date that all Tranche B Term Loans
shall become due and payable in full hereunder, whether by acceleration or
otherwise.

“Transaction Costs” means the fees, costs, commissions and expenses payable by
Credit Parties or any of the OZ Subsidiaries on or before the Closing Date in
connection with the transactions contemplated by the Credit Documents.

“Type of Loan” means a Base Rate Loan or a Eurodollar Rate Loan.

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

“U.S. Lender” as defined in Section 2.20(c).

“Unadjusted Eurodollar Rate Component” means that component of the interest
costs to Borrower in respect of a Eurodollar Rate Loan that is based upon the
rate obtained pursuant to clause (i) of the definition of Adjusted Eurodollar
Rate.

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the

 

24



--------------------------------------------------------------------------------

election of directors (or persons performing similar functions) of such Person,
even though the right so to vote has been suspended by the happening of such a
contingency.

1.2. Accounting Terms. Except as otherwise expressly provided herein, all
accounting terms not otherwise defined herein shall have the meanings assigned
to them in conformity with GAAP. Financial statements and other information
required to be delivered by Borrower to Administrative Agent pursuant to
Section 5.1(a) and 5.1(b) shall be prepared substantially in accordance with
GAAP (and delivered together with the reconciliation statements provided for in
Section 5.1(d), if applicable). Subject to the foregoing, calculations in
connection with the definitions, covenants and other provisions hereof shall
utilize accounting principles and policies in conformity with those used to
prepare the Historical Financial Statements.

1.3. Subject Transactions. With respect to any period during which an
acquisition or an Asset Sale has occurred (each, a “Subject Transaction”), for
purposes of determining the Leverage Ratio, Combined Adjusted EBITDA shall be
calculated with respect to such period on a pro forma basis (including pro forma
adjustments arising out of events which are directly attributable to a specific
transaction, are factually supportable and are expected to have a continuing
impact, in each case determined on a basis consistent with Article 11 of
Regulation S-X promulgated under the Securities Act and as interpreted by the
staff of the SEC, which would include cost savings resulting from head count
reduction, closure of facilities and similar restructuring charges, which pro
forma adjustments shall be certified by the chief financial officer of Borrower)
using the historical audited financial statements of any business so acquired or
to be acquired or sold or to be sold and the consolidated financial statements
of Credit Parties and the OZ Subsidiaries which shall be reformulated as if such
Subject Transaction, and any Indebtedness incurred or repaid in connection
therewith, had been consummated or incurred or repaid at the beginning of such
period (and assuming that such Indebtedness bears interest during any portion of
the applicable measurement period prior to the relevant acquisition at the
weighted average of the interest rates applicable to outstanding Term Loans
incurred during such period).

1.4. Interpretation, etc. Any of the terms defined herein may, unless the
context otherwise requires, be used in the singular or the plural, depending on
the reference. References herein to any Section, Appendix, Schedule or Exhibit
shall be to a Section, an Appendix, a Schedule or an Exhibit, as the case may
be, hereof unless otherwise specifically provided. The use herein of the word
“include” or “including”, when following any general statement, term or matter,
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not non-limiting language (such as “without limitation”
or “but not limited to” or words of similar import) is used with reference
thereto, but rather shall be deemed to refer to all other items or matters that
fall within the broadest possible scope of such general statement, term or
matter. The terms “lease” and “license” shall include “sub-lease” and
“sub-license,” as applicable.

This Agreement amends and restates the Existing Credit Agreement; any reference
in any of the other Credit Documents to the Existing Credit Agreement (however
defined) shall mean this Agreement.

 

25



--------------------------------------------------------------------------------

SECTION 2. LOANS

2.1. Tranche B Term Loan.

(a) Loan Commitments. Subject to the terms and conditions hereof, each Lender
severally agrees to make, on the Closing Date, a Tranche B Term Loan to Borrower
in an amount equal to such Lender’s Tranche B Term Loan Commitment.

Borrower may make only one borrowing under the Tranche B Term Loan Commitment
which shall be on the Closing Date. Any amount borrowed under this
Section 2.1(a) and subsequently repaid or prepaid may not be reborrowed. Subject
to Sections 2.13(a) and 2.14, all amounts owed hereunder with respect to the
Tranche B Term Loans shall be paid in full no later than the Tranche B Term Loan
Maturity Date. Each Lender’s Tranche B Term Loan Commitment shall terminate
immediately and without further action on the Closing Date after giving effect
to the funding of such Lender’s Tranche B Term Loan Commitment on such date.

(b) Borrowing Mechanics for Term Loans.

(i) Borrower shall deliver to Administrative Agent a fully executed Funding
Notice no later than one Business Day prior to the Closing Date. Promptly upon
receipt by Administrative Agent of such Funding Notice, Administrative Agent
shall notify each Lender of the proposed borrowing.

(ii) Each Lender shall make its Tranche B Term Loan available to Administrative
Agent not later than 12:00 p.m. (New York City time) on the Closing Date, by
wire transfer of same day funds in Dollars, at the Principal Office designated
by Administrative Agent. Upon satisfaction or waiver of the conditions precedent
specified herein, Administrative Agent shall make the proceeds of the Tranche B
Term Loans available to Borrower on the Closing Date by causing an amount of
same day funds in Dollars equal to the proceeds of all such Loans received by
Administrative Agent from Lenders to be credited to the account of Borrower at
the Principal Office designated by Administrative Agent or to such other account
as may be designated in writing to Administrative Agent by Borrower.

2.2. [Reserved].

2.3. [Reserved].

2.4. [Reserved].

2.5. Pro Rata Shares; Availability of Funds.

(a) Pro Rata Shares. All Loans shall be made, and all participations purchased,
by Lenders simultaneously and proportionately to their respective Pro Rata
Shares, it being understood that no Lender shall be responsible for any default
by any other Lender in such other Lender’s obligation to make a Loan requested
hereunder or purchase a participation required hereby nor shall any Term Loan
Commitment of any Lender be increased or decreased as a result

 

26



--------------------------------------------------------------------------------

of a default by any other Lender in such other Lender’s obligation to make a
Loan requested hereunder or purchase a participation required hereby.

(b) Availability of Funds. Unless Administrative Agent shall have been notified
by any Lender prior to the Closing Date that such Lender does not intend to make
available to Administrative Agent the amount of such Lender’s Loan,
Administrative Agent may assume that such Lender has made such amount available
to Administrative Agent on the Closing Date and Administrative Agent may, in its
sole discretion, but shall not be obligated to, make available to Borrower a
corresponding amount on the Closing Date. If such corresponding amount is not in
fact made available to Administrative Agent by such Lender, Administrative Agent
shall be entitled to recover such corresponding amount on demand from such
Lender together with interest thereon, for each day from the Closing Date until
the date such amount is paid to Administrative Agent, at the customary rate set
by Administrative Agent for the correction of errors among banks for three
Business Days and thereafter at the Base Rate. If such Lender does not pay such
corresponding amount forthwith upon Administrative Agent’s demand therefor,
Administrative Agent shall promptly notify Borrower and Borrower shall
immediately pay such corresponding amount to Administrative Agent together with
interest thereon, for each day from the Closing Date until the date such amount
is paid to Administrative Agent, at the rate payable hereunder for Base Rate
Loans. Nothing in this Section 2.5(b) shall be deemed to relieve any Lender from
its obligation to fulfill its Term Loan Commitments hereunder or to prejudice
any rights that Borrower may have against any Lender as a result of any default
by such Lender hereunder.

2.6. Use of Proceeds. No portion of the proceeds of any Credit Extension shall
be used in any manner that causes or might cause such Credit Extension or the
application of such proceeds to violate Regulation T, Regulation U or
Regulation X of the Board of Governors or any other regulation thereof or to
violate the Exchange Act.

2.7. Evidence of Debt; Register; Lenders’ Books and Records; Notes.

(a) Lenders’ Evidence of Debt. Each Lender shall maintain on its internal
records an account or accounts evidencing the Obligations of Borrower to such
Lender, including the amounts of the Loans made by it and each repayment and
prepayment in respect thereof. Any such recordation shall be conclusive and
binding on Borrower, absent manifest error; provided, that the failure to make
any such recordation, or any error in such recordation, shall not affect
Borrower’s Obligations in respect of any applicable Loans; and provided further,
in the event of any inconsistency between the Register and any Lender’s records,
the recordations in the Register shall govern.

(b) Register. Administrative Agent (or its agent or sub-agent appointed by it)
shall maintain at its Principal Office a register for the recordation of the
names and addresses of Lenders and Tranche B Term Loans of each Lender from time
to time (the “Register”). The Register shall be available for inspection by
Borrower or any Lender (with respect to any entry relating to such Lender’s
Loans) at any reasonable time and from time to time upon reasonable prior
notice. Administrative Agent shall record, or shall cause to be recorded, in the
Register the Loans in accordance with the provisions of Section 10.6, and each
repayment or prepayment in respect of the principal amount of the Loans, and any
such recordation shall be conclusive and

 

27



--------------------------------------------------------------------------------

binding on Borrower and each Lender, absent manifest error; provided, failure to
make any such recordation, or any error in such recordation, shall not affect
Borrower’s Obligations in respect of any Loan. Borrower hereby designates GSCP
to serve as Borrower’s agent solely for purposes of maintaining the Register as
provided in this Section 2.7, and Borrower hereby agrees that, to the extent
GSCP serves in such capacity, GSCP and its officers, directors, employees,
agents, sub-agents and affiliates shall constitute “Indemnitees.”

(c) Notes. If so requested by any Lender by written notice to Borrower (with a
copy to Administrative Agent) at least two Business Days prior to the Closing
Date, or at any time thereafter, Borrower shall execute and deliver to such
Lender (and/or, if applicable and if so specified in such notice, to any Person
who is an assignee of such Lender pursuant to Section 10.6) on the Closing Date
(or, if such notice is delivered after the Closing Date, promptly after
Borrower’s receipt of such notice) a Note or Notes to evidence such Lender’s
Tranche B Term Loan or New Term Loan, as the case may be.

2.8. Interest on Loans.

(a) Except as otherwise set forth herein, each Loan shall bear interest on the
unpaid principal amount thereof from the date made through repayment (whether by
acceleration or otherwise) thereof as follows:

(i) in the case of a Base Rate Loan, at the Base Rate; or

(ii) in the case of a Eurodollar Rate Loan, at the Adjusted Eurodollar Rate plus
the Applicable Margin.

(b) The basis for determining the rate of interest with respect to any Loan and
the Interest Period with respect to any Eurodollar Rate Loan, shall be selected
by Borrower and notified to Administrative Agent and Lenders pursuant to the
applicable Funding Notice or Conversion/Continuation Notice, as the case may be.
If on any day a Loan is outstanding with respect to which a Funding Notice or
Conversion/Continuation Notice has not been delivered to Administrative Agent in
accordance with the terms hereof specifying the applicable basis for determining
the rate of interest, then for that day such Loan shall be a Eurodollar Rate
Loan with an Interest Period of three (3) months.

(c) In connection with Eurodollar Rate Loans there shall be no more than ten
(10) Interest Periods outstanding at any time. So long as no Default or Event of
Default shall have occurred and be continuing, in the event Borrower fails to
specify between a Base Rate Loan or a Eurodollar Rate Loan in the applicable
Funding Notice or Conversion/Continuation Notice, such Loan (if outstanding as a
Base Rate Loan) will be automatically converted into a Eurodollar Rate Loan on
the last day of the then-current Interest Period for such Loan (or if
outstanding as a Eurodollar Rate Loan will remain as, or (if not then
outstanding) will be made as, a Eurodollar Rate Loan with an Interest Period of
three (3) months). In the event Borrower fails to specify an Interest Period for
any Eurodollar Rate Loan in the applicable Funding Notice or
Conversion/Continuation Notice, Borrower shall be deemed to have selected an
Interest Period of three (3) months. As soon as practicable after 10:00 a.m.
(New York City time) on each Interest Rate Determination Date, Administrative
Agent shall determine (which

 

28



--------------------------------------------------------------------------------

determination shall, absent manifest error, be final, conclusive and binding
upon all parties) the interest rate that shall apply to the Eurodollar Rate
Loans for which an interest rate is then being determined for the applicable
Interest Period and shall promptly give notice thereof (in writing or by
telephone confirmed in writing) to Borrower and each Lender.

(d) Interest payable pursuant to Section 2.8(a) shall be computed (i) in the
case of Base Rate Loans on the basis of a 365-day or 366-day year, as the case
may be, and (ii) in the case of Eurodollar Rate Loans, on the basis of a 360-day
year, in each case for the actual number of days elapsed in the period during
which it accrues. In computing interest on any Loan, the date of the making of
such Loan or the first day of an Interest Period applicable to such Loan or the
last Interest Payment Date or, with respect to a Base Rate Loan being converted
from a Eurodollar Rate Loan, the date of conversion of such Eurodollar Rate Loan
to such Base Rate Loan, as the case may be, shall be included, and the date of
payment of such Loan or the expiration date of an Interest Period applicable to
such Loan or, with respect to a Base Rate Loan being converted to a Eurodollar
Rate Loan, the date of conversion of such Base Rate Loan to such Eurodollar Rate
Loan, as the case may be, shall be excluded; provided, if a Loan is repaid on
the same day on which it is made, one day’s interest shall be paid on that Loan.

(e) Except as otherwise set forth herein, interest on each Loan shall accrue on
a daily basis and shall be payable in arrears (i) on each Interest Payment Date
with respect to interest accrued on and to each such payment date; (ii) upon any
prepayment of that Loan, whether voluntary or mandatory, to the extent accrued
on the amount being prepaid; and (iii) at maturity of the Loans, including final
maturity of the Loans; provided, however, with respect to any voluntary
prepayment of a Base Rate Loan, accrued interest shall instead be payable on the
applicable Interest Payment Date.

2.9. Conversion/Continuation.

(a) Subject to Section 2.18 and so long as no Default or Event of Default shall
have occurred and then be continuing, Borrower shall have the option:

(i) to convert at any time all or any part of any Loan equal to $2,500,000 and
integral multiples of $500,000 in excess of that amount from one Type of Loan to
another Type of Loan; provided, a Eurodollar Rate Loan may only be converted on
the expiration of the Interest Period applicable to such Eurodollar Rate Loan
unless Borrower shall pay all amounts due under Section 2.18 in connection with
any such conversion; or

(ii) upon the expiration of any Interest Period applicable to any Eurodollar
Rate Loan, to continue all or any portion of such Loan equal to $2,500,000 and
integral multiples of $500,000 in excess of that amount as a Eurodollar Rate
Loan.

(b) Borrower shall deliver a Conversion/Continuation Notice to Administrative
Agent no later than 12:00 p.m. (New York City time) at least one Business Day in
advance of the proposed conversion date (in the case of a conversion to a Base
Rate Loan) and at least three Business Days in advance of the proposed
conversion/continuation date (in the case of a conversion to, or a continuation
of, a Eurodollar Rate Loan). Except as otherwise provided herein, a
Conversion/Continuation Notice for conversion to, or continuation of, any
Eurodollar

 

29



--------------------------------------------------------------------------------

Rate Loans (or telephonic notice in lieu thereof) shall be irrevocable on and
after the related Interest Rate Determination Date, and Borrower shall be bound
to effect a conversion or continuation in accordance therewith.

2.10. Default Interest. Upon the occurrence and during the continuance of an
Event of Default under Section 8.1(a), any overdue amounts shall thereafter bear
interest (including post-petition interest in any proceeding under the
Bankruptcy Code or other applicable bankruptcy laws) payable on demand at a rate
that is 2% per annum in excess of the interest rate otherwise payable hereunder
with respect to the applicable Loans (or, in the case of any such fees and other
amounts, at a rate which is 2% per annum in excess of the interest rate
otherwise payable hereunder for Base Rate Loans); provided, in the case of
Eurodollar Rate Loans, upon the expiration of the Interest Period in effect at
the time any such increase in interest rate is effective such Eurodollar Rate
Loans shall thereupon become Base Rate Loans and shall thereafter bear interest
payable upon demand at a rate which is 2% per annum in excess of the interest
rate otherwise payable hereunder for Base Rate Loans. Payment or acceptance of
the increased rates of interest provided for in this Section 2.10 is not a
permitted alternative to timely payment and shall not constitute a waiver of any
Event of Default or otherwise prejudice or limit any rights or remedies of
Administrative Agent or any Lender.

2.11. Fees. Borrower agrees to pay to Agents all fees in the amounts and at the
times agreed upon in the Fee Letter.

2.12. Scheduled Payments. The principal amount of the Tranche B Term Loans shall
be repaid in consecutive equal quarterly installments (each, an “Installment”)
in the aggregate amount of 1.00% per annum on the last day of each Fiscal
Quarter which ends on or after December 31, 2008, with the remaining balance due
on the Term Loan Maturity Date. Notwithstanding the foregoing, (x) such
Installments shall be reduced in connection with any voluntary or mandatory
prepayments of the Tranche B Term Loans in accordance with Sections 2.13, 2.14
and 2.15, as applicable; and (y) the Tranche B Term Loans, together with all
other amounts owed hereunder with respect thereto, shall, in any event, be paid
in full no later than the Term Loan Maturity Date.

2.13. Voluntary Prepayments.

(a) At any time and from time to time:

(i) with respect to Base Rate Loans, Borrower may prepay any such Loans on any
Business Day in whole or in part, in an aggregate minimum amount of $1,000,000
and integral multiples of $500,000 in excess of that amount; and

(ii) with respect to Eurodollar Rate Loans, Borrower may prepay any such Loans
on any Business Day in whole or in part in an aggregate minimum amount of
$2,500,000 and integral multiples of $500,000 in excess of that amount.

(b) All such prepayments shall be made:

 

30



--------------------------------------------------------------------------------

(i) upon not less than one Business Day’s prior written or telephonic notice in
the case of Base Rate Loans; and

(ii) upon not less than three Business Days’ prior written or telephonic notice
in the case of Eurodollar Rate Loans;

in each case given to Administrative Agent by 12:00 p.m. (New York City time) on
the date required and, if given by telephone, promptly confirmed in writing to
Administrative Agent (and Administrative Agent will promptly transmit such
telephonic or original notice for the Term Loans by telefacsimile or telephone
to each Lender). Upon the giving of any such notice, the principal amount of the
Loans specified in such notice shall become due and payable on the prepayment
date specified therein. Any such voluntary prepayment shall be applied as
specified in Section 2.15(a).

2.14. Mandatory Prepayments.

(a) Insurance/Condemnation Proceeds. No later than ten Business Days following
the date of receipt by Credit Parties or any of the OZ Subsidiaries, or
Administrative Agent as loss payee, of any Net Insurance/Condemnation Proceeds,
Borrower shall prepay the Loans as set forth in Section 2.15(a) in an aggregate
amount equal to such Net Insurance/Condemnation Proceeds; provided that, so long
as no Event of Default shall have occurred and be continuing, Borrower shall
have the option, directly or through one or more OZ Subsidiaries to invest such
Net Insurance/Condemnation Proceeds within one year of receipt thereof in assets
useful to the business of Credit Parties and the OZ Subsidiaries, which
investment may include the repair, restoration or replacement of the applicable
assets thereof.

2.15. Application of Prepayments.

(a) Application of Prepayments of Loans. Any prepayment of any Loan pursuant to
Section 2.13(a) or Section 2.14(a) shall be applied on a pro rata basis to
reduce the remaining outstanding principal amounts of the Term Loans.

(b) Application of Prepayments of Loans to Base Rate Loans and Eurodollar Rate
Loans. Any prepayment of Loans shall be applied first to Base Rate Loans to the
full extent thereof before application to Eurodollar Rate Loans, in each case in
a manner which minimizes the amount of any payments required to be made by
Borrower pursuant to Section 2.18(c).

2.16. General Provisions Regarding Payments.

(a) All payments by Borrower of principal, interest, fees and other Obligations
shall be made in Dollars in same day funds, without defense, setoff or
counterclaim, free of any restriction or condition, and delivered to
Administrative Agent not later than 2:00 p.m. (New York City time) on the date
due at the Principal Office designated by Administrative Agent for the account
of Lenders; for purposes of computing interest and fees, funds received by
Administrative Agent after that time on such due date shall be deemed to have
been paid by Borrower on the next succeeding Business Day.

 

31



--------------------------------------------------------------------------------

(b) All payments in respect of the principal amount of any Loan shall be
accompanied by payment of accrued interest on the principal amount being repaid
or prepaid, and all such payments (and, in any event, any payments in respect of
any Loan on a date when interest is due and payable with respect to such Loan)
shall be applied to the payment of interest then due and payable before
application to principal.

(c) Administrative Agent (or its agent or sub-agent appointed by it) shall
promptly distribute to each Lender at such address as such Lender shall indicate
in writing, such Lender’s applicable Pro Rata Share of all payments and
prepayments of principal and interest due hereunder, together with all other
amounts due thereto, including all fees payable with respect thereto, to the
extent received by Administrative Agent.

(d) Notwithstanding the foregoing provisions hereof, if any
Conversion/Continuation Notice is withdrawn as to any Affected Lender or if any
Affected Lender makes Base Rate Loans in lieu of its Pro Rata Share of any
Eurodollar Rate Loans, Administrative Agent shall give effect thereto in
apportioning payments received thereafter.

(e) Subject to the proviso set forth in the definition of “Interest Period”,
whenever any payment to be made hereunder with respect to any Loan shall be
stated to be due on a day that is not a Business Day, such payment shall be made
on the next succeeding Business Day and such extension of time shall be included
in the computation of the payment of interest hereunder.

(f) Administrative Agent shall deem any payment by or on behalf of Borrower
hereunder that is not made in same day funds prior to 2:00 p.m. (New York City
time) to be a non-conforming payment. Any such payment shall not be deemed to
have been received by Administrative Agent until the later of (i) the time such
funds become available funds, and (ii) the applicable next Business Day.
Administrative Agent shall give prompt telephonic notice to Borrower and each
applicable Lender (confirmed in writing) if any payment is non-conforming. Any
non-conforming payment may constitute or become a Default or Event of Default in
accordance with the terms of Section 8.1(a). Interest shall continue to accrue
on any principal as to which a non-conforming payment is made until such funds
become available funds (but in no event less than the period from the date of
such payment to the next succeeding applicable Business Day) at the rate
determined pursuant to Section 2.10 from the date such amount was due and
payable until the date such amount is paid in full.

(g) If an Event of Default shall have occurred and not otherwise been waived,
and the maturity of the Obligations shall have been accelerated pursuant to
Section 8.1, all payments or proceeds received by Administrative Agent hereunder
in respect of any of the Obligations shall be applied as follows:

first, to the payment of all costs and expenses of such sale, collection or
other realization of any Collateral, including reasonable compensation to
Administrative Agent and its agents and counsel, and all other expenses,
liabilities and advances made or incurred by Administrative Agent in connection
therewith, and all amounts for which Administrative Agent is entitled to
indemnification hereunder (in its capacity as Administrative Agent and not as a
Lender) and all advances made by Administrative

 

32



--------------------------------------------------------------------------------

Agent hereunder for the account of the applicable grantor, and to the payment of
all costs and expenses paid or incurred by Administrative Agent in connection
with the exercise of any right or remedy hereunder or under the Credit
Agreement, all in accordance with the terms hereof and the Collateral Documents;

second, to the extent of any excess of such proceeds, to the payment of all
other Obligations for the ratable benefit of the Lenders and the Lender
Counterparties; and

third, to the extent of any excess of such payments or proceeds, to the payment
to or upon the order of whosoever may be lawfully entitled to receive the same
or as a court of competent jurisdiction may direct.

2.17. Ratable Sharing. Lenders hereby agree among themselves that if any of them
shall, whether by voluntary payment (other than a voluntary prepayment of Loans
made and applied in accordance with the terms hereof), through the exercise of
any right of set-off or banker’s lien, by counterclaim or cross action or by the
enforcement of any right under the Credit Documents or otherwise, or as adequate
protection of a deposit treated as cash collateral under the Bankruptcy Code,
receive payment or reduction of a proportion of the aggregate amount of
principal, interest, fees and other amounts then due and owing to such Lender
hereunder or under the other Credit Documents (collectively, the “Aggregate
Amounts Due” to such Lender) which is greater than the proportion received by
any other Lender in respect of the Aggregate Amounts Due to such other Lender,
then the Lender receiving such proportionately greater payment shall (a) notify
Administrative Agent and each other Lender of the receipt of such payment and
(b) apply a portion of such payment to purchase participations (which it shall
be deemed to have purchased from each seller of a participation simultaneously
upon the receipt by such seller of its portion of such payment) in the Aggregate
Amounts Due to the other Lenders so that all such recoveries of Aggregate
Amounts Due shall be shared by all Lenders in proportion to the Aggregate
Amounts Due to them; provided, if all or part of such proportionately greater
payment received by such purchasing Lender is thereafter recovered from such
Lender upon the bankruptcy or reorganization of Borrower or otherwise, those
purchases shall be rescinded and the purchase prices paid for such
participations shall be returned to such purchasing Lender ratably to the extent
of such recovery, but without interest. Borrower expressly consents to the
foregoing arrangement and agrees that any holder of a participation so purchased
may exercise any and all rights of banker’s lien, set-off or counterclaim with
respect to any and all monies owing by Borrower to that holder with respect
thereto as fully as if that holder were owed the amount of the participation
held by that holder.

2.18. Making or Maintaining Eurodollar Rate Loans.

(a) Inability to Determine Applicable Interest Rate. In the event that
Administrative Agent shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date with respect to any Eurodollar Rate Loans, that by reason of
circumstances affecting the London interbank market adequate and fair means do
not exist for ascertaining the interest rate applicable to such Loans on the
basis provided for in the definition of Adjusted Eurodollar Rate, Administrative
Agent shall on such date give notice (by telefacsimile or by telephone confirmed
in writing) to Borrower and

 

33



--------------------------------------------------------------------------------

each Lender of such determination, whereupon (i) no Loans may be made as, or
converted to, Eurodollar Rate Loans until such time as Administrative Agent
notifies Borrower and Lenders that the circumstances giving rise to such notice
no longer exist, and (ii) any Funding Notice or Conversion/Continuation Notice
given by Borrower with respect to the Loans in respect of which such
determination was made shall be deemed to be rescinded by Borrower.

(b) Illegality or Impracticability of Eurodollar Rate Loans. In the event that
on any date any Lender shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto but shall be made only after
consultation with Borrower and Administrative Agent) that the making,
maintaining or continuation of its Eurodollar Rate Loans (i) has become unlawful
as a result of compliance by such Lender in good faith with any law, treaty,
governmental rule, regulation, guideline or order (or would conflict with any
such treaty, governmental rule, regulation, guideline or order not having the
force of law even though the failure to comply therewith would not be unlawful),
or (ii) has become impracticable, as a result of contingencies occurring after
the Closing Date which materially and adversely affect the London interbank
market or the position of such Lender in that market, then, and in any such
event, such Lender shall be an “Affected Lender” and it shall on that day give
notice (by telefacsimile or by telephone confirmed in writing) to Borrower and
Administrative Agent of such determination (which notice Administrative Agent
shall promptly transmit to each other Lender). Thereafter (1) the obligation of
the Affected Lender to make Loans as, or to convert Loans to, Eurodollar Rate
Loans shall be suspended until such notice shall be withdrawn by the Affected
Lender, (2) to the extent such determination by the Affected Lender relates to a
Eurodollar Rate Loan then being requested by Borrower pursuant to the Funding
Notice or a Conversion/Continuation Notice, the Affected Lender shall make such
Loan as (or continue such Loan as or convert such Loan to, as the case may be) a
Base Rate Loan, (3) the Affected Lender’s obligation to maintain its outstanding
Eurodollar Rate Loans (the “Affected Loans”) shall be terminated at the earlier
to occur of the expiration of the Interest Period then in effect with respect to
the Affected Loans or when required by law, and (4) the Affected Loans shall
automatically convert into Base Rate Loans on the date of such termination.
Notwithstanding the foregoing, to the extent a determination by an Affected
Lender as described above relates to a Eurodollar Rate Loan then being requested
by Borrower pursuant to the Funding Notice or a Conversion/Continuation Notice,
Borrower shall have the option, subject to the provisions of Section 2.18(c), to
rescind the Funding Notice or Conversion/Continuation Notice as to all Lenders
by giving notice (by telefacsimile or by telephone confirmed in writing) to
Administrative Agent of such rescission on the date on which the Affected Lender
gives notice of its determination as described above (which notice of rescission
Administrative Agent shall promptly transmit to each other Lender). Except as
provided in the immediately preceding sentence, nothing in this Section 2.18(b)
shall affect the obligation of any Lender other than an Affected Lender to make
or maintain Loans as, or to convert Loans to, Eurodollar Rate Loans in
accordance with the terms hereof.

(c) Compensation for Breakage or Non-Commencement of Interest Periods. Borrower
shall compensate each Lender, upon written request by such Lender (which request
shall set forth the basis for requesting such amounts), for all reasonable
losses, expenses and liabilities (including any interest paid by such Lender to
Lenders of funds borrowed by it to make or carry its Eurodollar Rate Loans and
any loss, expense or liability sustained by such Lender in connection with the
liquidation or re-employment of such funds but excluding loss of anticipated

 

34



--------------------------------------------------------------------------------

profits) which such Lender may sustain: (i) if for any reason (other than a
default by such Lender) a borrowing of any Eurodollar Rate Loan does not occur
on a date specified therefor in a Funding Notice or a telephonic request for
borrowing, or a conversion to or continuation of any Eurodollar Rate Loan does
not occur on a date specified therefor in a Conversion/Continuation Notice or a
telephonic request for conversion or continuation; (ii) if any prepayment or
other principal payment of, or any conversion of, any of its Eurodollar Rate
Loans occurs on a date prior to the last day of an Interest Period applicable to
that Loan; or (iii) if any prepayment of any of its Eurodollar Rate Loans is not
made on any date specified in a notice of prepayment given by Borrower.

(d) Booking of Eurodollar Rate Loans. Any Lender may make, carry or transfer
Eurodollar Rate Loans at, to, or for the account of any of its branch offices or
the office of an Affiliate of such Lender.

(e) Assumptions Concerning Funding of Eurodollar Rate Loans. Calculation of all
amounts payable to a Lender under this Section 2.18 and under Section 2.19 shall
be made as though such Lender had actually funded each of its relevant
Eurodollar Rate Loans through the purchase of a Eurodollar deposit bearing
interest at the rate obtained pursuant to clause (i) of the definition of
Adjusted Eurodollar Rate in an amount equal to the amount of such Eurodollar
Rate Loan and having a maturity comparable to the relevant Interest Period and
through the transfer of such Eurodollar deposit from an offshore office of such
Lender to a domestic office of such Lender in the United States of America;
provided, however, each Lender may fund each of its Eurodollar Rate Loans in any
manner it sees fit and the foregoing assumptions shall be utilized only for the
purposes of calculating amounts payable under this Section 2.18 and under
Section 2.19.

2.19. Increased Costs; Capital Adequacy.

(a) Compensation For Increased Costs and Taxes. Subject to the provisions of
Section 2.20 (which shall be controlling with respect to the matters covered
thereby), in the event that any Lender shall determine (which determination
shall, absent manifest error, be final and conclusive and binding upon all
parties hereto) that any law, treaty or governmental rule, regulation or order,
or any change therein or in the interpretation, administration or application
thereof (including the introduction of any new law, treaty or governmental rule,
regulation or order), or any determination of a court or governmental authority,
in each case that becomes effective after the Closing Date, or compliance by
such Lender with any guideline, request or directive issued or made after the
Closing Date by any central bank or other governmental or quasi-governmental
authority (whether or not having the force of law): (i) subjects such Lender (or
its applicable lending office) to any additional Tax (other than any Tax covered
by Section 2.20(b) and the imposition of, or any change in the rate of, any
Excluded Tax payable by such Lender) with respect to this Agreement or any of
the other Credit Documents or any of its obligations hereunder or thereunder or
any payments to such Lender (or its applicable lending office) of principal,
interest, fees or any other amount payable hereunder; (ii) imposes, modifies or
holds applicable any reserve (including any marginal, emergency, supplemental,
special or other reserve), special deposit, compulsory loan, FDIC insurance or
similar requirement against assets held by, or deposits or other liabilities in
or for the account of, or advances or loans by, or other credit extended by, or
any other acquisition of funds by, any office of such Lender (other

 

35



--------------------------------------------------------------------------------

than any such reserve or other requirements with respect to Eurodollar Rate
Loans that are reflected in the definition of Adjusted Eurodollar Rate); or
(iii) imposes any other condition (other than with respect to a Tax matter) on
or affecting such Lender (or its applicable lending office) or its obligations
hereunder or the London interbank market; and the result of any of the foregoing
is to increase the cost to such Lender of agreeing to make, making or
maintaining Loans hereunder or to reduce any amount received or receivable by
such Lender (or its applicable lending office) with respect thereto; then, in
any such case, Borrower shall promptly pay to such Lender, upon receipt of the
statement referred to in the next sentence, such additional amount or amounts
(in the form of an increased rate of, or a different method of calculating,
interest or otherwise as such Lender in its sole discretion shall determine) as
may be necessary to compensate such Lender for any such increased cost or
reduction in amounts received or receivable hereunder. Such Lender shall deliver
to Borrower (with a copy to Administrative Agent) a written statement, setting
forth in reasonable detail the basis for calculating the additional amounts owed
to such Lender under this Section 2.19(a), which statement shall be conclusive
and binding upon all parties hereto absent manifest error.

(b) Capital Adequacy Adjustment. In the event that any Lender shall have
determined that the adoption, effectiveness, phase-in or applicability after the
Closing Date of any law, rule or regulation (or any provision thereof) regarding
capital adequacy, or any change therein or in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Lender (or its applicable lending office) with any guideline, request or
directive regarding capital adequacy (whether or not having the force of law) of
any such Governmental Authority, central bank or comparable agency, has or would
have the effect of reducing the rate of return on the capital of such Lender or
any corporation controlling such Lender as a consequence of, or with reference
to, such Lender’s Loans or participations therein or other obligations hereunder
with respect to the Loans to a level below that which such Lender or such
controlling corporation could have achieved but for such adoption,
effectiveness, phase-in, applicability, change or compliance (taking into
consideration the policies of such Lender or such controlling corporation with
regard to capital adequacy), then from time to time, within 15 days after
receipt by Borrower from such Lender of the statement referred to in the next
sentence, Borrower shall pay to such Lender such additional amount or amounts as
will compensate such Lender or such controlling corporation on an after-tax
basis for such reduction. Such Lender shall deliver to Borrower (with a copy to
Administrative Agent) a written statement, setting forth in reasonable detail
the basis for calculating the additional amounts owed to Lender under this
Section 2.19(b), which statement shall be conclusive and binding upon all
parties hereto absent manifest error.

2.20. Taxes; Withholding, etc.

(a) Payments to Be Free and Clear. All sums payable by any Credit Party
hereunder and under the other Credit Documents shall (except to the extent
required by law) be paid free and clear of, and without any deduction or
withholding on account of, any Tax (other than any Excluded Tax payable by any
Lender) imposed, levied, collected, withheld or assessed by or within the United
States of America or any political subdivision in or of the United States of
America or any other jurisdiction from or to which a payment is made by or on
behalf of any

 

36



--------------------------------------------------------------------------------

Credit Party or by any federation or organization of which the United States of
America or any such jurisdiction is a member at the time of payment.

(b) Withholding of Taxes. If any Credit Party or any other Person is required by
law to make any deduction or withholding on account of any Tax from any sum paid
or payable by any Credit Party to Administrative Agent or any Lender under any
of the Credit Documents: (i) Borrower shall notify Administrative Agent of any
such requirement or any change in any such requirement as soon as Borrower
becomes aware of it; (ii) Borrower shall pay or cause to be paid any such Tax
before the date on which penalties attach thereto, such payment to be made (if
the liability to pay is imposed on any Credit Party) for its own account or (if
that liability is imposed on Administrative Agent or such Lender, as the case
may be) on behalf of and in the name of Administrative Agent or such Lender;
(iii) subject to Section 2.20(c), the sum payable by the relevant Credit Party
in respect of which the relevant deduction, withholding or payment is required
shall be increased to the extent necessary to ensure that, after the making of
that deduction, withholding or payment, Administrative Agent or such Lender, as
the case may be, receives on the due date a net sum equal to what it would have
received had no such deduction, withholding or payment been required or made;
and (iv) within thirty days after paying any sum from which it is required by
law to make any deduction or withholding, and within thirty days after the due
date of payment of any Tax which it is required by clause (ii) above to pay,
Borrower shall deliver to Administrative Agent evidence satisfactory to the
other affected parties of such deduction, withholding or payment and of the
remittance thereof to the relevant taxing or other authority.

(c) Evidence of Exemption From U.S. Withholding Tax. Each Lender that is not a
United States Person (as such term is defined in Section 7701(a)(30) of the
Internal Revenue Code) for U.S. federal income tax purposes (a “Non-US Lender”)
shall deliver to Administrative Agent for transmission to Borrower, on or prior
to the Closing Date (in the case of each Lender listed on the signature pages
hereof on the Closing Date) or on or prior to the date of the Assignment
Agreement pursuant to which it becomes a Lender (in the case of each other
Lender), and at such other times as may be necessary in the determination of
Borrower or Administrative Agent (each in the reasonable exercise of its
discretion), (i) two original copies of Internal Revenue Service Form W-8BEN,
W-8ECI and/or W-8IMY (or, in each case, any successor forms), properly completed
and duly executed by such Lender, and such other documentation required under
the Internal Revenue Code and reasonably requested by Borrower or Administrative
Agent to establish that such Lender is not subject to (or is subject to a
reduced rate of) deduction or withholding of United States federal income tax
with respect to any payments to such Lender of principal, interest, fees or
other amounts payable under any of the Credit Documents, or (ii) if such Lender
is not a “bank” or other Person described in Section 881(c)(3) of the Internal
Revenue Code and is claiming the “portfolio interest exemption”, a Certificate
re Non-Bank Status together with two original copies of Internal Revenue Service
Form W-8BEN (or any successor form), properly completed and duly executed by
such Lender, and such other documentation required under the Internal Revenue
Code and reasonably requested by Borrower to establish that such Lender is not
subject to (or is subject to a reduced rate of) deduction or withholding of
United States federal income tax with respect to any payments to such Lender of
interest payable under any of the Credit Documents. Each Lender that is a United
States person (as such term is defined in Section 7701(a)(30) of the Internal
Revenue Code) for United States federal income tax purposes (a “U.S. Lender”)
and is

 

37



--------------------------------------------------------------------------------

not an exempt recipient within the meaning of Treasury Regulation
Section 1.6049-4(c) shall deliver to Administrative Agent and Borrower on or
prior to the Closing Date (or, if later, on or prior to the date on which such
Lender becomes a party to this Agreement) two original copies of Internal
Revenue Service Form W-9 (or any successor form), properly completed and duly
executed by such Lender, certifying that such U.S. Lender is entitled to an
exemption from United States backup withholding tax, or otherwise prove that it
is entitled to such an exemption. Each Lender required to deliver any forms,
certificates or other evidence with respect to United States federal income tax
withholding matters pursuant to this Section 2.20(c) hereby agrees, from time to
time after the initial delivery by such Lender of such forms, certificates or
other evidence, whenever a lapse in time or change in circumstances renders such
forms, certificates or other evidence obsolete or inaccurate in any material
respect, that such Lender shall promptly deliver to Administrative Agent for
transmission to Borrower two new original copies of Internal Revenue Service
Form W-8BEN, W-8ECI and/or W-8IMY (or, in each case, any successor forms), or a
Certificate re Non-Bank Status and two original copies of Internal Revenue
Service Form W-8BEN (or any successor form), as the case may be, properly
completed and duly executed by such Lender, and such other documentation
required under the Internal Revenue Code and reasonably requested by Borrower to
confirm or establish that such Lender is not subject to (or is subject to a
reduced rate of) deduction or withholding of United States federal income tax
with respect to payments to such Lender under the Credit Documents, or notify
Administrative Agent and Borrower of its inability to deliver any such forms,
certificates or other evidence. Borrower shall not be required to pay any
additional amount to any Non-US Lender under Section 2.20(b)(iii) if such Lender
shall have failed to deliver the forms, certificates or other evidence referred
to in the first sentence of this Section 2.20(c); provided, if such Lender shall
have satisfied the requirements of the first sentence of this Section 2.20(c) on
the Closing Date or on the date of the Assignment Agreement pursuant to which it
became a Lender, as applicable, nothing in this last sentence of Section 2.20(c)
shall relieve Borrower of its obligation to pay any additional amounts pursuant
this Section 2.20 in the event that, as a result of any change in any applicable
law, treaty or governmental rule, regulation or order, or any change in the
interpretation, administration or application thereof, such Lender is no longer
properly entitled to deliver forms, certificates or other evidence at a
subsequent date establishing the fact that such Lender is not subject to
withholding as described herein.

(d) Treatment of Certain Refunds. If Administrative Agent or any Lender
determines that it has received a refund of any Taxes with respect to which any
Credit Party has paid additional amounts pursuant to Section 2.20(b), it shall
pay to such Credit Party an amount equal to such refund (but only to the extent
of additional amounts paid by such Credit Party with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses of Administrative Agent
or such Lender, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that each Credit Party, upon the request of Administrative
Agent or such Lender, agrees to repay the amount paid over to such Credit Party
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to Administrative Agent or such Lender in the event
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority.

2.21. Obligation to Mitigate. Each Lender agrees that, as promptly as
practicable after the officer of such Lender responsible for administering its
Loans becomes aware of the

 

38



--------------------------------------------------------------------------------

occurrence of an event or the existence of a condition that would cause such
Lender to become an Affected Lender or that would entitle such Lender to receive
payments under Section 2.18, 2.19 or 2.20, it will, to the extent not
inconsistent with the internal policies of such Lender and any applicable legal
or regulatory restrictions, use reasonable efforts to (a) make, issue, fund or
maintain its Credit Extensions, including any Affected Loans, through another
office of such Lender, or (b) take such other measures as such Lender may deem
reasonable, if as a result thereof the circumstances which would cause such
Lender to be an Affected Lender would cease to exist or the additional amounts
which would otherwise be required to be paid to such Lender pursuant to
Section 2.18, 2.19 or 2.20 would be materially reduced and if, as determined by
such Lender in its sole discretion, the making, issuing, funding or maintaining
of such Loans through such other office or in accordance with such other
measures, as the case may be, would not otherwise adversely affect such Loans or
the interests of such Lender; provided, such Lender will not be obligated to
utilize such other office pursuant to this Section 2.21 unless Borrower agrees
to pay all incremental expenses incurred by such Lender as a result of utilizing
such other office as described in clause (i) above. A certificate as to the
amount of any such expenses payable by Borrower pursuant to this Section 2.21
(setting forth in reasonable detail the basis for requesting such amount)
submitted by such Lender to Borrower (with a copy to Administrative Agent) shall
be conclusive absent manifest error.

2.22. [Reserved].

2.23. Removal or Replacement of a Lender. Anything contained herein to the
contrary notwithstanding, in the event that: (a) (i) any Lender (an
“Increased-Cost Lender”) shall give notice to Borrower that such Lender is an
Affected Lender or that such Lender is entitled to receive payments under
Section 2.18, 2.19 or 2.20, (ii) the circumstances which have caused such Lender
to be an Affected Lender or which entitle such Lender to receive such payments
shall remain in effect, and (iii) such Lender shall fail to withdraw such notice
within five Business Days after Borrower’s request for such withdrawal; (b) in
connection with any proposed amendment, modification, termination, waiver or
consent with respect to any of the provisions hereof as contemplated by
Section 10.5(b), the consent of Requisite Lenders shall have been obtained but
the consent of one or more of such other Lenders (each a “Non-Consenting
Lender”) whose consent is required shall not have been obtained; or (c) for any
reason any Lender shall have (i) failed to fund any portion of the Term Loans
required to be funded by it hereunder within one Business Day of the date
required to be funded by it hereunder, unless the subject of a good faith
dispute, (ii) otherwise failed to pay to Administrative Agent or any other
Lender any other amount required to be paid by it hereunder within one Business
Day of the date when due, unless the subject of a good faith dispute or
(iii) been deemed insolvent or become the subject of a bankruptcy or insolvency
proceeding (each a “Defaulting Lender”), then, with respect to each such
Increased-Cost Lender, Non-Consenting Lender or Defaulting Lender (the
“Terminated Lender”), Borrower may, by giving written notice to Administrative
Agent and any Terminated Lender of its election to do so, elect to cause such
Terminated Lender (and such Terminated Lender hereby irrevocably agrees) to
assign its outstanding Loans, if any, in full to one or more Eligible Assignees
(each a “Replacement Lender”) in accordance with the provisions of Section 10.6
and Terminated Lender shall pay any fees payable thereunder in connection with
such assignment; provided, (1) on the date of such assignment, the Replacement
Lender shall pay to Terminated Lender an amount equal to the principal of, and
all accrued interest on, all outstanding Loans of the Terminated Lender; (2)

 

39



--------------------------------------------------------------------------------

on the date of such assignment, Borrower shall pay any amounts payable to such
Terminated Lender pursuant to Section 2.18(c), 2.19 or 2.20; or otherwise as if
it were a prepayment and (3) in the event such Terminated Lender is a
Non-Consenting Lender, each Replacement Lender shall consent, at the time of
such assignment, to each matter in respect of which such Terminated Lender was a
Non-Consenting Lender. Upon the prepayment of all amounts owing to any
Terminated Lender, such Terminated Lender shall no longer constitute a “Lender”
for purposes hereof; provided, any rights of such Terminated Lender to
indemnification hereunder shall survive as to such Terminated Lender. Each
Lender agrees that if Borrower exercises its option hereunder to cause an
assignment by such Lender as a Non-Consenting Lender or Terminated Lender, such
Lender shall, promptly after receipt of written notice of such election, execute
and deliver all documentation necessary to effectuate such assignment in
accordance with Section 10.6. In the event that a Lender does not comply with
the requirements of the immediately preceding sentence within one Business Day
after receipt of such notice, each Lender hereby authorizes and directs
Administrative Agent to execute and deliver such documentation as may be
required to give effect to an assignment in accordance with Section 10.6 on
behalf of a Non-Consenting Lender or Terminated Lender and any such
documentation so executed by Administrative Agent shall be effective for
purposes of documenting an assignment pursuant to Section 10.6.

2.24. Incremental Facilities. Borrower may by written notice to GSCP elect to
request the establishment of one or more new term loan commitments (the “New
Term Loan Commitments”), by an amount not in excess of $200,000,000 in the
aggregate and not less than $20,000,000 individually (or such lesser amount
which shall be approved by Administrative Agent), and integral multiples of
$1,000,000 in excess of that amount. Each such notice shall specify (A) the date
(each, an “Increased Amount Date”) on which Borrower proposes that the New Term
Loan Commitments, as applicable, shall be effective, which shall be a date not
less than 10 Business Days after the date on which such notice is delivered to
Administrative Agent and (B) the identity of each Lender or other Person that is
an Eligible Assignee (each, a “New Term Loan Lender”) to whom Borrower proposes
any portion of such New Term Loan Commitments, as applicable, be allocated and
the amounts of such allocations; provided that any Lender approached to provide
all or a portion of the New Term Loan Commitments may elect or decline, in its
sole discretion, to provide a New Term Loan Commitment. Such New Term Loan
Commitments shall become effective, as of such Increased Amount Date; provided
that (1) no Default or Event of Default shall exist on such Increased Amount
Date before or after giving effect to such New Term Loan Commitments, as
applicable; (2) both before and after giving effect to the making of any Series
of New Term Loans, each of the conditions set forth in Section 3.2 shall be
satisfied; (3) Credit Parties and their Subsidiaries shall be in pro forma
compliance with a Leverage Ratio of not greater than 3.00 to 1:00 after giving
effect to such New Term Loan Commitments and the New Term Loans funded
thereunder or contemplated to be funded thereunder; (4) the New Term Loan
Commitments shall be effected pursuant to one or more Joinder Agreements
executed and delivered by Borrower, each New Term Loan Lender and Administrative
Agent, and each of which shall be recorded in the Register and shall be subject
to the requirements set forth in Section 2.20(c); and (5) Borrower shall make
any payments required pursuant to Section 2.18(c) in connection with the New
Term Loan Commitments. Any New Term Loans made on an Increased Amount Date shall
be designated a separate series (a “Series”) of New Term Loans for all purposes
of this Agreement.

 

40



--------------------------------------------------------------------------------

On any Increased Amount Date on which any New Term Loan Commitments of any
Series are effective, subject to the satisfaction of the foregoing terms and
conditions, (i) each New Term Loan Lender of any Series shall make a Loan to
Borrower (a “New Term Loan”) in an amount equal to its New Term Loan Commitment
of such Series, and (ii) each New Term Loan Lender of any Series shall become a
Lender hereunder with respect to the New Term Loan Commitment of such Series and
the New Term Loans of such Series made pursuant thereto.

Administrative Agent shall notify Lenders promptly upon receipt of Borrower’s
notice of each Increased Amount Date and in respect thereof the Series of New
Term Loan Commitments and the New Term Loan Lenders of such Series.

The terms and provisions of the New Term Loans and New Term Loan Commitments of
any Series shall be, except as otherwise set forth herein or in the Joinder
Agreement, identical to the Tranche B Term Loans. In any event (i) the weighted
average life to maturity of all New Term Loans of any Series shall be no shorter
than the weighted average life to maturity of Tranche B Term Loans, (ii) the
applicable New Term Loan Maturity Date of each Series shall be no shorter than
the final maturity of the Tranche B Term Loans, (iii) the amortization schedule
applicable to the New Term Loans of each Series shall be identical to, or longer
than, the amortization schedule applicable to the Tranche B Term Loans and
(iv) the rate of interest applicable to the New Term Loans of each Series shall
be determined by Borrower and the applicable new Lenders and shall be set forth
in each applicable Joinder Agreement. Each Joinder Agreement may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Credit Documents as may be necessary or appropriate, in the opinion of the
Syndication Agent and Administrative Agent, to effect the provision of this
Section 2.24.

SECTION 3. CONDITIONS PRECEDENT

3.1. Closing Date. The obligation of each Lender to make a Credit Extension on
the Closing Date is subject to the satisfaction, or waiver in accordance with
Section 10.5, of the following conditions on or before the Closing Date:

(a) Credit Documents. Administrative Agent shall have received sufficient copies
of each Credit Document originally executed and delivered by each applicable
Credit Party for each Lender.

(b) Organizational Documents; Incumbency. Administrative Agent shall have
received (i) a copy of each Organizational Document executed and delivered by
each Credit Party, as applicable, and, to the extent applicable, certified as of
a recent date by the appropriate governmental official, each dated the Closing
Date or a recent date prior thereto; (ii) signature and incumbency certificates
of the officers of such Person executing the Credit Documents to which it is a
party; (iii) to the extent applicable, resolutions of the Board of Directors or
similar governing body of each Credit Party approving and authorizing the
execution, delivery and performance of this Agreement and the other Credit
Documents to which it is a party, certified as of the Closing Date by its
secretary or an Authorized Officer as being in full force and effect without
modification or amendment; and (iv) a good standing certificate from the
applicable

 

41



--------------------------------------------------------------------------------

Governmental Authority of each Credit Party’s jurisdiction of incorporation,
organization or formation, each dated a recent date prior to the Closing Date.

(c) Organizational and Capital Structure. The organizational structure and
capital structure of Credit Parties and their Subsidiaries shall be as set forth
on Schedule 4.1. On the Closing Date, after giving effect to the funding of the
Term Loans, Borrower and Guarantors shall have no outstanding Indebtedness other
than the Term Loans.

(d) Assets Under Management. Administrative Agent shall be satisfied that the
total assets under management (“AUM”) of Borrower shall be not less than 85% of
the total AUM of Borrower at the Fiscal Quarter ended March 31, 2007.

(e) Governmental Authorizations and Consents. Each Credit Party shall have
obtained all Governmental Authorizations and all consents of other Persons, in
each case that are necessary in connection with the execution, delivery and
performance of the Credit Documents and each of the foregoing shall be in full
force and effect and in form and substance reasonably satisfactory to
Administrative Agent.

(f) Financial Statements. Administrative Agent shall have received from Borrower
the Historical Financial Statements.

(g) Opinions of Counsel to Credit Parties. Administrative Agent and its counsel
shall have received three originally executed copies of the favorable written
opinions of Skadden, Arps, Slate, Meagher & Flom LLP, counsel for Credit
Parties, substantially in the form of Exhibit D and as to such other matters as
Administrative Agent may reasonably request, dated as of the Closing Date and
otherwise in form and substance reasonably satisfactory to Administrative Agent
(and each Credit Party hereby instructs such counsel to deliver such opinions to
Agents and Lenders).

(h) Fees. Borrower shall have paid to Agents the fees payable on the Closing
Date referred to in Section 2.11.

(i) Solvency Certificate. On the Closing Date, Administrative Agent shall have
received a Solvency Certificate from Borrower attesting that, on the Closing
Date, Borrower and the OZ Subsidiaries are, on a consolidated basis, Solvent.

(j) Closing Date Certificate. Borrower shall have delivered to Administrative
Agent an originally executed Closing Date Certificate, together with all
attachments thereto.

(k) No Litigation. There shall not exist any action, suit, investigation,
litigation, proceeding or hearing or other legal or regulatory developments,
pending in any court or before any arbitrator or Governmental Authority that
would reasonably be expected to have a Material Adverse Effect.

(l) Patriot Act. Administrative Agent shall have received all documentation and
other information requested in writing by Administrative Agent and required by
bank regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and

 

42



--------------------------------------------------------------------------------

regulations, including the U.S.A. Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)).

3.2. Further Conditions to All Term Loans.

(a) Conditions Precedent. The obligation of each Lender to make any Loan on any
Credit Date, including the Closing Date, is subject to the satisfaction, or
waiver in accordance with Section 10.5, of the following conditions precedent:

(i) Administrative Agent shall have received a fully executed and delivered
Funding Notice in accordance with Section 2.1(b);

(ii) as of such Credit Date, the representations and warranties contained herein
and in the other Credit Documents shall be true and correct in all material
respects on and as of such Credit Date to the same extent as though made on and
as of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respect on and as of
such earlier date; and

(iii) as of such Credit Date, no event shall have occurred and be continuing or
would result from the consummation of the applicable Credit Extension that would
constitute an Event of Default or a Default.

3.3. Effective Date. This Agreement shall be effective as of the date on which
Administrative Agent shall have received sufficient copies of this Agreement
originally executed and delivered by each Credit Party, Lender, Administrative
Agent and Syndication Agent.

3.4. Notices. Any Notice shall be executed by an Authorized Officer in a writing
delivered to Administrative Agent. In lieu of delivering a Notice, Borrower may
give Administrative Agent telephonic notice by the required time of any proposed
borrowing, conversion/continuation; provided each such notice shall be promptly
confirmed in writing. Neither Administrative Agent nor any Lender shall incur
any liability to Borrower in acting upon any telephonic notice referred to above
that Administrative Agent believes in good faith to have been given by a duly
authorized officer or other person authorized on behalf of Borrower or for
otherwise acting in good faith.

SECTION 4. REPRESENTATIONS AND WARRANTIES

In order to induce Lenders to enter into this Agreement and to make the Credit
Extensions to be made thereby, the Credit Parties each represent and warrant to
each Lender, on the Closing Date, that the following statements are true and
correct (it being understood and agreed that the representations and warranties
made on the Closing Date are deemed to be made concurrently with the
consummation of the transactions contemplated by the Credit Documents):

4.1. Organization; Requisite Power and Authority; Qualification. Each of the
Credit Parties and the OZ Subsidiaries (a) is duly organized, validly existing
and in good standing under the laws of its jurisdiction of organization as
identified on Schedule 4.1, (b) has

 

43



--------------------------------------------------------------------------------

all requisite power and authority to own and operate its properties, to carry on
its business as now conducted and as proposed to be conducted, to enter into the
Credit Documents to which it is a party and to carry out the transactions
contemplated thereby, except as would not reasonably be expected to have a
Material Adverse Effect, and (c) is qualified to do business and in good
standing in every jurisdiction where its assets are located and wherever
necessary to carry out its business and operations, except in jurisdictions
where the failure to be so qualified or in good standing would not be reasonably
expected to have a Material Adverse Effect.

4.2. Equity Interests and Ownership. The Equity Interests of each Credit Party
and each of their Subsidiaries have been duly authorized and validly issued and
are fully paid and non-assessable. Except as set forth on Schedule 4.2, as of
the Closing Date, there is no existing option, warrant, call, right, commitment
or other agreement to which any Credit Party or any of their respective
Subsidiaries is a party requiring, and there is no membership interest or other
Equity Interest of any Credit Party or any of their respective Subsidiaries
outstanding which upon conversion or exchange would require, the issuance by any
Credit Party or any of their respective Subsidiaries of any additional
membership interests or other Equity Interest of any Credit Party or any of
their respective Subsidiaries or other Securities convertible into, exchangeable
for or evidencing the right to subscribe for or purchase, a membership interest
or other Equity Interest of any Credit Party or any of their respective
Subsidiaries. Schedule 4.2 correctly sets forth the ownership interest of Credit
Parties and their Subsidiaries in their respective Subsidiaries as of the
Closing Date both before and after giving effect to the transactions
contemplated by the Credit Documents.

4.3. Due Authorization. The execution, delivery and performance of the Credit
Documents have been duly authorized by all necessary action on the part of each
Credit Party and OZ Subsidiary that is a party thereto.

4.4. No Conflict. The execution, delivery and performance by each of the Credit
Parties of the Credit Documents to which they are parties and the consummation
of the transactions contemplated by the Credit Documents do not and will not
(a) violate (i) any provision of any law or any governmental rule or regulation
applicable to such Credit Party, (ii) any of the Organizational Documents of
such Credit Party, or (iii) any order, judgment or decree of any court or other
agency of government binding such Credit Party, in each case, except to the
extent such violation would not reasonably be expected to have a Material
Adverse Effect; (b) conflict with, result in a breach of or constitute (with due
notice or lapse of time or both) a default under any Contractual Obligation of
such Credit Party except to the extent such conflict, breach or default would
not reasonably be expected to have a Material Adverse Effect; (c) result in or
require the creation or imposition of any Lien upon any of the properties or
assets of such Credit Party (other than any Liens created under any of the
Credit Documents in favor of Administrative Agent, on behalf of Secured
Parties); or (d) require any approval of stockholders, members or partners or
any approval or consent of any Person under any Contractual Obligation of any
Credit Party or any of their respective Subsidiaries, except for such approvals
or consents which will be obtained on or before the Closing Date and disclosed
in writing to Lenders and except for any such approvals or consents the failure
of which to obtain will not have a Material Adverse Effect.

 

44



--------------------------------------------------------------------------------

4.5. Governmental Consents. The execution, delivery and performance by each of
the Credit Parties of the Credit Documents to which they are parties and the
consummation of the transactions contemplated by the Credit Documents do not and
will not require any registration with, consent or approval of, or notice to, or
other action to, with or by, any Governmental Authority except
(a) registrations, consents, approvals, notices and other actions which have
been duly obtained, taken, given or made and are in full force and effect and
(b) those registrations, consents, approvals, notices and other actions, the
failure of which to obtain or make would not reasonably be expected to have a
Material Adverse Effect.

4.6. Binding Obligation. Each Credit Document has been duly executed and
delivered by each of the Credit Parties that is a party thereto and is the
legally valid and binding obligation of such Credit Party, enforceable against
such Credit Party in accordance with its respective terms, except as may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability.

4.7. Historical Financial Statements. The Historical Financial Statements fairly
present, in all material respects, the financial position, on a consolidated
basis, of the Persons described in such financial statements as at the
respective dates thereof and the results of operations and cash flows, on a
consolidated basis, of the entities described therein for each of the periods
then ended, subject, in the case of any such unaudited financial statements, to
changes resulting from audit and normal year-end adjustments. As of the Closing
Date, none of the Credit Parties nor any of the OZ Subsidiaries has any
contingent liability or liability for taxes, long-term lease or unusual forward
or long-term commitment that is not reflected in the Historical Financial
Statements or the notes thereto other than (a) the liabilities reflected on
Schedule 4.7, (b) obligations arising under this Agreement and (c) liabilities
incurred in the ordinary course of business that, either individually or in the
aggregate, have had or would reasonably be expected to have a Material Adverse
Effect. As of the Closing Date, none of the Credit Parties nor any of the OZ
Subsidiaries is obligated with respect to any Indebtedness other than as
specified on Schedule 6.1.

4.8. [Reserved].

4.9. No Material Adverse Change. Since December 31, 2006, no Material Adverse
Effect has occurred and is continuing.

4.10. [Reserved].

4.11. Adverse Proceedings, etc. There are no Adverse Proceedings, individually
or in the aggregate, that would reasonably be expected to have a Material
Adverse Effect. None of the Credit Parties nor any OZ Subsidiary (a) is in
violation of any applicable laws that, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect, or (b), to such Credit
Party’s or OZ Subsidiary’s knowledge, is subject to or in default with respect
to any final judgments, writs, injunctions, decrees, rules or regulations of any
court or any federal, state, municipal or other governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign, that
would reasonably be expected to have a Material Adverse Effect.

 

45



--------------------------------------------------------------------------------

4.12. Payment of Taxes. Except as otherwise permitted under Section 5.3, as set
forth on Schedule 4.12 or as would not reasonably be expected to have a Material
Adverse Effect, all tax returns and reports of any Credit Party or OZ Subsidiary
required to be filed by any of them have been timely filed, and all taxes due
and payable by any Credit Party and all assessments, fees and other governmental
charges upon any Credit Party or OZ Subsidiary and upon their respective
properties, assets, income and businesses which are due and payable have been
timely paid, other than those which are being contested by such Credit Party or
OZ Subsidiary in good faith and by appropriate proceedings; provided, such
reserves or other appropriate provisions, if any, as shall be required in
conformity with the accounting principles used in the preparation of the
Historical Financial Statements shall have been made or provided therefor.

4.13. Title to Properties. Each of the Credit Parties and the OZ Subsidiaries
has (i) good, sufficient and legal title to (in the case of fee interests in
real property), (ii) valid leasehold interests in (in the case of leasehold
interests in real or personal property), (iii) valid licensed rights in (in the
case of licensed interests in intellectual property) and (iv) good title to (in
the case of all other personal property), all of its respective properties and
assets necessary in the ordinary conduct of its business, in each case except
for assets disposed of since the date of the most recent financial statements
delivered pursuant to Section 5.1 in the ordinary course of business or as
otherwise permitted under Section 6.8 and except where the failure to have such
title or other interest would not reasonably be expected to have a Material
Adverse Effect. Except as permitted by this Agreement, all such properties and
assets are free and clear of Liens except for minor defects in title that do not
materially interfere with any Credit Party’s or any OZ Subsidiary’s ability to
conduct its business or to utilize such assets for their intended purposes.

4.14. No Defaults. None of the Credit Parties nor any of the OZ Subsidiaries is
in default under any of its material Contractual Obligations that would
reasonably be expected to have a Material Adverse Effect.

4.15. Governmental Regulation. None of the Credit Parties nor any of their
Subsidiaries is subject to regulation under the Investment Company Act of 1940
or under any other federal or state statute or regulation which may limit its
ability to incur Indebtedness or which may otherwise render all or any portion
of the Obligations unenforceable. None of the Credit Parties nor any of their
Subsidiaries is a “registered investment company” or a company “controlled” by a
“registered investment company” or a “principal underwriter” of a “registered
investment company” as such terms are defined in the Investment Company Act of
1940.

4.16. Margin Stock. None of the Credit Parties nor any of their Subsidiaries
owns any Margin Stock.

4.17. Employee Benefit Plans. In each case, except as would not reasonably be
expect to have a Material Adverse Effect, each of the Credit Parties and the OZ
Subsidiaries and each of their respective ERISA Affiliates are in compliance in
all material aspects with all applicable provisions and requirements of ERISA
and the Internal Revenue Code and the regulations and published interpretations
thereunder with respect to each Employee Benefit Plan, and have performed in all
material aspects all their obligations under each Employee Benefit Plan. Each
Employee Benefit Plan which is intended to qualify under Section 401(a) of the
Internal Revenue Code has received a favorable determination letter from the
Internal Revenue Service indicating

 

46



--------------------------------------------------------------------------------

that such Employee Benefit Plan is so qualified and nothing has occurred
subsequent to the issuance of such determination letter which would cause such
Employee Benefit Plan to lose its qualified status. No liability to the PBGC
(other than required premium payments), the Internal Revenue Service, any
Employee Benefit Plan or any trust established under Title IV of ERISA has been
or is expected to be incurred by the Credit Parties or any of the OZ
Subsidiaries or any of their ERISA Affiliates. No ERISA Event has occurred or is
reasonably expected to occur. Except to the extent required under Section 4980B
of the Internal Revenue Code or similar state laws, no Employee Benefit Plan
provides health or welfare benefits (through the purchase of insurance or
otherwise) for any retired or former employee of the Credit Parties or any of
the OZ Subsidiaries or any of their respective ERISA Affiliates. The present
value of the aggregate benefit liabilities under each Pension Plan sponsored,
maintained or contributed to by any Credit Party or OZ Subsidiary or any of
their ERISA Affiliates, (determined as of the end of the most recent plan year
on the basis of the actuarial assumptions specified for funding purposes in the
most recent actuarial valuation for such Pension Plan), did not exceed the
aggregate current value of the assets of such Pension Plan. Each of the Credit
Parties and the OZ Subsidiaries and each of their respective ERISA Affiliates
has complied in all material aspects with the requirements of Section 515 of
ERISA with respect to each Multiemployer Plan and is not in material “default”
(as defined in Section 4219(c)(5) of ERISA) with respect to payments to a
Multiemployer Plan.

4.18. Certain Fees. No broker’s or finder’s fee or commission will be payable
with respect to the transactions contemplated by the Credit Documents.

4.19. Solvency. As of the Closing Date, the Credit Parties and the OZ
Subsidiaries, on a consolidated basis, are Solvent.

4.20. Compliance with Statutes, etc. Each of the Credit Parties and the OZ
Subsidiaries is in compliance with all applicable statutes, regulations and
orders of, and all applicable restrictions imposed by, all Governmental
Authorities, in respect of the conduct of its business and the ownership of its
property, except such non-compliance that, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect.

4.21. Disclosure. No reports, certificates or written statements furnished to
Administrative Agent by or on behalf of any Credit Party or OZ Subsidiary for
use in connection with the transactions contemplated hereby (in each case, as
modified or supplemented by other information so furnished), when taken as a
whole, contains any material misstatement of fact or omits to state a material
fact (known to Borrower, Advisors or Advisors II, in the case of any document
not furnished by either of them) necessary in order to make the statements
contained herein or therein not misleading in light of the circumstances in
which the same were made; provided that, with respect to any projections and pro
forma financial information contained in such materials, the Borrower represents
only that such information is based upon good faith estimates and assumptions
believed by Borrower, Advisors or Advisors II to be reasonable at the time made,
it being recognized by Lenders that such projections as to future events are not
to be viewed as facts and that actual results during the period or periods
covered by any such projections may differ from the projected results and such
differences may be material.

4.22. Patriot Act. To the extent applicable, each Credit Party is in compliance,
in all

 

47



--------------------------------------------------------------------------------

material respects, with the (i) Trading with the Enemy Act, as amended, and each
of the foreign assets control regulations of the Untied States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (ii) Title III of the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism (USA Patriot Act of 2001). No part of the
proceeds of the Loans will be used, directly or indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

SECTION 5. AFFIRMATIVE COVENANTS

Each Credit Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all Obligations, each Credit Party shall
perform, and shall cause each of the OZ Subsidiaries to perform, all covenants
in this Section 5.

5.1. Financial Statements and Other Reports. Borrower will deliver to
Administrative Agent, for further distribution to each Arranger and Lenders:

(a) Quarterly Financial Statements. As soon as available, and in any event
within 45 days after the end of the first three Fiscal Quarters, commencing with
the Fiscal Quarter in which the Closing Date occurs, (i) following the IPO, the
consolidated balance sheet of Issuer and its Subsidiaries as at the end of such
Fiscal Quarter and the related consolidated statements of operations and cash
flows of Issuer and its Subsidiaries for such Fiscal Quarter and for the period
from the beginning of the then current Fiscal Year to the end of such Fiscal
Quarter and (ii) prior to the IPO, the combined balance sheet of the Och-Ziff
Operating Group as at the end of such Fiscal Quarter and the related combined
statements of operations and cash flows of the Och-Ziff Operating Group for such
Fiscal Quarter and for the period from the beginning of the current Fiscal Year
to the end of such Fiscal Quarter, in each case setting forth in each case in
comparative form the corresponding figures for the corresponding periods of the
previous Fiscal Year, all in reasonable detail, together with a Financial
Officer Certification with respect thereto;

(b) Annual Financial Statements. As soon as available, and in any event within
120 days after the end of each Fiscal Year, commencing with the Fiscal Year in
which the Closing Date occurs, (i) the consolidated balance sheet of Issuer and
its Subsidiaries as at the end of such Fiscal Year and the related consolidated
statements of operations, partners’ equity and cash flows of Issuer and its
Subsidiaries for such Fiscal Year, setting forth in each case in comparative
form the corresponding figures for the previous Fiscal Year, in reasonable
detail, together with a Financial Officer Certification with respect thereto;
and (ii) with respect to such consolidated financial statements a report thereon
of independent certified public accountants of recognized national standing
selected by Issuer, and reasonably satisfactory to Administrative Agent (which
report shall be unqualified as to going concern and scope of audit, and shall
state that such consolidated financial statements fairly present, in all
material respects, the financial

 

48



--------------------------------------------------------------------------------

position of Issuer as at the dates indicated and the results of its operations
and its cash flows for the periods indicated;

(c) Compliance Certificate. No later than five days after delivery of financial
statements pursuant to Sections 5.1(a) and 5.1(b), a duly executed and completed
Compliance Certificate;

(d) Statements of Reconciliation. If, as a result of any change in accounting
principles and policies from those used in the preparation of the Historical
Financial Statements, the consolidated financial statements of Issuer delivered
pursuant to Section 5.1(a) or 5.1(b) will differ in any material respect from
the consolidated financial statements that would have been delivered pursuant to
such subdivisions had no such change in accounting principles and policies been
made, then, together with the first delivery of such financial statements after
such change, one or more statements of reconciliation with respect to “Economic
Income” for all such prior financial statements in form and substance
satisfactory to Administrative Agent. In addition, beginning with the financial
statements for the Fiscal Quarter first ended after the IPO, (i) concurrently
with the delivery of the financial statements referred to in clause (a) above, a
written reconciliation of such financial statements showing adjustments between
combined financial statements for the Och-Ziff Operating Group and the
consolidated financial statements for the Issuer and its Subsidiaries, in form
and substance reasonably acceptable to the Administrative Agent and in any event
sufficient to permit the calculation of the financial measurements under
Sections 6.1(l) and 6.3(h) (a “Reconciliation Statement”) and (ii) within 20
Business Days of the delivery of the financial statements in clause (b) above, a
Reconciliation Statement, together with agreed-upon procedures from the
accounting firm that performed the audit of such financial statements;

(e) Notice of Default. Promptly upon any officer of Borrower, Advisors or
Advisors II obtaining knowledge (i) of any condition or event that constitutes a
Default or an Event of Default or that notice has been given to Borrower,
Advisors or Advisors II with respect thereto; (ii) that any Person has given any
notice to any Credit Party or any of their respective Subsidiaries or taken any
other action with respect to any event or condition set forth in Section 8.1(b);
or (iii) of the occurrence of any event or change that has caused or evidences,
either in any case or in the aggregate, a Material Adverse Effect, a certificate
of its Authorized Officer specifying the nature and period of existence of such
condition, event or change, or specifying the notice given and action taken by
any such Person and the nature of such claimed Event of Default, Default,
default, event or condition, and what action Borrower has taken, is taking and
proposes to take with respect thereto;

(f) [Reserved].

(g) Information Regarding Collateral. On and after December 31, 2007, Borrower
will furnish to Administrative Agent prompt written notice of any change (i) in
any Credit Party’s corporate name, (ii) in any Credit Party’s identity or
corporate structure, (iii) in any Credit Party’s jurisdiction of organization or
(iv) in any Credit Party’s Federal Taxpayer Identification Number or state
organizational identification number. Borrower also agrees promptly to notify
Administrative Agent if any material portion of the Collateral is damaged or
destroyed;

 

49



--------------------------------------------------------------------------------

(h) Other Information. Such other information and data with respect to Credit
Parties or any of their Subsidiaries as from time to time may be reasonably
requested by Administrative Agent or any Lender; and

(i) Certification of Public Information. Borrower, Advisors and Advisors II
shall use commercially reasonable efforts to indicate in writing, concurrently
with the delivery of any document or notice required to be delivered pursuant to
this Section 5.1, whether such document or notice contains Nonpublic
Information. Borrower and each Lender acknowledge that certain of the Lenders
may be “public-side” Lenders (Lenders that do not wish to receive material
non-public information with respect to Borrower, Advisors, Advisors II, their
respective Subsidiaries or their respective securities) and, if documents or
notices required to be delivered pursuant to this Section 5.1 or otherwise are
being distributed through IntraLinks/IntraAgency, SyndTrak or another relevant
website or other information platform (the “Platform”), any document or notice
that Borrower has indicated contains Nonpublic Information shall not be posted
on that portion of the Platform designated for such public-side Lenders. If
Borrower has not indicated whether a document or notice delivered pursuant to
this Section 5.1 contains Nonpublic Information, Administrative Agent reserves
the right to post such document or notice solely on that portion of the Platform
designated for Lenders who wish to receive material nonpublic information with
respect to Borrower, Advisors, Advisors II, their respective Subsidiaries and
their respective securities.

5.2. Existence. Except as otherwise permitted under Section 6.8, each Credit
Party will, and will cause each of the OZ Subsidiaries to, at all times
(a) preserve and keep in full force and effect its legal existence under the
laws of its jurisdiction of formation, organization or incorporation and
(b) take all reasonable action to maintain all rights and franchises, licenses
and permits material to its business, except to the extent failure to do so
would reasonably be expected to have a Material Adverse Effect.

5.3. Payment of Taxes. Each Credit Party will, and will cause each of the OZ
Subsidiaries to, pay all material Taxes imposed upon it or any of its properties
or assets or in respect of any of its income, businesses or franchises before
any penalty or fine accrues thereon; provided, no such Tax need be paid if it is
being contested in good faith by appropriate proceedings diligently conducted,
so long as adequate reserve or other appropriate provision, as shall be required
in conformity with the accounting principles used in the preparation of the
Historical Financial Statements, shall have been made therefor.

5.4. Maintenance of Properties. Each Credit Party will, and will cause each of
the OZ Subsidiaries to, maintain or cause to be maintained in good repair,
working order and condition, ordinary wear and tear excepted, all material
properties necessary in the operation of the business of Credit Parties and the
OZ Subsidiaries, except to the extent failure to do so would not reasonably be
expected to have a Material Adverse Effect, and from time to time will make or
cause to be made all appropriate repairs, renewals and replacements thereof,
except to the extent failure to do so would not reasonably be expected to have a
Material Adverse Effect.

5.5. Insurance. Borrower, Advisors and Advisors II will maintain or cause to be
maintained, with financially sound and reputable insurers, such insurance with
respect to their business and properties as may customarily be carried or
maintained under similar circumstances

 

50



--------------------------------------------------------------------------------

by Persons of established reputation engaged in similar businesses, in each case
in such amounts (giving effect to self-insurance), with such deductibles,
covering such risks and otherwise on such terms and conditions as shall be
customary for such Persons, except where failure to maintain such insurance
would not reasonably be expected to have a Material Adverse Effect.

5.6. Books and Records; Inspections. Except as would not reasonably be expected
to have a Material Adverse Effect, each Credit Party will, and will cause each
of the OZ Subsidiaries to, keep proper books of record and accounts in which
full, true and correct entries shall be made of all material financial
transactions and matters involving its assets and business. Each Credit Party
will, and will cause each of the OZ Subsidiaries to, permit any authorized
representatives designated by any Lender to visit and inspect any of the
properties of any Credit Party and any of the OZ Subsidiaries, to inspect, copy
and take extracts from its and their financial and accounting records, and to
discuss its and their affairs, finances and accounts with its and their
officers, all upon reasonable notice and at such reasonable times during normal
business hours and as often as may reasonably be requested in advance; provided
that absent any Event of Default the Borrower shall not be required to pay the
expenses related thereto more frequently than once each fiscal year; and
provided further that during the existence of an Event of Default Administrative
Agent (or any of its representatives) may do any of the foregoing at the expense
of the Borrowers at any time during normal business hours and without advance
notice. Notwithstanding anything to the contrary to the contrary in this
Section 5.6, none of the Credit Parties nor any of the OZ Subsidiaries will be
required to disclose, permit the inspection, examination or making copies or
abstracts of, or discussion of, any document, information or other matter that
(i) constitutes non-financial trade secrets or non-financial proprietary
information, (ii) in respect of which disclosure to Administrative Agent or any
Lender (or their respective representatives or contractors) is prohibited by Law
or any binding agreement or (iii) is subject to attorney-client privilege or
constitutes attorney work product.

5.7. [Reserved].

5.8. Compliance with Laws. Each Credit Party will comply, and shall cause each
of the OZ Subsidiaries to comply, with the requirements of all applicable laws,
rules, regulations and orders of any Governmental Authority, except in such
instances in which (a) such requirement of law, rule, regulation or order is
being contested in good faith by appropriate proceedings diligently conducted or
(b) such noncompliance with which could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

5.9. [Reserved].

5.10. Subsidiaries; Collateral; Additional Guarantors.

(a) In the event that any Person becomes a Domestic Subsidiary of Borrower,
Borrower shall, within 45 days after such Person becomes a Domestic Subsidiary
(or such longer period as Administrative Agent may agree in its discretion),
(i) cause such Domestic Subsidiary to become a Guarantor hereunder by executing
and delivering to Administrative Agent a Counterpart Agreement, and (ii) take
all such actions and execute and deliver, or cause to be executed and delivered,
all such documents, instruments, agreements and certificates as are similar to
those described in Sections 3.1(b) and 3.1(i) and as may be required to satisfy
Section

 

51



--------------------------------------------------------------------------------

5.10(b) below; provided that, to the extent any third party consent shall be
required for the pledge of interests in any such subsidiary, such interests
shall not be required to be pledged. In the event that any Person becomes a
material Foreign Subsidiary of Borrower, and the ownership interests of such
Foreign Subsidiary are directly owned by Borrower, Advisors or Advisors II or by
any Domestic Subsidiary thereof, Borrower, Advisors or Advisors II, as
applicable, shall, or shall cause such Domestic Subsidiary to take all actions
necessary to grant and to perfect a First Priority Lien in favor of
Administrative Agent, for the benefit of Secured Parties, under the Pledge and
Security Agreement in 65% of the Voting Stock of such Foreign Subsidiary. With
respect to each such Subsidiary, Borrower shall promptly send to Administrative
Agent written notice setting forth with respect to such Person (i) the date on
which such Person became a Subsidiary of Borrower, and (ii) all of the data
required to be set forth in Schedules 4.1 and 4.2 with respect to such
Subsidiary; and such written notice shall be deemed to supplement Schedule 4.1
and 4.2 for all purposes hereof.

(b) On or prior to December 31, 2007, Borrower, Advisors and Advisors II shall,
and shall cause each other Credit Party to, execute and deliver the Collateral
Documents and take such actions as set forth in Schedule 5.10 in order to grant
to Administrative Agent, on behalf of Secured Parties, a First Priority Lien on
the Collateral.

(c) In the event that, after the Closing Date, any affiliate of a Credit Party
becomes an Advisor, Borrower shall cause such Person to become a Guarantor
hereunder by executing and delivering to Administrative Agent a Counterpart
Agreement and take such actions and execute and deliver, or cause to be executed
and delivered, all such documents, instruments, agreements and certificates as
are similar to those described in Section s 3.1(b) and 3.1(i). In addition,
Borrower shall cause such Person to comply with the requirements set forth on
Schedule 5.10.

5.11. Additional Material Real Estate Assets. In the event that any Credit Party
acquires a Material Real Estate Asset or a Real Estate Asset owned or leased on
the Closing Date becomes a Material Real Estate Asset and such interest has not
otherwise been made subject to the Lien of the Collateral Documents in favor of
Administrative Agent, for the benefit of Secured Parties, then such Credit Party
shall promptly (but in any event not prior to December 31, 2007) take all such
actions and execute and deliver, or cause to be executed and delivered, a
Mortgage and any UCC or similar filings with respect to each such Material Real
Estate Asset necessary to create in favor of Administrative Agent, for the
benefit of Secured Parties, a valid and, subject to any filing and/or recording
referred to herein, perfected First Priority security interest in such Material
Real Estate Assets. In addition to the foregoing, Borrower shall, at the request
of Administrative Agent, deliver, from time to time, to Administrative Agent
such existing appraisals as are required by law or regulation of Real Estate
Assets with respect to which Administrative Agent has been granted a Lien.

5.12. Further Assurances. At any time or from time to time upon the request of
Administrative Agent, each Credit Party will, at its expense, promptly execute,
acknowledge and deliver such further documents and do such other acts and things
as Administrative Agent or Administrative Agent may reasonably request in order
to effect fully the purposes of the Credit Documents. In furtherance and not in
limitation of the foregoing, each Credit Party shall take such actions as
Administrative Agent may reasonably request from time to time to ensure that

 

52



--------------------------------------------------------------------------------

the Obligations are guarantied by the Guarantors and are secured, after
December 31, 2007, by the Collateral.

SECTION 6. NEGATIVE COVENANTS

Each Credit Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all Obligations, such Credit Party shall
perform, and shall cause each of the OZ Subsidiaries to perform, all covenants
in this Section 6.

6.1. Indebtedness. No Credit Party shall, nor shall it permit any of the OZ
Subsidiaries to, directly or indirectly, create, incur, assume or guaranty, or
otherwise become or remain directly or indirectly liable with respect to any
Indebtedness, except:

(a) the Obligations;

(b) Indebtedness of any Credit Party to another Credit Party; provided, (i) all
such Indebtedness shall be evidenced by the Intercompany Note, which shall be
subject to a First Priority Lien pursuant to the Pledge and Security Agreement
to the extent required by Section 5.10, (ii) all such Indebtedness shall be
unsecured and subordinated in right of payment to the payment in full of the
Obligations pursuant to the terms of the Intercompany Note, and (iii) any
payment by any such Guarantor Subsidiary under any guaranty of the Obligations
shall result in a pro tanto reduction of the amount of any Indebtedness owed by
such Subsidiary to Borrower or to any of its Subsidiaries for whose benefit such
payment is made;

(c) current liabilities of the Credit Parties or the OZ Subsidiaries incurred in
the ordinary course of business but not incurred through (i) the borrowing of
money or (ii) the obtaining of credit except for credit on an open account basis
customarily extended and in fact extended in connection with normal purchases of
goods and services;

(d) Indebtedness in respect of taxes, assessments, governmental charges or
levies and claims for labor, materials and supplies to the extent that payment
therefor shall not at the time be required to be made in accordance with the
provisions of Section 5.3;

(e) Indebtedness in respect of judgments or awards only to the extent, for the
period and for an amount not resulting in a Default;

(f) endorsements for collection, deposit or negotiation and warranties of
products or services, in each case incurred in the ordinary course of business;

(g) Indebtedness in the form of either a direct obligation of a Credit Party or
in the form of a guaranty by a Credit Party, in each case, with respect to the
obligation to refund or repay management, incentive or promote fees previously
received from a private equity fund;

(h) Indebtedness incurred by a Credit Party arising from agreements providing
for indemnification, adjustment of purchase price or similar obligations, or
from guaranties or letters of credit, surety bonds or performance bonds securing
the performance of such Credit

 

53



--------------------------------------------------------------------------------

Party pursuant to such agreements, in connection with permitted acquisitions or
permitted dispositions of any business or assets of a Credit Party;

(i) Indebtedness which may be deemed to exist pursuant to any guaranties,
performance, surety, statutory, appeal or similar obligations incurred in the
ordinary course of business;

(j) Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with deposit accounts;

(k) guaranties in the ordinary course of business of the obligations of
suppliers, customers, franchisees and licensees of a Credit Party;

(l) other unsecured Indebtedness, so long as (x) after giving effect to the
incurrence of such Indebtedness, the Leverage Ratio does not exceed 3.00 to 1.00
and (y) no Default or Event of Default shall have occurred and be continuing;

(m) other unsecured Indebtedness in an aggregate amount not to exceed at any
time $150,000,000;

(n) Indebtedness of 57 Aviation Services, LLC existing on the date hereof and
any renewals, extensions, replacements and refinancings thereof; and

(o) guaranties with respect to Indebtedness permitted under clauses (a) through
(n) of this Section 6.1.

6.2. Liens. No Credit Party shall, nor shall it permit any of the OZ
Subsidiaries to create, incur, assume or permit to exist any Lien on or with
respect to any property or asset of any kind (including any document or
instrument in respect of goods or accounts receivable) of any Credit Party or
any of the OZ Subsidiaries, whether now owned or hereafter acquired, or any
income, profits or royalties therefrom, except:

(a) Liens securing the Obligations;

(b) Liens for Taxes, assessments or governmental charges or levies not yet due
or which are being contested in good faith by appropriate proceedings diligently
conducted;

(c) statutory Liens of landlords, banks (and rights of set-off), of carriers,
warehousemen, mechanics, repairmen, workmen, suppliers and materialmen, and
other Liens imposed by law or pursuant to customary reservations or retentions
of title arising in the ordinary course of business (other than any such Lien
imposed pursuant to Section 401 (a)(29) or 412(n) of the Internal Revenue Code
or by ERISA), in each case (i) for amounts not yet overdue or (ii) for amounts
that are overdue, are unfiled and no other action has been taken to enforce the
same or (in the case of any such amounts overdue for a period in excess of five
days) are being contested in good faith by appropriate proceedings, so long as
such reserves or other appropriate provisions, if any, as shall be required by
the accounting principles used in the preparation of the Historical Financial
Statements shall have been made for any such contested amounts;

 

54



--------------------------------------------------------------------------------

(d) Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money or other Indebtedness), so long
as no foreclosure, sale or similar proceedings have been commenced with respect
to any portion of the Collateral on account thereof;

(e) easements, rights-of-way, restrictions, encroachments, and other similar
encumbrances and minor defects or irregularities in title, in each case which do
not interfere in any material respect with the ordinary conduct of the business
of any Credit Party or any of the OZ Subsidiaries;

(f) any interest or title of a lessor or sublessor under any lease of real
estate permitted hereunder;

(g) Liens securing judgments for the payment of money (or appeal or other surety
bonds relating to such judgments) not constituting an Event of Default under
Section 8.1(h);

(h) Liens solely on any cash earnest money deposits made by any Credit Party or
any of the OZ Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;

(i) purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business;

(j) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(k) any zoning or similar law or right reserved to or vested in any governmental
office or agency to control or regulate the use of any real property;

(l) Liens on the assets of 57 Aviation Services, LLC securing Indebtedness
permitted under Section 6.1(n); and

(m) non-exclusive outbound licenses of patents, copyrights, trademarks and other
intellectual property rights granted by any Credit Party or any of the OZ
Subsidiaries in the ordinary course of business and not interfering in any
respect with the ordinary conduct of, or materially detracting from the value
of, the business of Borrower or such OZ Subsidiary.

Notwithstanding anything to the contrary herein, no Credit Party shall, nor
shall it permit any of the OZ Subsidiaries to create, incur, assume or permit to
exist any Lien with respect to any rights to payment of any incentive fees that
are excluded from the Collateral.

6.3. Restricted Junior Payments. No Credit Party shall, nor shall it permit any
of the OZ Subsidiaries through any manner or means or through any other Person
to, directly or

 

55



--------------------------------------------------------------------------------

indirectly, declare, order, pay, make or set apart, or agree to declare, order,
pay, make or set apart, any sum for any Restricted Junior Payment except:

(a) so long as no Tax Distribution Event of Default exists immediately prior and
after giving effect thereto, any Credit Party may, for any period for which such
Credit Party is treated as a pass-through entity for federal and state income
tax purposes, make Restricted Junior Payments in the form of distributions for
the payment of taxes in an amount equal to federal and state income taxes that
would be owed (including estimated taxes), as determined by Borrower, Advisors
and Advisors II in their reasonable discretion (it being understood that
benefits arising from any election under Section 754 of the Internal Revenue
Code (a “754 Election”) may be disregarded in the determination), by any Person
as a result of its direct or indirect ownership and its status as a partner or
single owner (for federal and state income tax purposes) of such Credit Party or
an OZ Subsidiary that is treated as a pass-through entity for federal and state
income tax purposes; provided that such distributions pursuant to this clause
(a) shall not exceed 50% of the taxable income of Credit Parties and such OZ
Subsidiaries determined without regard to benefits arising from any 754 Election
(less any prior distributions for estimated taxes) for such period; provided
further that such percentage limitation shall be correspondingly increased to
the extent that relevant federal or state tax rates increase after the Effective
Date) (collectively, “Permitted Tax Distributions”);

(b) Restricted Junior Payments payable solely in the Equity Interests of such
Person;

(c) any Distribution;

(d) Restricted Junior Payments to fund payments under the Expense Allocation
Agreement;

(e) Restricted Junior Payments (i) in the form of Class A Shares and (ii) in
cash made directly or indirectly from the proceeds of any issuances of Class A
Shares;

(f) Restricted Junior Payments to the extent they are permitted under
Section 6.7;

(g) to the extent not otherwise permitted under clauses (a) through (f) above,
the transactions described under the heading “Distributions and Other Payments
to our Existing Owners” in the S-1; and

(h) to the extent not otherwise permitted under clauses (b) through (g) above,
other Restricted Junior Payments; provided that (i) no Default or Event of
Default exists immediately prior to or after giving effect thereto, (ii) the
aggregate amount of such Restricted Junior Payments during the prior twelve
months does not exceed 100% of Free Cash Flow for the prior twelve months and
(iii) after giving effect thereto, Credit Parties have cash on hand in an amount
not less than all accrued and unpaid taxes of Credit Parties and the OZ
Subsidiaries.

6.4. Restrictions on OZ Subsidiary Distributions. Except as provided herein, no
Credit Party shall, nor shall it permit any OZ Subsidiary to, create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any OZ Subsidiary to
(a) pay dividends or make any other distributions on any of such OZ

 

56



--------------------------------------------------------------------------------

Subsidiary’s Equity Interests owned by Borrower or any other OZ Subsidiary,
(b) repay or prepay any Indebtedness owed by such OZ Subsidiary to Borrower or
any other OZ Subsidiary, (c) make loans or advances to Borrower or any other OZ
Subsidiary, or (d) transfer, lease or license any of its material property or
assets to Borrower or any other OZ Subsidiary other than restrictions (i) on the
transfer of partnership interests, (ii) with respect to the assignment of
interests in management agreements, (iii) by reason of customary provisions
restricting assignments, subletting or other transfers contained in leases,
licenses, joint venture agreements and similar agreements entered into in the
ordinary course of business, (ii) that are or were created by virtue of any
transfer of, agreement to transfer or option or right with respect to any
property, assets or Equity Interest not otherwise prohibited under this
Agreement or (iii) described on Schedule 6.4.

6.5. [Reserved].

6.6. [Reserved].

6.7. Fundamental Changes; Disposition of Assets. No Credit Party shall, nor
shall it permit any OZ Subsidiary to, enter into any transaction of merger or
consolidation, or liquidate, wind-up or dissolve itself (or suffer any
liquidation or dissolution), or convey, sell, lease or license, exchange,
transfer or otherwise dispose of, in one transaction or a series of
transactions, all or any part of its business, assets or property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible,
whether now owned or hereafter acquired, leased or licensed, except:

(a) any Credit Party may be merged with or into another Credit Party, or be
liquidated, wound up or dissolved, or all or any part of its business, property
or assets may be conveyed, sold, leased, transferred or otherwise disposed of,
in one transaction or a series of transactions, to a Credit Party;

(b) upon 20 days notice prior written notice to Administrative Agent, any Credit
Party may change its name, state of formation or form of organization;

(c) any Credit Party may be merged or consolidated with or into any Subsidiary;
provided that such Credit Party is the surviving entity;

(d) any OZ Subsidiary that is not a Credit Party may be merged or consolidated
with or into any other OZ Subsidiary that is not a Credit Party;

(e) sales or other dispositions of assets that do not constitute Asset Sales;

(f) Asset Sales, so long as, after giving effect to such Asset Sale, the
Leverage Ratio does not exceed 3.00 to 1.00;

(g) any OZ Subsidiary that is not a Credit Party may dissolve, liquidate or wind
up its affairs at any time provided that such dissolution, liquidation or
winding up, as applicable, would not reasonably be expected to have a Material
Adverse Effect;

(h) disposals of obsolete, worn out or surplus property; and

 

57



--------------------------------------------------------------------------------

(i) any Credit Party or OZ Subsidiary may make an Asset Sale to the extent it
would be permitted under Section 6.3.

It is understood and agreed that this Section 6.7 shall not prohibit any change
in ownership of a Credit Party or an OZ Subsidiary that is not a Credit Party
that does not cause a Change of Control as long as such Person remains a Credit
Party, if it was a Credit Party, and all Liens on the assets of such Person, if
any, remain in full force and effect.

6.8. [Reserved].

6.9. [Reserved].

6.10. Transactions with Shareholders and Affiliates. No Credit Party shall, nor
shall it permit any OZ Subsidiary to, directly or indirectly, enter into or
permit to exist any transaction (including the purchase, sale, lease or exchange
of any property or the rendering of any service) with any Affiliate of a Credit
Party, on terms that are substantially less favorable to such Credit Party or
such OZ Subsidiary, as the case may be, than those that might be obtained in a
comparable arms-length transaction at the time from a Person who is not an
Affiliate; provided, the foregoing restriction shall not apply to (a) any
transaction between Borrower, Advisors and Advisors II and/or any Guarantor
Subsidiary; (b) reasonable and customary compensation, reimbursement and other
fees paid to members of the board of directors (or similar governing body) of
Credit Parties, the OZ Subsidiaries and their Affiliates; (c) compensation and
reimbursement arrangements for officers and other employees of Credit Parties,
the OZ Subsidiaries and their Affiliates entered into in the ordinary course of
business; (d) advances to officers of Credit Parties for personal expenses;
(e) use of corporate aircraft for personal use; (f) advances of working capital
to any Credit Party, (g) transfers of cash and assets to any Credit Party;
(h) intercompany transactions expressly permitted by Section 6.1, Section 6.3 or
Section 6.7; (i) investments in OZ Funds by officers, directors and Affiliates
without the payment of normal fees or charges related thereto; or
(j) transactions occurring in connection with the offering as contemplated by
the S-1 or the agreements described therein.

6.11. Conduct of Business. From and after the Closing Date, no Credit Party
shall, nor shall it permit any OZ Subsidiary to, engage in any material line of
business substantially different from (i) the investment management and
financial services business or any business ancillary thereto and (ii) such
other lines of business as may be consented to by Requisite Lenders.

6.12. [Reserved].

6.13. Amendments or Waivers of Organizational Documents and Certain Agreements.
No Credit Party shall nor shall it permit any OZ Subsidiary to, amend, modify or
waive any of its organizational documents or the Expense Allocation Agreement in
a manner materially adverse to the Lenders without obtaining the prior written
consent of the Required Lenders.

 

58



--------------------------------------------------------------------------------

6.14. Fiscal Year. Without the prior written consent of Administrative Agent, no
Credit Party shall, nor shall it permit any OZ Subsidiary to, change its Fiscal
Year-end from December 31.

SECTION 7. GUARANTY

7.1. Guaranty of the Obligations. Subject to the provisions of Section 7.2,
Guarantors jointly and severally hereby irrevocably and unconditionally guaranty
to Administrative Agent for the ratable benefit of the Beneficiaries the due and
punctual payment in full of all Obligations when the same shall become due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise (including amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code,
11 U.S.C. § 362(a)) (collectively, the “Guaranteed Obligations”).

7.2. Contribution by Guarantors. All Guarantors desire to allocate among
themselves (collectively, the “Contributing Guarantors”), in a fair and
equitable manner, their obligations arising under this Guaranty. Accordingly, in
the event any payment or distribution is made on any date by a Guarantor (a
“Funding Guarantor”) under this Guaranty such that its Aggregate Payments
exceeds its Fair Share as of such date, such Funding Guarantor shall be entitled
to a contribution from each of the other Contributing Guarantors in an amount
sufficient to cause each Contributing Guarantor’s Aggregate Payments to equal
its Fair Share as of such date. “Fair Share” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(a) the ratio of (i) the Fair Share Contribution Amount with respect to such
Contributing Guarantor to (ii) the aggregate of the Fair Share Contribution
Amounts with respect to all Contributing Guarantors multiplied by (b) the
aggregate amount paid or distributed on or before such date by all Funding
Guarantors under this Guaranty in respect of the obligations Guaranteed. “Fair
Share Contribution Amount” means, with respect to a Contributing Guarantor as of
any date of determination, the maximum aggregate amount of the obligations of
such Contributing Guarantor under this Guaranty that would not render its
obligations hereunder or thereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of Title 11 of the United States Code
or any comparable applicable provisions of state law; provided, solely for
purposes of calculating the “Fair Share Contribution Amount” with respect to any
Contributing Guarantor for purposes of this Section 7.2, any assets or
liabilities of such Contributing Guarantor arising by virtue of any rights to
subrogation, reimbursement or indemnification or any rights to or obligations of
contribution hereunder shall not be considered as assets or liabilities of such
Contributing Guarantor. “Aggregate Payments” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(1) the aggregate amount of all payments and distributions made on or before
such date by such Contributing Guarantor in respect of this Guaranty (including
in respect of this Section 7.2), minus (2) the aggregate amount of all payments
received on or before such date by such Contributing Guarantor from the other
Contributing Guarantors as contributions under this Section 7.2. The amounts
payable as contributions hereunder shall be determined as of the date on which
the related payment or distribution is made by the applicable Funding Guarantor.
The allocation among Contributing Guarantors of their obligations as set forth
in this Section 7.2 shall not be construed in any way to limit the liability of
any Contributing Guarantor hereunder.

 

59



--------------------------------------------------------------------------------

Each Guarantor is a third party beneficiary to the contribution agreement set
forth in this Section 7.2.

7.3. Payment by Guarantors. Subject to Section 7.2, Guarantors hereby jointly
and severally agree, in furtherance of the foregoing and not in limitation of
any other right which any Beneficiary may have at law or in equity against any
Guarantor by virtue hereof, that upon the failure of Borrower to pay any of the
Guaranteed Obligations when and as the same shall become due, whether at stated
maturity, by required prepayment, declaration, acceleration, demand or otherwise
(including amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)),
Guarantors will upon demand pay, or cause to be paid, in Cash, to Administrative
Agent for the ratable benefit of Beneficiaries, an amount equal to the sum of
the unpaid principal amount of all Guaranteed Obligations then due as aforesaid,
accrued and unpaid interest on such Guaranteed Obligations (including interest
which, but for Borrower’s becoming the subject of a case under the Bankruptcy
Code, would have accrued on such Guaranteed Obligations, whether or not a claim
is allowed against Borrower for such interest in the related bankruptcy case)
and all other Guaranteed Obligations then owed to Beneficiaries as aforesaid.

7.4. Liability of Guarantors Absolute. Each Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and shall not be affected by any circumstance which constitutes a legal or
equitable discharge of a guarantor or surety other than payment in full of the
Guaranteed Obligations. In furtherance of the foregoing and without limiting the
generality thereof, each Guarantor agrees as follows:

(a) this Guaranty is a guaranty of payment when due and not of collectability.
This Guaranty is a primary obligation of each Guarantor and not merely a
contract of surety;

(b) the obligations of each Guarantor hereunder are independent of the
obligations of Borrower and the obligations of any other guarantor (including
any other Guarantor) of the obligations of Borrower, and a separate action or
actions may be brought and prosecuted against such Guarantor whether or not any
action is brought against Borrower or any of such other guarantors and whether
or not Borrower is joined in any such action or actions;

(c) payment by any Guarantor of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge any Guarantor’s
liability for any portion of the Guaranteed Obligations which has not been paid.
Without limiting the generality of the foregoing, if Administrative Agent is
awarded a judgment in any suit brought to enforce any Guarantor’s covenant to
pay a portion of the Guaranteed Obligations, such judgment shall not be deemed
to release such Guarantor from its covenant to pay the portion of the Guaranteed
Obligations that is not the subject of such suit, and such judgment shall not,
except to the extent satisfied by such Guarantor, limit, affect, modify or
abridge any other Guarantor’s liability hereunder in respect of the Guaranteed
Obligations;

(d) any Beneficiary, upon such terms as it deems appropriate, and subject to the
provisions of this Agreement and the other Credit Documents, without notice or
demand and without affecting the validity or enforceability hereof or giving
rise to any reduction, limitation, impairment, discharge or termination of any
Guarantor’s liability hereunder, from time to time

 

60



--------------------------------------------------------------------------------

may (i) renew, extend, accelerate, increase the rate of interest on, or
otherwise change the time, place, manner or terms of payment of the Guaranteed
Obligations; (ii) settle, compromise, or release or discharge with respect to,
or substitutions for, the Guaranteed Obligations or any agreement relating
thereto and/or subordinate the payment of the same to the payment of any other
obligations; (iii) request and accept other guaranties of the Guaranteed
Obligations and take and hold security for the payment hereof or the Guaranteed
Obligations; (iv) release, surrender, exchange, substitute, compromise, settle,
rescind, waive, alter, subordinate or modify, with or without consideration, any
security for payment of the Guaranteed Obligations, any other guaranties of the
Guaranteed Obligations, or any other obligation of any Person (including any
other Guarantor) with respect to the Guaranteed Obligations; (v) enforce and
apply any security now or hereafter held by or for the benefit of such
Beneficiary in respect hereof or the Guaranteed Obligations and direct the order
or manner of sale thereof, or exercise any other right or remedy that such
Beneficiary may have against any such security, in each case as such Beneficiary
in its discretion may determine consistent herewith or the applicable Hedge
Agreement and any applicable security agreement, including foreclosure on any
such security pursuant to one or more judicial or nonjudicial sales, whether or
not every aspect of any such sale is commercially reasonable, and even though
such action operates to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of any Guarantor against Borrower or any
security for the Guaranteed Obligations; and (vi) exercise any other rights
available to it under the Credit Documents or any Hedge Agreements; and

(e) this Guaranty and the obligations of Guarantors hereunder shall be valid and
enforceable and shall not be subject to any reduction, limitation, impairment,
discharge or termination for any reason (other than payment in full of the
Guaranteed Obligations), including the occurrence of any of the following,
whether or not any Guarantor shall have had notice or knowledge of any of them:
(i) any failure or omission to assert or enforce or agreement or election not to
assert or enforce, or the stay or enjoining, by order of court, by operation of
law or otherwise, of the exercise or enforcement of, any claim or demand or any
right, power or remedy (whether arising under the Credit Documents or any Hedge
Agreements, at law, in equity or otherwise) with respect to the Guaranteed
Obligations or any agreement relating thereto, or with respect to any other
guaranty of or security for the payment of the Guaranteed Obligations; (ii) any
rescission, waiver, amendment or modification of, or any consent to departure
from, any of the terms or provisions (including provisions relating to events of
default) hereof, any of the other Credit Documents, any of the Hedge Agreements
or any agreement or instrument executed pursuant thereto, or of any other
guaranty or security for the Guaranteed Obligations, in each case whether or not
in accordance with the terms hereof or such Credit Document, such Hedge
Agreement or any agreement relating to such other guaranty or security;
(iii) the Guaranteed Obligations, or any agreement relating thereto, at any time
being found to be illegal, invalid or unenforceable in any respect; (iv) the
application of payments received from any source (other than payments received
pursuant to the other Credit Documents or any of the Hedge Agreements or from
the proceeds of any security for the Guaranteed Obligations, except to the
extent such security also serves as collateral for indebtedness other than the
Guaranteed Obligations) to the payment of indebtedness other than the Guaranteed
Obligations, even though any Beneficiary might have elected to apply such
payment to any part or all of the Guaranteed Obligations; (v) any Beneficiary’s
consent to the change, reorganization or termination of the corporate structure
or existence of any Credit Party or any OZ Subsidiary and to any corresponding
restructuring of the Guaranteed Obligations; (vi) any failure to perfect or
continue perfection of a

 

61



--------------------------------------------------------------------------------

security interest in any collateral which secures any of the Guaranteed
Obligations; (vii) any defenses, set-offs or counterclaims which Borrower may
allege or assert against any Beneficiary in respect of the Guaranteed
Obligations, including failure of consideration, breach of warranty, payment,
statute of frauds, accord and satisfaction and usury; and (viii) any other act
or thing or omission, or delay to do any other act or thing, which may or might
in any manner or to any extent vary the risk of any Guarantor as an obligor in
respect of the Guaranteed Obligations.

7.5. Waivers by Guarantors. Each Guarantor hereby waives, for the benefit of
Beneficiaries: (a) any right to require any Beneficiary, as a condition of
payment or performance by such Guarantor, to (i) proceed against Borrower, any
other guarantor (including any other Guarantor) of the Guaranteed Obligations or
any other Person, (ii) proceed against or exhaust any security held from
Borrower, any such other guarantor or any other Person, (iii) proceed against or
have resort to any balance of any Deposit Account or credit on the books of any
Beneficiary in favor of Borrower or any other Person, or (iv) pursue any other
remedy in the power of any Beneficiary whatsoever; (b) any defense arising by
reason of the incapacity, lack of authority or any disability or other defense
of Borrower or any other Guarantor including any defense based on or arising out
of the lack of validity or the unenforceability of the Guaranteed Obligations or
any agreement or instrument relating thereto or by reason of the cessation of
the liability of Borrower or any other Guarantor from any cause other than
payment in full of the Guaranteed Obligations; (c) any defense based upon any
statute or rule of law which provides that the obligation of a surety must be
neither larger in amount nor in other respects more burdensome than that of the
principal; (d) any defense based upon any Beneficiary’s errors or omissions in
the administration of the Guaranteed Obligations, except behavior which amounts
to bad faith; (e) (i) any principles or provisions of law, statutory or
otherwise, which are or might be in conflict with the terms hereof and any legal
or equitable discharge of such Guarantor’s obligations hereunder, (ii) any
rights to set-offs, recoupments and counterclaims, and (iii) promptness (subject
to any applicable statute of limitations), diligence and any requirement that
any Beneficiary protect, secure, perfect or insure any security interest or lien
or any property subject thereto; and (f) any defenses or benefits that may be
derived from or afforded by law which limit the liability of or exonerate
guarantors or sureties, or which may conflict with the terms hereof.

7.6. Guarantors’ Rights of Subrogation, Contribution, etc. Until the Guaranteed
Obligations shall have been indefeasibly paid in full, each Guarantor hereby
waives any claim, right or remedy, direct or indirect, that such Guarantor now
has or may hereafter have against Borrower or any other Guarantor or any of its
assets in connection with this Guaranty or the performance by such Guarantor of
its obligations hereunder, in each case whether such claim, right or remedy
arises in equity, under contract, by statute, under common law or otherwise and
including (a) any right of subrogation, reimbursement or indemnification that
such Guarantor now has or may hereafter have against Borrower with respect to
the Guaranteed Obligations, (b) any right to enforce, or to participate in, any
claim, right or remedy that any Beneficiary now has or may hereafter have
against Borrower, and (c) any benefit of, and any right to participate in, any
collateral or security now or hereafter held by any Beneficiary. In addition,
until the Guaranteed Obligations shall have been indefeasibly paid in full, each
Guarantor shall withhold exercise of any right of contribution such Guarantor
may have against any other guarantor (including any other Guarantor) of the
Guaranteed Obligations, including, without limitation, any such right of
contribution as contemplated by Section 7.2. Each Guarantor further agrees that,
to

 

62



--------------------------------------------------------------------------------

the extent the waiver or agreement to withhold the exercise of its rights of
subrogation, reimbursement, indemnification and contribution as set forth herein
is found by a court of competent jurisdiction to be void or voidable for any
reason, any rights of subrogation, reimbursement or indemnification such
Guarantor may have against Borrower or against any collateral or security, and
any rights of contribution such Guarantor may have against any such other
guarantor, shall be junior and subordinate to any rights any Beneficiary may
have against Borrower, to all right, title and interest any Beneficiary may have
in any such collateral or security, and to any right any Beneficiary may have
against such other guarantor. If any amount shall be paid to any Guarantor on
account of any such subrogation, reimbursement, indemnification or contribution
rights at any time when all Guaranteed Obligations shall not have been finally
and indefeasibly paid in full, such amount shall be held in trust for
Administrative Agent on behalf of Beneficiaries and shall forthwith be paid over
to Administrative Agent for the benefit of Beneficiaries to be credited and
applied against the Guaranteed Obligations, whether matured or unmatured, in
accordance with the terms hereof.

7.7. Subordination of Other Obligations. Any Indebtedness of Borrower or any
Guarantor now or hereafter held by any Guarantor (the “Obligee Guarantor”) is
hereby subordinated in right of payment to the Guaranteed Obligations, and any
such indebtedness collected or received by the Obligee Guarantor after an Event
of Default has occurred and is continuing shall be held in trust for
Administrative Agent on behalf of Beneficiaries and shall forthwith be paid over
to Administrative Agent for the benefit of Beneficiaries to be credited and
applied against the Guaranteed Obligations but without affecting, impairing or
limiting in any manner the liability of the Obligee Guarantor under any other
provision hereof.

7.8. Continuing Guaranty. This Guaranty is a continuing guaranty and shall
remain in effect until all of the Guaranteed Obligations shall have been paid in
full. Each Guarantor hereby irrevocably waives any right to revoke this Guaranty
as to future transactions giving rise to any Guaranteed Obligations.

7.9. Authority of Guarantors or Borrower. It is not necessary for any
Beneficiary to inquire into the capacity or powers of any Guarantor or Borrower
or the officers, directors or any agents acting or purporting to act on behalf
of any of them.

7.10. Financial Condition of Borrower. Any Credit Extension may be made to
Borrower or continued from time to time, and any Hedge Agreements may be entered
into from time to time, in each case without notice to or authorization from any
Guarantor regardless of the financial or other condition of Borrower at the time
of any such grant or continuation or at the time such Hedge Agreement is entered
into, as the case may be. No Beneficiary shall have any obligation to disclose
or discuss with any Guarantor its assessment, or any Guarantor’s assessment, of
the financial condition of Borrower. Each Guarantor has adequate means to obtain
information from Borrower on a continuing basis concerning the financial
condition of Borrower and its ability to perform its obligations under the
Credit Documents and the Hedge Agreements, and each Guarantor assumes the
responsibility for being and keeping informed of the financial condition of
Borrower and of all circumstances bearing upon the risk of nonpayment of the
Guaranteed Obligations. Each Guarantor hereby waives and relinquishes any duty
on the part of any Beneficiary to disclose any matter, fact or thing relating to
the business, operations or conditions of Borrower now known or hereafter known
by any Beneficiary.

 

63



--------------------------------------------------------------------------------

7.11. Bankruptcy, etc. (a) So long as any Guaranteed Obligations remain
outstanding, no Guarantor shall, without the prior written consent of
Administrative Agent acting pursuant to the instructions of Requisite Lenders,
commence or join with any other Person in commencing any bankruptcy,
reorganization or insolvency case or proceeding of or against Borrower or any
other Guarantor. The obligations of Guarantors hereunder shall not be reduced,
limited, impaired, discharged, deferred, suspended or terminated by any case or
proceeding, voluntary or involuntary, involving the bankruptcy, insolvency,
receivership, reorganization, liquidation or arrangement of Borrower or any
other Guarantor or by any defense which Borrower or any other Guarantor may have
by reason of the order, decree or decision of any court or administrative body
resulting from any such proceeding.

(b) Each Guarantor acknowledges and agrees that any interest on any portion of
the Guaranteed Obligations which accrues after the commencement of any case or
proceeding referred to in clause (a) above (or, if interest on any portion of
the Guaranteed Obligations ceases to accrue by operation of law by reason of the
commencement of such case or proceeding, such interest as would have accrued on
such portion of the Guaranteed Obligations if such case or proceeding had not
been commenced) shall be included in the Guaranteed Obligations because it is
the intention of Guarantors and Beneficiaries that the Guaranteed Obligations
which are guaranteed by Guarantors pursuant hereto should be determined without
regard to any rule of law or order which may relieve Borrower of any portion of
such Guaranteed Obligations. Guarantors will permit any trustee in bankruptcy,
receiver, debtor in possession, assignee for the benefit of creditors or similar
Person to pay Administrative Agent, or allow the claim of Administrative Agent
in respect of, any such interest accruing after the date on which such case or
proceeding is commenced.

(c) In the event that all or any portion of the Guaranteed Obligations are paid
by Borrower, the obligations of Guarantors hereunder shall continue and remain
in full force and effect or be reinstated, as the case may be, in the event that
all or any part of such payment(s) are rescinded or recovered directly or
indirectly from any Beneficiary as a preference, fraudulent transfer or
otherwise, and any such payments which are so rescinded or recovered shall
constitute Guaranteed Obligations for all purposes hereunder.

7.12. Discharge of Guaranty Upon Sale of Guarantor. If all of the Equity
Interests of any Guarantor or any of its successors in interest hereunder shall
be sold or otherwise disposed of (including by merger or consolidation) in
accordance with the terms and conditions hereof, the Guaranty of such Guarantor
or such successor in interest, as the case may be, hereunder shall automatically
be discharged and released without any further action by any Beneficiary or any
other Person effective as of the time of such Asset Sale.

SECTION 8. EVENTS OF DEFAULT

8.1. Events of Default. If any one or more of the following conditions or events
shall occur:

(a) Failure to Make Payments When Due. Failure by Borrower to pay (i) when due
any installment of principal of any Loan, whether at stated maturity, by
acceleration, by

 

64



--------------------------------------------------------------------------------

notice of voluntary prepayment, by mandatory prepayment or otherwise; or
(ii) any interest on any Loan or any fee or any other amount due hereunder
within five days after receiving notice from Administrative Agent of such
failure to pay; or

(b) Default in Other Agreements. (i) Failure of any Credit Party or any of their
respective Subsidiaries to pay when due any principal of or interest on or any
other amount payable in respect of one or more items of Indebtedness (other than
Indebtedness referred to in Section 8.1(a)) in an aggregate principal amount of
$50,000,000 or more, in each case beyond the grace period, if any, provided
therefor; or (ii) breach or default by any Credit Party with respect to any
other material term of (1) one or more items of Indebtedness in the individual
or aggregate principal amounts referred to in clause (i) above or (2) any loan
agreement, mortgage, indenture or other agreement relating to such item(s) of
Indebtedness, in each case beyond the grace period, if any, provided therefor,
if the effect of such breach or default is to cause, or to permit the holder or
holders of that Indebtedness (or a trustee on behalf of such holder or holders),
to cause, that Indebtedness to become or be declared due and payable (or
redeemable) prior to its stated maturity or the stated maturity of any
underlying obligation, as the case may be; or

(c) Breach of Certain Covenants. Failure of any Credit Party to perform or
comply with any term or condition contained in Section 5.1(e), Section 5.2 or
Section 6; or

(d) Breach of Representations, etc. Any representation, warranty, certification
or other statement made or deemed made by any Credit Party in any Credit
Document or in any statement or certificate at any time given by any Credit
Party or any OZ Subsidiary in writing pursuant hereto or thereto or in
connection herewith or therewith shall be false in any material respect as of
the date made or deemed made; or

(e) Other Defaults Under Credit Documents. Any Credit Party shall default in the
performance of or compliance with any term contained herein or any of the other
Credit Documents, other than any such term referred to in any other Section of
this Section 8.1, and such default shall not have been remedied or waived within
thirty days after the earlier of (i) an officer of such Credit Party becoming
aware of such default or (ii) receipt by Borrower of notice from Administrative
Agent of such default; or

(f) Involuntary Bankruptcy; Appointment of Receiver, etc.. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
any Credit Party or any OZ Subsidiary in an involuntary case under the
Bankruptcy Code or under any other applicable bankruptcy, insolvency or similar
law now or hereafter in effect, which decree or order is not stayed; or any
other similar relief shall be granted under any applicable federal or state law;
or (ii) an involuntary case shall be commenced against any Credit Party or any
OZ Subsidiary under the Bankruptcy Code or under any other applicable
bankruptcy, insolvency or similar law now or hereafter in effect; or a decree or
order of a court having jurisdiction in the premises for the appointment of a
receiver, liquidator, sequestrator, trustee, custodian or other officer having
similar powers over any Credit Party or any OZ Subsidiary, or over all or a
substantial part of its property, shall have been entered; or there shall have
occurred the involuntary appointment of an interim receiver, trustee or other
custodian of any Credit Party or any OZ Subsidiary for all or a substantial part
of its property; or a warrant of attachment, execution or similar process shall

 

65



--------------------------------------------------------------------------------

have been issued against any substantial part of the property of any Credit
Party or any OZ Subsidiary, and any such event described in this clause
(ii) shall continue for sixty days without having been dismissed, bonded or
discharged; or

(g) Voluntary Bankruptcy; Appointment of Receiver, etc. (i) Any Credit Party or
any OZ Subsidiary shall have an order for relief entered with respect to it or
shall commence a voluntary case under the Bankruptcy Code or under any other
applicable bankruptcy, insolvency or similar law now or hereafter in effect, or
shall consent to the entry of an order for relief in an involuntary case, or to
the conversion of an involuntary case to a voluntary case, under any such law,
or shall consent to the appointment of or taking possession by a receiver,
trustee or other custodian for all or a substantial part of its property; or any
Credit Party or any OZ Subsidiary shall make any assignment for the benefit of
creditors; or (ii) any Credit Party or any OZ Subsidiary shall be unable, or
shall fail generally, or shall admit in writing its inability, to pay its debts
in excess of $50,000,000 as such debts become due; or the board of directors (or
similar governing body) of any Credit Party or any OZ Subsidiary (or any
committee thereof) shall adopt any resolution or otherwise authorize any action
to approve any of the actions referred to herein or in Section 8.1(f); or

(h) Judgments and Attachments. Any final money judgment, writ or warrant of
attachment or similar process involving in the aggregate at any time an amount
in excess of $50,000,000 (in either case to the extent not adequately covered by
insurance as to which a solvent and unaffiliated insurance company has
acknowledged coverage) shall be entered or filed against any Credit Party or any
OZ Subsidiary or any of their respective assets and shall remain undischarged,
unvacated, unbonded or unstayed for a period of sixty days (or in any event
later than five days prior to the date of any proposed sale thereunder); or

(i) Employee Benefit Plans. (i) There shall occur one or more ERISA Events which
individually or in the aggregate results in or might reasonably be expected to
result in liability of any Credit Party, any OZ Subsidiary or any of their
respective ERISA Affiliates in excess of $80,000,000 during the term hereof; or
(ii) there exists any fact or circumstance that reasonably could be expected to
result in the imposition of a Lien or security interest under Section 412(n) of
the Internal Revenue Code or under ERISA.

(j) Change of Control. A Change of Control shall occur; or

(k) Guaranties, Collateral Documents and other Credit Documents. At any time
after the execution and delivery thereof, (i) the Guaranty for any reason, other
than the satisfaction in full of all Obligations, shall cease to be in full
force and effect (other than in accordance with its terms) or shall be declared
to be null and void or any Guarantor shall repudiate its obligations thereunder,
(ii) this Agreement or any Collateral Document ceases to be in full force and
effect (other than by reason of a release of Collateral in accordance with the
terms hereof or thereof or the satisfaction in full of the Obligations in
accordance with the terms hereof) or shall be declared null and void, or
Administrative Agent shall not have or shall cease to have a valid and perfected
Lien in any Collateral purported to be covered by the Collateral Documents with
the priority required by the relevant Collateral Document, in each case for any
reason other than the failure of Administrative Agent or any Secured Party to
take any action within its control, or (iii) any Credit Party shall contest the
validity or enforceability of any

 

66



--------------------------------------------------------------------------------

Credit Document in writing or deny in writing that it has any further liability,
including with respect to future advances by Lenders, under any Credit Document
to which it is a party or shall contest the validity or perfection of any Lien
in any Collateral purported to be covered by the Collateral Documents;

THEN, (1) upon the occurrence of any Event of Default described in
Section 8.1(f) or 8.1(g), automatically, and (2) upon the occurrence of any
other Event of Default, at the request of (or with the consent of) Requisite
Lenders, upon notice to Borrower by Administrative Agent, (A) each of the
following shall immediately become due and payable, in each case without
presentment, demand, protest or other requirements of any kind, all of which are
hereby expressly waived by each Credit Party: (I) the unpaid principal amount of
and accrued interest on the Loans and (II) all other Obligations; and
(B) Administrative Agent may enforce any and all Liens and security interests
created pursuant to Collateral Documents.

SECTION 9. AGENTS

9.1. Appointment of Agents. LCPI is hereby appointed Syndication Agent
hereunder, and each Lender hereby authorizes LCPI to act as Syndication Agent in
accordance with the terms hereof and the other Credit Documents. GSCP is hereby
appointed Administrative Agent hereunder and under the other Credit Documents
and each Lender hereby authorizes GSCP to act as Administrative Agent in
accordance with the terms hereof and the other Credit Documents. Each Agent
hereby agrees to act in its capacity as such upon the express conditions
contained herein and the other Credit Documents, as applicable. The provisions
of this Section 9 are solely for the benefit of Agents and Lenders and no Credit
Party shall have any rights as a third party beneficiary of any of the
provisions thereof. In performing its functions and duties hereunder, each Agent
shall act solely as an agent of Lenders and does not assume and shall not be
deemed to have assumed any obligation towards or relationship of agency or trust
with or for any Credit Party or any OZ Subsidiary or any of their respective
Affiliates. Any Agent, without consent of or notice to any party hereto, may
assign any and all of its rights or obligations hereunder to any of its
Affiliates. As of the Closing Date and as of the Effective Date, LCPI, in its
capacity as Syndication Agent, shall have no obligations but shall be entitled
to all benefits of this Section 9.

9.2. Powers and Duties. Each Lender irrevocably authorizes each Agent to take
such action on such Lender’s behalf and to exercise such powers, rights and
remedies hereunder and under the other Credit Documents as are specifically
delegated or granted to such Agent by the terms hereof and thereof, together
with such powers, rights and remedies as are reasonably incidental thereto. Each
Agent shall have only those duties and responsibilities that are expressly
specified herein and the other Credit Documents. Each Agent may exercise such
powers, rights and remedies and perform such duties by or through its agents or
employees. No Agent shall have, by reason hereof or any of the other Credit
Documents, a fiduciary relationship in respect of any Lender; and nothing herein
or any of the other Credit Documents, expressed or implied, is intended to or
shall be so construed as to impose upon any Agent any obligations in respect
hereof or any of the other Credit Documents except as expressly set forth herein
or therein.

9.3. General Immunity.

 

67



--------------------------------------------------------------------------------

(a) No Responsibility for Certain Matters. No Agent shall be responsible to any
Lender for the execution, effectiveness, genuineness, validity, enforceability,
collectability or sufficiency hereof or any other Credit Document or for any
representations, warranties, recitals or statements made herein or therein or
made in any written or oral statements or in any financial or other statements,
instruments, reports or certificates or any other documents furnished or made by
any Agent to Lenders or by or on behalf of any Credit Party or to any Lender in
connection with the Credit Documents and the transactions contemplated thereby
or for the financial condition or business affairs of any Credit Party or any
other Person liable for the payment of any Obligations, nor shall any Agent be
required to ascertain or inquire as to the performance or observance of any of
the terms, conditions, provisions, covenants or agreements contained in any of
the Credit Documents or as to the use of the proceeds of the Loans or as to the
existence or possible existence of any Event of Default or Default or to make
any disclosures with respect to the foregoing. Anything contained herein to the
contrary notwithstanding, Administrative Agent shall not have any liability
arising from confirmations of the amount of outstanding Loans.

(b) Exculpatory Provisions. No Agent nor any of its officers, partners,
directors, employees or agents shall be liable to Lenders for any action taken
or omitted by any Agent under or in connection with any of the Credit Documents
except to the extent caused by such Agent’s gross negligence or willful
misconduct. Each Agent shall be entitled to refrain from any act or the taking
of any action (including the failure to take an action) in connection herewith
or any of the other Credit Documents or from the exercise of any power,
discretion or authority vested in it hereunder or thereunder unless and until
such Agent shall have received instructions in respect thereof from Requisite
Lenders (or such other Lenders as may be required to give such instructions
under Section 10.5) and, upon receipt of such instructions from Requisite
Lenders (or such other Lenders, as the case may be), such Agent shall be
entitled to act or (where so instructed) refrain from acting, or to exercise
such power, discretion or authority, in accordance with such instructions.
Without prejudice to the generality of the foregoing, (i) each Agent shall be
entitled to rely, and shall be fully protected in relying, upon any
communication, instrument or document believed by it to be genuine and correct
and to have been signed or sent by the proper Person or Persons, and shall be
entitled to rely and shall be protected in relying on opinions and judgments of
attorneys (who may be attorneys for Credit Parties and the OZ Subsidiaries),
accountants, experts and other professional advisors selected by it; and (ii) no
Lender shall have any right of action whatsoever against any Agent as a result
of such Agent acting or (where so instructed) refraining from acting hereunder
or any of the other Credit Documents in accordance with the instructions of
Requisite Lenders (or such other Lenders as may be required to give such
instructions under Section 10.5).

(c) Delegation of Duties. Each Agent may perform any and all of its duties and
exercise its rights and powers under this Agreement or under any other Credit
Document by or through any one or more sub-agents appointed by such Agent. Each
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Affiliates. The
exculpatory, indemnification and other provisions of this Section 9.3 and of
Section 9.6 shall apply to any the Affiliates of such Agent and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent. All of the
rights, benefits, and privileges (including the exculpatory and indemnification
provisions) of this Section 9.3 and of Section 9.6 shall apply to any such
sub-agent and to the Affiliates of any such sub-agent, and shall apply to their
respective

 

68



--------------------------------------------------------------------------------

activities as sub-agent as if such sub-agent and Affiliates were named herein.
Notwithstanding anything herein to the contrary, with respect to each sub-agent
appointed by any Agent, (i) such sub-agent shall be a third party beneficiary
under this Agreement with respect to all such rights, benefits and privileges
(including exculpatory rights and rights to indemnification) and shall have all
of the rights and benefits of a third party beneficiary, including an
independent right of action to enforce such rights, benefits and privileges
(including exculpatory rights and rights to indemnification) directly, without
the consent or joinder of any other Person, against any or all of the Credit
Parties and the Lenders, (ii) such rights, benefits and privileges (including
exculpatory rights and rights to indemnification) shall not be modified or
amended without the consent of such sub-agent, and (iii) such sub-agent shall
only have obligations to such Agent and not to any Credit Party, Lender or any
other Person and no Credit Party, Lender or any other Person shall have any
rights, directly or indirectly, as a third party beneficiary or otherwise,
against such sub-agent.

9.4. Agents Entitled to Act as Lender. The agency hereby created shall in no way
impair or affect any of the rights and powers of, or impose any duties or
obligations upon, any Agent in its individual capacity as a Lender hereunder.
With respect to its participation in the Loans, each Agent shall have the same
rights and powers hereunder as any other Lender and may exercise the same as if
it were not performing the duties and functions delegated to it hereunder, and
the term “Lender” shall, unless the context clearly otherwise indicates, include
each Agent in its individual capacity. Any Agent and its Affiliates may accept
deposits from, lend money to, own securities of, and generally engage in any
kind of banking, trust, financial advisory or other business with any Credit
Party or any of their respective Affiliates as if it were not performing the
duties specified herein, and may accept fees and other consideration from
Borrower, other Credit Parties and their respective Affiliates for services in
connection herewith and otherwise without having to account for the same to
Lenders.

9.5. Lenders’ Representations, Warranties and Acknowledgment.

(a) Each Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of Credit Parties and the
OZ Subsidiaries in connection with Credit Extensions hereunder and that it has
made and shall continue to make its own appraisal of the creditworthiness of
Credit Parties and the OZ Subsidiaries. No Agent shall have any duty or
responsibility, either initially or on a continuing basis, to make any such
investigation or any such appraisal on behalf of Lenders or to provide any
Lender with any credit or other information with respect thereto, whether coming
into its possession before the making of the Loans or at any time or times
thereafter, and no Agent shall have any responsibility with respect to the
accuracy of or the completeness of any information provided to Lenders.

(b) Each Lender, by delivering its signature page to this Agreement, an
Assignment Agreement or a Joinder Agreement and funding its Tranche B Term Loan
on the Closing Date or by the funding of any New Term Loans, as the case may be,
shall be deemed to have acknowledged receipt of, and consented to and approved,
each Credit Document and each other document required to be approved by any
Agent, Requisite Lenders or Lenders, as applicable on the Closing Date or as of
the date of funding of such New Term Loans.

 

69



--------------------------------------------------------------------------------

9.6. Right to Indemnity. Each Lender, in proportion to its Pro Rata Share,
severally agrees to indemnify each Agent, to the extent that such Agent shall
not have been reimbursed by any Credit Party, for and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including counsel fees and disbursements) or disbursements of
any kind or nature whatsoever which may be imposed on, incurred by or asserted
against such Agent in exercising its powers, rights and remedies or performing
its duties hereunder or under the other Credit Documents or otherwise in its
capacity as such Agent in any way relating to or arising out of this Agreement
or the other Credit Documents; provided, no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from such Agent’s
gross negligence or willful misconduct. If any indemnity furnished to any Agent
for any purpose shall, in the opinion of such Agent, be insufficient or become
impaired, such Agent may call for additional indemnity and cease, or not
commence, to do the acts indemnified against until such additional indemnity is
furnished; provided, in no event shall this sentence require any Lender to
indemnify any Agent against any liability, obligation, loss, damage, penalty,
action, judgment, suit, cost, expense or disbursement in excess of such Lender’s
Pro Rata Share thereof; and provided further, this sentence shall not be deemed
to require any Lender to indemnify any Agent against any liability, obligation,
loss, damage, penalty, action, judgment, suit, cost, expense or disbursement
described in the proviso in the immediately preceding sentence.

9.7. Successor Administrative Agent. Administrative Agent may resign at any time
by giving thirty days’ prior written notice thereof to Lenders and Borrower, and
Administrative Agent may be removed at any time with or without cause by an
instrument or concurrent instruments in writing delivered to Borrower and
Administrative Agent and signed by Requisite Lenders. Upon any such notice of
resignation or any such removal, Requisite Lenders shall have the right, upon
five Business Days’ notice to Borrower, to appoint a successor Administrative
Agent. Upon the acceptance of any appointment as Administrative Agent hereunder
by a successor Administrative Agent, that successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring or removed Administrative Agent and the retiring or
removed Administrative Agent shall promptly (i) transfer to such successor
Administrative Agent all sums, Securities and other items of Collateral held
under the Collateral Documents, together with all records and other documents
necessary or appropriate in connection with the performance of the duties of the
successor Administrative Agent under the Credit Documents, and (ii) execute and
deliver to such successor Administrative Agent such amendments to financing
statements, and take such other actions, as may be necessary or appropriate in
connection with the assignment to such successor Administrative Agent of the
security interests created under the Collateral Documents, whereupon such
retiring or removed Administrative Agent shall be discharged from its duties and
obligations hereunder. If the Requisite Lenders have not appointed a successor
Administrative Agent, Administrative Agent shall have the right to appoint a
financial institution to act as Administrative Agent hereunder and in any case,
Administrative Agent’s resignation shall become effective on the thirtieth day
after such notice of resignation. If neither the Requisite Lenders nor
Administrative Agent have appointed a successor Administrative Agent, the
Requisite Lenders shall be deemed to succeeded to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent.
After any retiring or removed Administrative Agent’s resignation or removal
hereunder as Administrative Agent, the provisions of this Section 9 shall inure
to its

 

70



--------------------------------------------------------------------------------

benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent hereunder.

9.8. Collateral Documents and Guaranty.

(a) Agents under Collateral Documents and Guaranty. Each Secured Party hereby
further authorizes Administrative Agent, on behalf of and for the benefit of
Secured Parties, to be the agent for and representative of Secured Parties with
respect to the Guaranty, the Collateral and the Collateral Documents; provided
that Administrative Agent shall owe no fiduciary duty, duty of loyalty, duty of
care, duty of disclosure or any other obligation whatsoever to any holder of
Obligations with respect to any Hedge Agreement. Subject to Section 10.5,
without further written consent or authorization from any Secured Party,
Administrative Agent may execute any documents or instruments necessary to
(i) in connection with a sale or disposition of assets permitted by this
Agreement, release any Lien encumbering any item of Collateral that is the
subject of such sale or other disposition of assets or to which Requisite
Lenders (or such other Lenders as may be required to give such consent under
Section 10.5) have otherwise consented or (ii) release any Guarantor from the
Guaranty pursuant to Section 7.12 or with respect to which Requisite Lenders (or
such other Lenders as may be required to give such consent under Section 10.5)
have otherwise consented.

(b) Right to Realize on Collateral and Enforce Guaranty. Anything contained in
any of the Credit Documents to the contrary notwithstanding, Borrower,
Administrative Agent and each Secured Party hereby agree that (i) no Secured
Party shall have any right individually to realize upon any of the Collateral or
to enforce the Guaranty, it being understood and agreed that all powers, rights
and remedies hereunder and under the Collateral Documents may be exercised
solely by Administrative Agent, on behalf of the Secured Parties in accordance
with the terms hereof and thereof, and (ii) in the event of a foreclosure by
Administrative Agent on any of the Collateral pursuant to a public or private
sale or other disposition, Administrative Agent or any Lender may be the
purchaser or licensor of any or all of such Collateral at any such sale or other
disposition and Administrative Agent, as agent for and representative of Secured
Parties (but not any Lender or Lenders in its or their respective individual
capacities unless Requisite Lenders shall otherwise agree in writing) shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such public
sale, to use and apply any of the Obligations as a credit on account of the
purchase price for any collateral payable by Administrative Agent at such sale
or other disposition.

(c) Rights under Hedge Agreements. No Hedge Agreement will create (or be deemed
to create) in favor of any Lender Counterparty that is a party thereto any
rights in connection with the management or release of any Collateral or of the
obligations of any Guarantor under the Credit Documents except as expressly
provided in Section 10.5(c)(v) of this Agreement and the Pledge and Security
Agreement.

9.9. Withholding Taxes. To the extent required by any applicable law,
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding tax. If the Internal Revenue Service or
any other Governmental Authority asserts a claim that Administrative Agent did
not properly withhold tax from amounts paid to or for the account of any Lender
because the appropriate form was not delivered or was not properly

 

71



--------------------------------------------------------------------------------

executed or because such Lender failed to notify Administrative Agent of a
change in circumstance which rendered the exemption from, or reduction of,
withholding tax ineffective or for any other reason, such Lender shall indemnify
Administrative Agent fully for all amounts paid, directly or indirectly, by
Administrative Agent as tax or otherwise, including any penalties or interest
and together with all expenses (including legal expenses, allocated internal
costs and out-of-pocket expenses) incurred.

SECTION 10. MISCELLANEOUS

10.1. Notices.

(a) Notices Generally. Except in the case of notices and other communications
permitted to be given by telephone, any notice or other communication herein
required or permitted to be given to a Credit Party, Administrative Agent or
Syndication Agent shall be sent to such Person’s address as set forth on
Appendix B or in the other relevant Credit Document, and in the case of any
Lender, the address as indicated on Appendix B or otherwise indicated to
Administrative Agent in writing. Except as otherwise set forth in paragraph
(b) below, each notice hereunder shall be in writing and may be personally
served, telexed or sent by telefacsimile or United States mail or courier
service and shall be deemed to have been given when delivered in person or by
courier service and signed for against receipt thereof, upon receipt of
telefacsimile or telex, or three Business Days after depositing it in the United
States mail with postage prepaid and properly addressed.

(b) Electronic Communications.

(i) Notices and other communications to the Lenders and Administrative Agent
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites, including the Platform) pursuant to
procedures approved by Administrative Agent, provided that the foregoing shall
not apply to notices to any Lender pursuant to Section 2 if such Lender has
notified Administrative Agent that it is incapable of receiving notices under
such Section by electronic communication. Administrative Agent or Borrower may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications. Unless Administrative Agent otherwise prescribes, (i) notices
and other communications sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

72



--------------------------------------------------------------------------------

(ii) Each of the Credit Parties understands that the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution and agrees and
assumes the risks associated with such electronic distribution, except to the
extent caused by the willful misconduct or gross negligence of Administrative
Agent.

(iii) The Platform and any Approved Electronic Communications are provided “as
is” and “as available”. None of the Agents or any of their respective officers,
directors, employees, agents, advisors or representatives (the “Agent
Affiliates”) warrant the accuracy, adequacy, or completeness of the Approved
Electronic Communications or the Platform and each expressly disclaims liability
for errors or omissions in the Platform and the Approved Electronic
Communications. No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects is made by the Agent Affiliates in connection with the Platform or the
Approved Electronic Communications.

(iv) Each of the Credit Parties, the Lenders and the Agents agree that
Administrative Agent may, but shall not be obligated to, store any Approved
Electronic Communications on the Platform in accordance with Administrative
Agent’s customary document retention procedures and policies.

10.2. Expenses. Borrower agrees to pay promptly (a) all the actual, reasonable,
documented, out-of-pocket costs and expenses of Administrative Agent in
connection with the preparation of the Credit Documents and any consents,
amendments, waivers or other modifications thereto; (b) all the costs of
furnishing all opinions by counsel for Borrower and the other Credit Parties;
(c) the actual, reasonable, documented fees, expenses and disbursements of
counsel to Agents (in each case including allocated costs of internal counsel)
in connection with the negotiation, preparation, execution and administration of
the Credit Documents and any consents, amendments, waivers or other
modifications thereto and any other documents or matters requested by Borrower;
(d) all the actual documented costs and reasonable documented expenses of
creating, perfecting and recording Liens in favor of Administrative Agent, for
the benefit of Secured Parties, including filing and recording fees, expenses
and taxes, stamp or documentary taxes, search fees, title insurance premiums and
reasonable fees, expenses and disbursements of counsel to each Agent and of
counsel providing any opinions that Administrative Agent or Requisite Lenders
may request in respect of the Collateral or the Liens created pursuant to the
Collateral Documents; (e) all the actual documented costs and reasonable
documented fees, expenses and disbursements of any auditors, accountants,
consultants or appraisers; (f) all the actual documented costs and reasonable
documented expenses (including the reasonable fees, expenses and disbursements
of any appraisers, consultants, advisors and agents employed or retained by
Administrative Agent and its counsel) in connection with the custody or
preservation of any of the Collateral; (g) all other actual, documented,
reasonable, out-of-pocket costs and expenses incurred by each Agent in
connection with the syndication of the Loans and Commitments and the
negotiation, preparation and execution of the Credit Documents and any consents,
amendments, waivers or other modifications thereto and the transactions
contemplated thereby; and (h) after the occurrence of an Event of Default, all
documented costs and expenses, including reasonable documented attorneys’ fees
(including

 

73



--------------------------------------------------------------------------------

allocated costs of internal counsel) and costs of settlement, incurred by any
Agent and Lenders in enforcing any Obligations of or in collecting any payments
due from any Credit Party hereunder or under the other Credit Documents by
reason of such Event of Default (including in connection with the sale, lease or
license of, collection from, or other realization upon any of the Collateral or
the enforcement of the Guaranty) or in connection with any refinancing or
restructuring of the credit arrangements provided hereunder in the nature of a
“work-out” or pursuant to any insolvency or bankruptcy cases or proceedings.

10.3. Indemnity.

(a) In addition to the payment of expenses pursuant to Section 10.2, whether or
not the transactions contemplated hereby shall be consummated, each Credit Party
agrees to defend (subject to Indemnitees’ selection of counsel), indemnify, pay
and hold harmless, each Agent and Lender and the officers, partners, members,
directors, trustees, advisors, employees, agents, sub-agents and Affiliates of
each Agent and each Lender (each, an “Indemnitee”), from and against any and all
Indemnified Liabilities; provided, no Credit Party shall have any obligation to
any Indemnitee hereunder with respect to any Indemnified Liabilities to the
extent such Indemnified Liabilities arise from (i) the gross negligence, bad
faith or willful misconduct of that Indemnitee or (ii) a material breach of a
Credit Document by such Indemnitee. To the extent that the undertakings to
defend, indemnify, pay and hold harmless set forth in this Section 10.3 may be
unenforceable in whole or in part because they are violative of any law or
public policy, the applicable Credit Party shall contribute the maximum portion
that it is permitted to pay and satisfy under applicable law to the payment and
satisfaction of all Indemnified Liabilities incurred by Indemnitees or any of
them.

(b) To the extent permitted by applicable law, no Credit Party shall assert, and
each Credit Party hereby waives, any claim against each Lender, each Agent and
their respective Affiliates, directors, employees, attorneys, agents or
sub-agents, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) (whether or not the
claim therefor is based on contract, tort or duty imposed by any applicable
legal requirement) arising out of, in connection with, arising out of, as a
result of, or in any way related to, this Agreement or any Credit Document or
any agreement or instrument contemplated hereby or thereby or referred to herein
or therein, the transactions contemplated hereby or thereby, any Loan or the use
of the proceeds thereof or any act or omission or event occurring in connection
therewith, and Borrower hereby waives, releases and agrees not to sue upon any
such claim or any such damages, whether or not accrued and whether or not known
or suspected to exist in its favor.

10.4. Set-Off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence of any Event of Default each Lender is hereby authorized by each
Credit Party at any time or from time to time subject to the consent of
Administrative Agent (such consent not to be unreasonably withheld or delayed),
without notice to any Credit Party or to any other Person (other than
Administrative Agent), any such notice being hereby expressly waived, to set off
and to appropriate and to apply any and all deposits (general or special,
including Indebtedness evidenced by certificates of deposit, whether matured or
unmatured, but not including trust accounts) and any other Indebtedness at any
time held or owing by such Lender to or for the credit or the account of any
Credit Party against and

 

74



--------------------------------------------------------------------------------

on account of the obligations and liabilities of any Credit Party to such Lender
hereunder, and under the other Credit Documents, including all claims of any
nature or description arising out of or connected hereto, or with any other
Credit Document, irrespective of whether or not (a) such Lender shall have made
any demand hereunder or (b) the principal of or the interest on the Loans or any
other amounts due hereunder shall have become due and payable pursuant to
Section 2 and although such obligations and liabilities, or any of them, may be
contingent or unmatured.

10.5. Amendments and Waivers.

(a) Requisite Lenders’ Consent. Subject to Section 10.5(b) and 10.5(c), no
amendment, modification, termination or waiver of any provision of the Credit
Documents, or consent to any departure by any Credit Party therefrom, shall in
any event be effective without the written concurrence of the Requisite Lenders
and the Borrower or the applicable Credit Party, as the case may be; provided
that Administrative Agent may, with the consent of Borrower only, amend, modify
or supplement this Agreement to cure any ambiguity, omission, defect or
inconsistency, so long as such amendment, modification or supplement does not
adversely affect the rights of any Lender.

(b) Affected Lenders’ Consent. Without the written consent of each Lender that
would be affected thereby, no amendment, modification, termination, or consent
shall be effective if the effect thereof would:

(i) extend the scheduled final maturity of any Loan or Note;

(ii) waive, reduce or postpone any scheduled repayment (but not prepayment);

(iii) reduce the rate of interest on any Loan (other than any waiver of any
increase in the interest rate applicable to any Loan pursuant to Section 2.10)
or any fee payable hereunder;

(iv) extend the time for payment of any such interest or fees;

(v) reduce the principal amount of any Loan;

(vi) amend, modify, terminate or waive any provision of this Section 10.5(b),
Section 10.5(c) or any other provision of this Agreement that expressly provides
that the consent of all Lenders is required;

(vii) amend the definition of “Requisite Lenders” or “Pro Rata Share”; provided,
with the consent of Requisite Lenders, additional extensions of credit pursuant
hereto may be included in the determination of “Requisite Lenders” or “Pro Rata
Share” on substantially the same basis as the Term Loan Commitments and the Term
Loans are included on the Closing Date; or

(viii) release all or substantially all of the Collateral or all or
substantially all of the Guarantors from the Guaranty except as expressly
provided in the Credit Documents.

 

75



--------------------------------------------------------------------------------

(c) Other Consents. No amendment, modification, termination or waiver of any
provision of the Credit Documents, or consent to any departure by any Credit
Party therefrom, shall:

(i) amend the definition of “Requisite Class Lenders” without the consent of
Requisite Class Lenders of each Class; provided, with the consent of Requisite
Lenders, additional extensions of credit pursuant hereto may be included in the
determination of such “Requisite Class Lenders” on substantially the same basis
as the Term Loan Commitments and the Term Loans are included on the Closing
Date;

(ii) alter the required application of any repayments or prepayments as between
Classes pursuant to Section 2.15 without the consent of Requisite Class Lenders
of each Class which is being allocated a lesser repayment or prepayment as a
result thereof; provided, Requisite Lenders may waive, in whole or in part, any
prepayment so long as the application, as between Classes, of any portion of
such prepayment which is still required to be made is not altered;

(iii) amend, modify, terminate or waive any provision of Section 9 as the same
applies to any Agent, or any other provision hereof as the same applies to the
rights or obligations of any Agent, in each case without the consent of such
Agent; or

(iv) amend, modify or waive this Agreement or the Pledge and Security Agreement
so as to alter the ratable treatment of Obligations arising under the Credit
Documents and Obligations arising under Hedge Agreements or the definition of
“Lender Counterparty,” “Hedge Agreement,” “Obligations,” or “Secured
Obligations” (as defined in any applicable Collateral Document) in each case in
a manner adverse to any Lender Counterparty with Obligations then outstanding
without the written consent of any such Lender Counterparty.

(d) Execution of Amendments, etc. Administrative Agent may, but shall have no
obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. No notice to or demand on any Credit Party in
any case shall entitle any Credit Party to any other or further notice or demand
in similar or other circumstances. Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 10.5 shall be binding
upon each Lender at the time outstanding, each future Lender and, if signed by a
Credit Party, on such Credit Party.

10.6. Successors and Assigns; Participations.

(a) Generally. This Agreement shall be binding upon the parties hereto and their
respective successors and assigns and shall inure to the benefit of the parties
hereto and the successors and assigns of Lenders. No Credit Party’s rights or
obligations hereunder nor any interest therein may be assigned or delegated by
any Credit Party without the prior written consent of all Lenders, and no Lender
may assign or otherwise transfer any of its rights hereunder except (i) to an
Eligible Assignee in accordance with subsection (c) of this Section, (ii) by way
of participation in accordance with subsection (g) of this section or (iii) by
way of pledge

 

76



--------------------------------------------------------------------------------

or assignment of a security interest subject to the restrictions of subsection
(g)(iv) of this section (and any other attempted assignment or transfer by any
party hereto shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby and, to the
extent expressly contemplated hereby, Affiliates of each of the Agents and
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Register. Borrower, Administrative Agent and Lenders shall deem and treat
the Persons listed as Lenders in the Register as the holders and owners of the
corresponding Commitments and Loans listed therein for all purposes hereof, and
no assignment or transfer of any such Commitment or Loan shall be effective, in
each case, unless and until recorded in the Register following receipt of an
Assignment Agreement effecting the assignment or transfer thereof, together with
the required forms and certificates regarding tax matters covered in
Section 2.20 and any fees payable in connection with such assignment, in each
case, as provided in Section 10.6(d). Each assignment shall be recorded in the
Register on the Business Day Assignment Agreement is received by Administrative
Agent, if received by 12:00 noon New York City time, and on the following
Business Day if received after such time, prompt notice thereof shall be
provided to Borrower and a copy of such Assignment Agreement shall be
maintained. The date of such recordation of a transfer shall be referred to
herein as the “Assignment Effective Date.” Any request, authority or consent of
any Person who, at the time of making such request or giving such authority or
consent, is listed in the Register as a Lender shall be conclusive and binding
on any subsequent holder, assignee or transferee of the corresponding
Commitments or Loans.

(c) Right to Assign. Each Lender shall have the right at any time to sell,
assign or transfer all or a portion of its rights and obligations under this
Agreement, including all or a portion of its Commitment or Loans owing to it or
other Obligation (provided, however, that pro rata assignments shall not be
required and each assignment shall be of a uniform, and not varying, percentage
of all rights and obligations under and in respect of any Loan) to any Person
meeting the criteria of clause (i) or (ii) of the definition of the term of
“Eligible Assignee” with the consent of Borrower and Administrative Agent (such
consent not to be unreasonably withheld or delayed); provided, further, that
each such assignment pursuant to this Section 10.6(c)(ii) shall be in an
aggregate amount of not less than $1,000,000 (or such lesser amount as may be
agreed to by Borrower and Administrative Agent or as shall constitute the
aggregate amount of the Tranche B Term Loan or New Term Loans of a Series of the
assigning Lender) with respect to the assignment of Tranche B Term Loans.

(d) Mechanics. Assignments and assumptions of Loans and Commitments by Lenders
shall be effected by manual execution and delivery to Administrative Agent of an
Assignment Agreement. Assignments made pursuant to the foregoing provision shall
be effective as of the Assignment Effective Date. In connection with all
assignments there shall be delivered to Administrative Agent such forms,
certificates or other evidence, if any, with respect to United States federal
income tax withholding matters as the assignee under such Assignment Agreement
may be required to deliver pursuant to Section 2.20(c), together with payment to
Administrative Agent of a registration and processing fee of $3,500 by the
parties to such assignment (except that no such registration and processing fee
shall be payable (y) in connection with an assignment by or to GSCP or any
Affiliate thereof or (z) in the case of an

 

77



--------------------------------------------------------------------------------

Assignee which is already a Lender or is an affiliate or Related Fund of a
Lender or a Person under common management with a Lender).

(e) Representations and Warranties of Assignee. Each Lender, upon execution and
delivery hereof or upon succeeding to an interest in the Loans, as the case may
be, represents and warrants as of the Closing Date or as of the Assignment
Effective Date that (i) it is an Eligible Assignee; (ii) it has experience and
expertise in the making of or investing in loans such as the applicable Loan;
and (iii) it will make or invest in, as the case may be, its Loans for its own
account in the ordinary course and without a view to distribution of such Loans
within the meaning of the Securities Act or the Exchange Act or other federal
securities laws (it being understood that, subject to the provisions of this
Section 10.6, the disposition of such Loans or any interests therein shall at
all times remain within its exclusive control).

(f) Effect of Assignment. Subject to the terms and conditions of this
Section 10.6, as of the “Assignment Effective Date” (i) the assignee thereunder
shall have the rights and obligations of a “Lender” hereunder to the extent of
its interest in the Loans and Commitments as reflected in the Register and shall
thereafter be a party hereto and a “Lender” for all purposes hereof; (ii) the
assigning Lender thereunder shall, to the extent that rights and obligations
hereunder have been assigned to the assignee, relinquish its rights (other than
any rights which survive the termination hereof under Section 10.8) and be
released from its obligations hereunder (and, in the case of an assignment
covering all or the remaining portion of an assigning Lender’s rights and
obligations hereunder, such Lender shall cease to be a party hereto on the
Assignment Effective Date; provided that, notwithstanding anything to the
contrary herein, any assignment by any Lender of all or a portion of its
commitments hereunder to any of such Lender’s Affiliates shall not relieve such
assigning Lender from any of its obligations hereunder unless and until such
assignee shall have funded the portion of such Lender’s commitment so assigned;
and provided further, that, anything contained in any of the Credit Documents to
the contrary notwithstanding, such assigning Lender shall continue to be
entitled to the benefit of all indemnities hereunder as specified herein with
respect to matters arising out of the prior involvement of such assigning Lender
as a Lender hereunder); (iii) the Commitments shall be modified to reflect the
Commitment of such assignee and (iv) any such assignment occurs after the
issuance of any Note hereunder, the assigning Lender shall, upon the
effectiveness of such assignment or as promptly thereafter as practicable,
surrender its applicable Notes to Administrative Agent for cancellation, and
thereupon Borrower shall issue and deliver new Notes, if so requested by the
assignee and/or assigning Lender, to such assignee and/or to such assigning
Lender, with appropriate insertions, to reflect the outstanding Loans of the
assignee and/or the assigning Lender.

(g) Participations.

(i) Each Lender shall have the right at any time to sell one or more
participations to any Person (other than any Credit Party or any OZ Subsidiary
or any of their respective Affiliates) in all or any part of its Commitments,
Loans or in any other Obligation; provided, that (A) such Lender’s obligations
under this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) Borrower, Agents and the other

 

78



--------------------------------------------------------------------------------

Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.

(ii) The holder of any such participation, other than an Affiliate of the Lender
granting such participation, shall not be entitled to require such Lender to
take or omit to take any action hereunder except with respect to any amendment,
modification or waiver that would (A) extend the final scheduled maturity of any
Loan or Note in which such participant is participating, or reduce the rate or
extend the time of payment of interest or fees thereon (except in connection
with a waiver of applicability of any post-default increase in interest rates)
or reduce the principal amount thereof, or increase the amount of the
participant’s participation over the amount thereof then in effect (it being
understood that a waiver of any Default or Event of Default shall not constitute
a change in the terms of such participation, and that an increase in any
Commitment or Loan shall be permitted without the consent of any participant if
the participant’s participation is not increased as a result thereof),
(B) consent to the assignment or transfer by any Credit Party of any of its
rights and obligations under this Agreement or (C) release all or substantially
all of the Collateral under the Collateral Documents (except as expressly
provided in the Credit Documents) supporting the Loans hereunder in which such
participant is participating.

(iii) Borrower agrees that each participant shall be entitled to the benefits of
Sections 2.18(c), 2.19 and 2.20 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to paragraph (c) of this
Section; provided that (x) a participant shall not be entitled to receive any
greater payment under Section 2.19 or 2.20 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
participant, unless the sale of the participation to such participant is made
with Borrower’s prior written consent and (y) a participant that would be a
Non-US Lender if it were a Lender shall not be entitled to the benefits of
Section 2.20 unless Borrower is notified of the participation sold to such
participant and such participant agrees, for the benefit of Borrower, to comply
with Section 2.20 as though it were a Lender; provided further that, except as
specifically set forth in clauses (x) and (y) of this sentence, nothing herein
shall require any notice to Borrower or any other Person in connection with the
sale of any participation. To the extent permitted by law, each participant also
shall be entitled to the benefits of Section 10.4 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.17 as though it were
a Lender.

(iv) Certain Other Assignments and Participations. In addition to any other
assignment or participation permitted pursuant to this Section 10.6, any Lender
may assign and/or pledge all or any portion of its Loans, the other Obligations
owed by or to such Lender, and its Notes, if any, to secure obligations of such
Lender including any Federal Reserve Bank as collateral security pursuant to
Regulation A of the Board of Governors and any operating circular issued by such
Federal Reserve Bank; provided that no Lender, as between Borrower and such
Lender, shall be relieved of any of its obligations hereunder as a result of any
such assignment and pledge, and provided further, that in no event shall the
applicable Federal Reserve Bank, pledgee or trustee be

 

79



--------------------------------------------------------------------------------

considered to be a “Lender” or be entitled to require the assigning Lender to
take or omit to take any action hereunder.

10.7. Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.

10.8. Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension.
Notwithstanding anything herein or implied by law to the contrary, the
agreements of each Credit Party set forth in Sections 2.18(c), 2.19, 2.20, 10.2,
10.3 and 10.4 and the agreements of Lenders set forth in Sections 2.17, 9.3(b)
and 9.6 shall survive the payment of the Loans and the termination hereof.

10.9. No Waiver; Remedies Cumulative. No failure or delay on the part of any
Agent or any Lender in the exercise of any power, right or privilege hereunder
or under any other Credit Document shall impair such power, right or privilege
or be construed to be a waiver of any default or acquiescence therein, nor shall
any single or partial exercise of any such power, right or privilege preclude
other or further exercise thereof or of any other power, right or privilege. The
rights, powers and remedies given to each Agent and each Lender hereby are
cumulative and shall be in addition to and independent of all rights, powers and
remedies existing by virtue of any statute or rule of law or in any of the other
Credit Documents or any of the Hedge Agreements. Any forbearance or failure to
exercise, and any delay in exercising, any right, power or remedy hereunder
shall not impair any such right, power or remedy or be construed to be a waiver
thereof, nor shall it preclude the further exercise of any such right, power or
remedy.

10.10. Marshalling; Payments Set Aside. Neither any Agent nor any Lender shall
be under any obligation to marshal any assets in favor of any Credit Party or
any other Person or against or in payment of any or all of the Obligations. To
the extent that any Credit Party makes a payment or payments to Administrative
Agent or Lenders (or to Administrative Agent, on behalf of Lenders), or any
Agent or Lender enforce any security interests or exercise their rights of
setoff, and such payment or payments or the proceeds of such enforcement or
setoff or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside and/or required to be repaid to a trustee,
receiver or any other party under any bankruptcy law, any other state or federal
law, common law or any equitable cause, then, to the extent of such recovery,
the obligation or part thereof originally intended to be satisfied, and all
Liens, rights and remedies therefor or related thereto, shall be revived and
continued in full force and effect as if such payment or payments had not been
made or such enforcement or setoff had not occurred.

10.11. Severability. In case any provision in or obligation hereunder or under
any other Credit Document shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

 

80



--------------------------------------------------------------------------------

10.12. Obligations Several; Independent Nature of Lenders’ Rights. The
obligations of Lenders hereunder are several and no Lender shall be responsible
for the obligations or Commitment of any other Lender hereunder. Nothing
contained herein or in any other Credit Document, and no action taken by Lenders
pursuant hereto or thereto, shall be deemed to constitute Lenders as a
partnership, an association, a joint venture or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and each Lender shall be entitled to protect and enforce its
rights arising out hereof and it shall not be necessary for any other Lender to
be joined as an additional party in any proceeding for such purpose.

10.13. Non-Recourse Nature of Obligations. No Person shall be personally liable
(whether by operation of law or otherwise) for payments due hereunder or under
any other Credit Document for the performance of any Obligations except as
expressly provided in the Credit Documents. The sole recourse of each
Beneficiary for satisfaction of the Obligations shall be against the Credit
Parties and their assets and not against any other Person. Notwithstanding
anything herein to the contrary, such assets shall not include any rights to
payments with respect to any Deferred Amounts.

10.14. Headings. Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.

10.15. APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF.

10.16. CONSENT TO JURISDICTION. ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY
CREDIT PARTY ARISING OUT OF OR RELATING HERETO OR ANY OTHER CREDIT DOCUMENT, OR
ANY OF THE OBLIGATIONS, MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF
COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY EXECUTING
AND DELIVERING THIS AGREEMENT, EACH CREDIT PARTY, FOR ITSELF AND IN CONNECTION
WITH ITS PROPERTIES, IRREVOCABLY (A) ACCEPTS GENERALLY AND UNCONDITIONALLY THE
NONEXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS; (B) WAIVES ANY DEFENSE OF
FORUM NON CONVENIENS; (C) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH
PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, TO THE APPLICABLE CREDIT PARTY AT ITS ADDRESS PROVIDED IN
ACCORDANCE WITH SECTION 10.1; (D) AGREES THAT SERVICE AS PROVIDED IN CLAUSE
(C) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE
CREDIT PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES
EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND (E) AGREES THAT AGENTS AND
LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW
OR TO

 

81



--------------------------------------------------------------------------------

BRING PROCEEDINGS AGAINST ANY CREDIT PARTY IN THE COURTS OF ANY OTHER
JURISDICTION.

10.17. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE
ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR ANY DEALINGS
BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS WAIVER
IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN
ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 10.16 AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER CREDIT
DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE
HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.

10.18. Confidentiality. Each Agent and each Lender shall hold all non-public
information regarding the Credit Parties and their Subsidiaries and their
businesses identified as such by such Credit Party and obtained by such Lender
pursuant to the requirements hereof in accordance with such Lender’s customary
procedures for handling confidential information of such nature, it being
understood and agreed by Borrower that, in any event, each Agent and each Lender
may make (i) disclosures of such information to Affiliates of such Agent or
Lender and to their respective agents and advisors (and to other Persons
authorized by a Lender or Agent to organize, present or disseminate such
information in connection with disclosures otherwise made in accordance with
this Section 10.17), (ii) disclosures of such information reasonably required by
any bona fide or potential assignee, transferee or participant in connection
with the contemplated assignment, transfer or participation of any Loans or any
participations therein or by any direct or indirect contractual counterparties
(or the professional advisors thereto) to any swap or derivative transaction
relating to Borrower, Advisors or Advisors II and their respective obligations
(provided, such assignees, transferees, participants, counterparties and
advisors are advised of and agree to be bound by either the provisions of this
Section 10.17 or other

 

82



--------------------------------------------------------------------------------

provisions at least as restrictive as this Section 10.17), (iii) disclosure to
any rating agency when required by it, provided that, prior to any disclosure,
such rating agency shall undertake in writing to preserve the confidentiality of
any confidential information relating to the Credit Parties received by it from
any of the Agents or any Lender, (iv) disclosures in connection with the
exercise of any remedies hereunder or under any other Credit Document and
(v) disclosures required or requested by any governmental agency or
representative thereof or by the NAIC or pursuant to legal or judicial process;
provided that, unless specifically prohibited by applicable law or court order,
each Agent and each Lender shall promptly notify Borrower of any request by any
governmental agency or representative thereof (other than any such request in
connection with any examination of the financial condition or other routine
examination of such Lender by such governmental agency) for disclosure of any
such non-public information prior to disclosure of such information. In
addition, each Agent and each Lender may disclose the existence of this
Agreement and the information about this Agreement to market data collectors,
similar services providers to the lending industry and service providers to the
Agents the Lenders in connection with the administration and management of this
Agreement and the other Credit Documents. Notwithstanding anything to the
contrary set forth herein, each party (and each of their respective employees,
representatives or other agents) may disclose to any and all persons, without
limitations of any kind, the tax treatment and tax structure of the transactions
contemplated by this Agreement and all materials of any kind (including opinions
and other tax analyses) that are provided to any such party relating to such tax
treatment and tax structure. However, any information relating to the tax
treatment or tax structure shall remain subject to the confidentiality
provisions hereof (and the foregoing sentence shall not apply) to the extent
reasonably necessary to enable the parties hereto, their respective Affiliates,
and their and their respective Affiliates’ directors and employees to comply
with applicable securities laws. For this purpose, “tax structure” means any
facts relevant to the federal income tax treatment of the transactions
contemplated by this Agreement but does not include information relating to the
identity of any of the parties hereto or any of their respective Affiliates.

10.19. Usury Savings Clause. Notwithstanding any other provision herein, the
aggregate interest rate charged with respect to any of the Obligations,
including all charges or fees in connection therewith deemed in the nature of
interest under applicable law shall not exceed the Highest Lawful Rate. If the
rate of interest (determined without regard to the preceding sentence) under
this Agreement at any time exceeds the Highest Lawful Rate, the outstanding
amount of the Loans made hereunder shall bear interest at the Highest Lawful
Rate until the total amount of interest due hereunder equals the amount of
interest which would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been in effect. In addition, if when
the Loans made hereunder are repaid in full the total interest due hereunder
(taking into account the increase provided for above) is less than the total
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect, then to
the extent permitted by law, Borrower shall pay to Administrative Agent an
amount equal to the difference between the amount of interest paid and the
amount of interest which would have been paid if the Highest Lawful Rate had at
all times been in effect. Notwithstanding the foregoing, it is the intention of
Lenders and Borrower to conform strictly to any applicable usury laws.
Accordingly, if any Lender contracts for, charges, or receives any consideration
which constitutes interest in excess of the Highest Lawful Rate, then any such
excess shall be cancelled automatically and, if previously paid, shall at such

 

83



--------------------------------------------------------------------------------

Lender’s option be applied to the outstanding amount of the Loans made hereunder
or be refunded to Borrower.

10.20. Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.

10.21. Effectiveness. This Agreement shall become effective upon the execution
of a counterpart hereof by each of the parties hereto and receipt by Borrower
and Administrative Agent of written or telephonic notification of such execution
and authorization of delivery thereof.

10.22. Patriot Act. Each Lender and Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies Borrower that pursuant to the requirements
of the Act, it is required to obtain, verify and record information that
identifies Borrower, which information includes the name and address of Borrower
and other information that will allow such Lender or Administrative Agent, as
applicable, to identify Borrower in accordance with the Act.

10.23. Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment Agreement shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

10.24. No Fiduciary Duty. Each Agent, each Lender and their Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), may have
economic interests that conflict with those of Borrower. Borrower agrees that
nothing in the Credit Documents or otherwise will be deemed to create an
advisory, fiduciary or agency relationship or fiduciary or other implied duty
between the Lenders and Borrower, its stockholders or its affiliates. You
acknowledge and agree that (i) the transactions contemplated by the Credit
Documents are arm’s-length commercial transactions between the Lenders, on the
one hand, and Borrower, on the other, (ii) in connection therewith and with the
process leading to such transaction each of the Lenders is acting solely as a
principal and not the agent or fiduciary of Borrower, its management,
stockholders, creditors or any other Person, (iii) no Lender has assumed an
advisory or fiduciary responsibility in favor of Borrower with respect to the
transactions contemplated hereby or the process leading thereto (irrespective of
whether any Lender or any of its affiliates has advised or is currently advising
Borrower on other matters) or any other obligation to Borrower except the
obligations expressly set forth in the Credit Documents and (iv) Borrower has
consulted its own legal and financial advisors to the extent it deemed
appropriate. Borrower further acknowledges and agrees that it is responsible for
making its own independent judgment with respect to such transactions and the
process leading thereto. Borrower agrees that it will not claim that any Lender
has rendered advisory services of any nature or respect, or owes a fiduciary or
similar duty to Borrower, in connection with such transaction or the process
leading thereto.

 

84



--------------------------------------------------------------------------------

10.25. Amendment and Restatement. It is the intention of each of the parties
hereto that the Existing Credit Agreement be amended and restated in its
entirety pursuant to this Agreement and that this Agreement does not constitute
a novation or termination of the Obligations existing under the Existing Credit
Agreement (or serve to terminate Sections 9.6, 10.2 and 10.3 of the Existing
Credit Agreement or any of Borrower’s obligations thereunder with respect to the
Existing Lenders). The parties hereto further acknowledge and agree that this
Agreement constitutes an amendment of the Existing Credit Agreement made under
and in accordance with the terms of Section 10.5 of the Existing Credit
Agreement. In addition, unless specifically amended hereby or otherwise, each of
the Credit Documents and the Exhibits and Schedules to the Existing Credit
Agreement shall continue in full force and effect and that, from and after the
Effective Date, all references to the “Credit Agreement” contained therein shall
be deemed to refer to this Agreement.

10.26. Reaffirmation. Each Credit Party, subject to the terms and limits
contained herein reaffirms its guaranty of the Obligations pursuant to the
Credit Documents to which it is a party. Each Credit Party hereby acknowledges
that it has reviewed the terms and provisions of this Agreement and consents to
the amendment and restatement of the Existing Credit Agreement effected pursuant
to this Agreement. Each Credit Party hereby confirms that each Credit Document
to which it is a party or is otherwise bound continues to be in full force and
effect, and all of its obligations thereunder shall be valid and enforceable and
shall not be impaired or limited by the execution or effectiveness of the
amendment and restatement of the Existing Credit Agreement.

[Remainder of page intentionally left blank]

 

85



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

OZ MANAGEMENT LP By:   Och-Ziff GP LLC, its general partner By:  

/s/ Joel Frank

  Name: Joel Frank   Title: Chief Financial Officer OZ ADVISORS LP By:  
Och-Ziff GP LLC, its general partner By:  

/s/ Joel Frank

  Name: Joel Frank   Title: Chief Financial Officer

 

Amended and Restated Credit and Guaranty Agreement



--------------------------------------------------------------------------------

OZ ADVISORS II LP By:   Och-Ziff Holding LLC, its general partner By:  

/s/ Joel Frank

  Name: Joel Frank   Title: Chief Financial Officer

 

Amended and Restated Credit and Guaranty Agreement



--------------------------------------------------------------------------------

GOLDMAN SACHS CREDIT PARTNERS L.P.,

as Arranger, Administrative Agent and a Lender By:  

LOGO [g194323exa_pg92.jpg]

  Authorized Signatory

 

Amended and Restated Credit and Guaranty Agreement



--------------------------------------------------------------------------------

LEHMAN BROTHERS INC.,

as Arranger

By:  

LOGO [g194323exa_pg93a.jpg]

  Name: Laurie Perper   Title:   Senior Vice President

LEHMAN COMMERCIAL PAPER INC.,

as Syndication Agent and a Lender

By:  

LOGO [g194323exa_pg93b.jpg]

  Name: Laurie Perper   Title:   Senior Vice President

 

Amended and Restated Credit and Guaranty Agreement



--------------------------------------------------------------------------------

APPENDIX A

TO CREDIT AND GUARANTY AGREEMENT

Tranche B Term Loan Commitments

 

Lender

   Tranche B Term Loan
Commitment      Pro
Rata Share  

Goldman Sachs Credit Partners L.P.

   $ 500,000,000.00         66 2/3 % 

Lehman Commercial Paper Inc.

   $ 250,000,000.00         33 1/3 %                   

Total

   $ 750,000,000.00         100 %                   

 

APPENDIX A - 1



--------------------------------------------------------------------------------

APPENDIX B

TO CREDIT AND GUARANTY AGREEMENT

Notice Addresses

OZ MANAGEMENT LP

c/o Och-Ziff Capital Management Group LLC

9 West 57th Street, 13th Floor

New York, NY 10016

Attention: Joel Frank

Telecopier: (212) 790-0060

OZ ADVISORS LP

c/o Och-Ziff Capital Management Group LLC

9 West 57th Street, 13th Floor

New York, NY 10016

Attention: Joel Frank

Telecopier: (212) 790-0060

OZ ADVISORS II LP

c/o Och-Ziff Capital Management Group LLC

9 West 57th Street, 13th Floor

New York, NY 10016

Attention: Joel Frank

Telecopier: (212) 790-0060

 

APPENDIX B - 1



--------------------------------------------------------------------------------

GOLDMAN SACHS CREDIT PARTNERS L.P.,

as Arranger, Administrative Agent and a Lender

Administrative Agent’s Principal Office:

Goldman Sachs Credit Partners L.P.

c/o Goldman, Sachs & Co.

30 Hudson Street, 17th Floor

Jersey City, NJ 07302

Attention: SBD Operations

Attention: Pedro Ramirez

Telecopier: (212) 357-4597

Email and for delivery of final financial statements for posting:
gsd.link@gs.com

with a copy to:

Goldman Sachs Credit Partners L.P.

1 New York Plaza

New York, New York 10004

Attention: Elizabeth Fischer

Telecopier: (212) 902-3000

 

APPENDIX B - 2



--------------------------------------------------------------------------------

LEHMAN BROTHERS INC.,

as Arranger

Lehman Brothers Inc.

745 Seventh Avenue, 16th Floor

New York, NY 10019

Attention: Deal Closing & Servicing Department

Attention: John O’Shea

Telecopier: (212) 520-0450

Lehman Brothers Inc.

745 Seventh Avenue, 5th Floor

New York, NY 10019

Attention: High Grade Loan Portfolio Group

Attention: Janine Shugan

Telecopier: (917) 522-0139

LEHMAN COMMERCIAL PAPER INC.,

as Syndication Agent and a Lender

Lehman Brothers Inc.

745 Seventh Avenue, 16th Floor

New York, NY 10019

Attention: Deal Closing & Servicing Department

Attention: John O’Shea

Telecopier: (212) 520-0450

Lehman Brothers Inc.

745 Seventh Avenue, 5th Floor

New York, NY 10019

Attention: High Grade Loan Portfolio Group

Attention: Janine Shugan

Telecopier: (917) 522-0139

 

APPENDIX B - 3



--------------------------------------------------------------------------------

EXHIBIT A-I TO

AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

FUNDING NOTICE

Reference is made to the Amended and Restated Credit and Guaranty Agreement,
dated as of October 26, 2007 (as it may be amended, restated, supplemented or
otherwise modified, the “Credit Agreement”; the terms defined therein and not
otherwise defined herein being used herein as therein defined), by and among OZ
MANAGEMENT LP, a Delaware limited partnership (“Borrower”), OZ ADVISORS LP, a
Delaware limited partnership (“Advisors”), as Guarantor, OZ ADVISORS II LP, a
Delaware limited partnership (“Advisors II”), as Guarantor, certain Subsidiaries
of Borrower, as Guarantors, the Lenders party thereto from time to time, GOLDMAN
SACHS CREDIT PARTNERS L.P., as Joint Lead Arranger, Joint Bookrunner and
Administrative Agent, LEHMAN BROTHERS INC., as Joint Lead Arranger and Joint
Bookrunner, and LEHMAN COMMERCIAL PAPER INC., as Syndication Agent.

Pursuant to Section 2.1 of the Credit Agreement, Borrower desires that Lenders
make the following Loans to Borrower in accordance with the applicable terms and
conditions of the Credit Agreement on [                ], 20[    ] (the “Credit
Date”):

 

Tranche B Term Loans

 

     

•      Base Rate Loans:

   $[    ,    ,    ]   

•      Eurodollar Rate Loans, with an initial Interest Period
of        month(s):

   $[    ,    ,    ]   

Borrower hereby certifies that:

(i) as of the Credit Date, the representations and warranties contained in each
of the Credit Documents are true and correct in all material respects on and as
of such Credit Date to the same extent as though made on and as of that date,
except to the extent such representations and warranties specifically relate to
an earlier date, in which case such representations and warranties are true and
correct in all material respects on and as of such earlier date;

(ii) as of the Credit Date, no event has occurred and is continuing or would
result from the consummation of the borrowing contemplated hereby that would
constitute an Event of Default or a Default.

 

Date: [                 ], 20[    ]   OZ MANAGEMENT LP     By:   Och-Ziff GP
LLC,       Its General Partner     By:  

 

    Name:     Title:  

 

EXHIBIT A-1-1



--------------------------------------------------------------------------------

EXHIBIT A-2 TO

AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

CONVERSION NOTICE

Reference is made to the Amended and Restated Credit and Guaranty Agreement,
dated as of October [    ], 2007 (as it may be amended, restated, supplemented
or otherwise modified, the “Credit Agreement”; the terms defined therein and not
otherwise defined herein being used herein as therein defined), by and among OZ
MANAGEMENT LP, a Delaware limited partnership (“Borrower”), OZ ADVISORS LP, a
Delaware limited partnership (“Advisors”), as Guarantor, OZ ADVISORS II LP, a
Delaware limited partnership (“Advisors II”), as Guarantor, certain Subsidiaries
of Borrower, as Guarantors, the Lenders party thereto from time to time, GOLDMAN
SACHS CREDIT PARTNERS L.P., as Joint Lead Arranger, Joint Bookrunner and
Administrative Agent, LEHMAN BROTHERS INC., as Joint Lead Arranger and Joint
Bookrunner, and LEHMAN COMMERCIAL PAPER INC., as Syndication Agent.

Pursuant to Section 2.9 of the Credit Agreement, Borrower desires to convert or
to continue the following Loans, each such conversion and/or continuation to be
effective as of [                 ], 20[    ]:

Tranche B Term Loans:

 

 

$[    ,    ,    ]

  

Eurodollar Rate Loans to be continued with Interest Period of [        ]
month(s)

 

 

$[    ,    ,    ]

  

Base Rate Loans to be converted to Eurodollar Rate Loans with Interest Period of
         month(s)

 

 

$[    ,    ,    ]

   Eurodollar Rate Loans to be converted to Base Rate Loans

Borrower hereby certifies that as of the date hereof, no Default or Event of
Default has occurred and is continuing.

 

Date: [                 ], 20[    ]  

OZ MANAGEMENT LP

 

      By:  

Och-Ziff GP LLC,

Its General Partner

    By:  

 

   

Name:

    Title:  

 

EXHIBIT A-2-1



--------------------------------------------------------------------------------

EXHIBIT B TO

AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

NOTE

$[1][    ,    ,    )

[2] [mm/dd/yy]

New York, New York

FOR VALUE RECEIVED, OZ MANAGEMENT LP, a Delaware limited partnership
(“Borrower”), promises to pay [NAME OF LENDER] (“Payee”) or its registered
assigns the principal amount [1][DOLLARS] ($[1][    ,    ,    ]) in the
installments referred to below.

Borrower also promises to pay interest on the unpaid principal amount hereof,
from the date hereof until such principal amount is paid in full, at the
interest rates and at the times which shall be determined in accordance with the
provisions of that certain Amended and Restated Credit and Guaranty Agreement,
dated as of October 26, 2007 (as it may be amended, restated, supplemented or
otherwise modified, the “Credit Agreement”; the terms defined therein and not
otherwise defined herein being used herein as therein defined), by and among OZ
MANAGEMENT LP, a Delaware limited partnership (“Borrower”), OZ ADVISORS LP, a
Delaware limited partnership (“Advisors”), as Guarantor, OZ ADVISORS II LP, a
Delaware limited partnership (“Advisors II”), as Guarantor, certain Subsidiaries
of Borrower, as Guarantors, the Lenders party thereto from time to time, GOLDMAN
SACHS CREDIT PARTNERS L.P., as Joint Lead Arranger, Joint Bookrunner and
Administrative Agent, LEHMAN BROTHERS INC., as Joint Lead Arranger and Joint
Bookrunner, and LEHMAN COMMERCIAL PAPER INC., as Syndication Agent.

Borrower shall make principal payments on this Note as set forth in Section 2.12
of the Credit Agreement.

This Note is one of the “Notes” referred to in the Credit Agreement in the
aggregate principal amount of $750,000,000 and is issued pursuant to and
entitled to the benefits of the Credit Agreement, to which reference is hereby
made for a more complete statement of the terms and conditions under which the
Term Loan evidenced hereby was made and is to be repaid.

All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in same day funds at the Principal
Office of Administrative Agent or at such other place as shall be designated in
writing for such purpose in accordance with the terms of the Credit Agreement.
Unless and until an Assignment Agreement effecting the assignment or transfer of
the obligations evidenced hereby shall have been accepted by Administrative
Agent and recorded in the Register, Borrower, each Agent and Lenders shall be
entitled to deem and treat Payee as the owner and holder of this Note and the
obligations evidenced hereby.

This Note is subject to mandatory prepayment and to prepayment at the option of
Borrower, each as provided in the Credit Agreement.

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF BORROWER AND PAYEE HEREUNDER SHALL
BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF.

Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note, together with all accrued and unpaid interest thereon, may
become, or may be declared to be, due and payable in the manner, upon the
conditions and with the effect provided in the Credit Agreement.

The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.

 

EXHIBIT B-1



--------------------------------------------------------------------------------

Borrower and any endorsers of this Note hereby consent to renewals and
extensions of time at or after the maturity hereof, and hereby waive diligence,
presentment, protest, demand and notice of every kind and, to the full extent
permitted by law, the right to plead any statute of limitations as a defense to
any demand hereunder.

[Remainder of page intentionally left blank]

 

EXHIBIT B-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.

 

OZ MANAGEMENT LP BY:   Och-Ziff GP LLC,   Its General Partner

By:

 

 

Name:

Title:

 

EXHIBIT B-3



--------------------------------------------------------------------------------

EXHIBIT C TO

AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

COMPLIANCE CERTIFICATE

THE UNDERSIGNED HEREBY CERTIFIES AS FOLLOWS:

1. I am the Chief Financial Officer of Och-Ziff GP LLC, the general partner of
OZ MANAGEMENT LP, a Delaware limited partnership (“Borrower”).

2. I have reviewed the terms of that certain Amended and Restated Credit and
Guaranty Agreement, dated as of October 26, 2007 (as it may be amended,
restated, supplemented or otherwise modified, the “Credit Agreement”; the terms
defined therein and not otherwise defined herein being used herein as therein
defined), by and among Borrower, OZ ADVISORS LP, a Delaware limited partnership
(“Advisors”), as Guarantor, OZ ADVISORS II LP, a Delaware limited partnership
(“Advisors II”), as Guarantor, certain Subsidiaries of Borrower, as Guarantors,
the Lenders party thereto from time to time, GOLDMAN SACHS CREDIT PARTNERS L.P.,
as Joint Lead Arranger, Joint Bookrunner and Administrative Agent, LEHMAN
BROTHERS INC., as Joint Lead Arranger and Joint Bookrunner, and LEHMAN
COMMERCIAL PAPER INC., as Syndication Agent, and I have made, or have caused to
be made under my supervision, a review in reasonable detail of the transactions
and condition of Borrower and the OZ Subsidiaries during the accounting period
covered by the attached financial statements.

3. The examination described in paragraph 2 above did not disclose, and I have
no knowledge of, the existence of any Event of Default or Default as of the date
of this Certificate, except as set forth in a separate attachment, if any, to
this Certificate, describing in detail, the nature of the condition or event and
the action which Borrower has taken, is taking, or proposes to take with respect
to each such Event of Default or Default.

4. Attached hereto as Annex B are the computations showing compliance with the
covenants set forth in Section 6.1(1), 6.3(b) and 6.7(f).

The foregoing certifications, together with the computations set forth in the
Annex B hereto and the financial statements delivered with this Certificate in
support hereof, are made and delivered [mm/dd/yy] pursuant to Section 5.1(c) of
the Credit Agreement.

 

OZ MANAGEMENT LP

 

By:

 

Och-Ziff GP LLC,

Its General Partner

 

By:

 

 

Name:

Title:  Chief Financial Officer

 

EXHIBIT C-1



--------------------------------------------------------------------------------

ANNEX A TO

COMPLIANCE CERTIFICATE

[Attach financial statements]

 

EXHIBIT C-A-1



--------------------------------------------------------------------------------

ANNEX B TO

COMPLIANCE CERTIFICATE

The information described herein is as of [                ], 20[    ], and
pertains to the Fiscal [Quarter] [Year] ending [                ],

20[    ].

[Set forth covenant calculations]

 

EXHIBIT C-B-1



--------------------------------------------------------------------------------

EXHIBIT D TO

AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

OPINIONS OF COUNSEL

[Intentionally Omitted]

 

EXHIBIT D-1



--------------------------------------------------------------------------------

EXHIBIT E TO

AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

ASSIGNMENT AGREEMENT

This Assignment Agreement (this “Assignment”) is dated as of the Effective Date
set forth below and is entered into by and between [Insert name of Assignor]
(the “Assignor”) and [Insert name of Assignee] (the “Assignee”). Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (as it may be amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), receipt of a
copy of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex I attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment as if set
forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including without limitation any letters of credit,
guarantees, and swingline loans included in such facilities) and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by the Assignor
to the Assignee pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and the Credit Agreement, without representation or warranty by the Assignor.

 

1.      Assignor:

 

 

 

2.      Assignee:

 

 

  [and is an Affiliate/Approved Fund1]

3.      Borrower:

  OZ MANAGEMENT LP

4.      Administrative Agent:

  GOLDMAN SACHS CREDIT PARTNERS L.P., as administrative agent under the Credit
Agreement

5.      Credit Agreement:

  The Amended and Restated Credit and Guaranty Agreement dated as of October 26,
2007 among OZ MANAGEMENT LP, (“Borrower”), OZ ADVISORS LP (“Advisors”), as
Guarantor, OZ ADVISORS II LP (“Advisors II”), as Guarantor, certain Subsidiaries
of Borrower, as Guarantors, the Lenders party thereto from time to time, GOLDMAN
SACHS CREDIT PARTNERS L.P., as Joint Lead Arranger, Joint Bookrunner and
Administrative Agent, LEHMAN BROTHERS INC., as Joint Lead Arranger and Joint
Bookrunner, and LEHMAN COMMERCIAL PAPER INC., as Syndication Agent

 

1  Select as applicable

 

EXHIBIT E-1



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Aggregate Amount of

Commitment/Loans

for all Lenders

  

Amount, of Commitment/Loans

Assigned

   Percentage Assigned of
Commitment/Loans2

$            

   $                    %

$            

   $                    %

$            

   $                    %

Effective Date:                 , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

7. Notice and Wire Instructions:

 

[NAME OF ASSIGNOR]       [NAME OF ASSIGNEE]

Notices:

      Notices:    

 

     

 

 

 

     

 

 

 

     

 

 

Attention:

      Attention:  

Telecopier:

      Telecopier:

with a copy to:

    with a copy to:  

 

     

 

 

 

     

 

 

 

     

 

 

Attention:

      Attention:  

Telecopier:

      Telecopier:

Wire Instructions:

    Wire Instructions:

 

 

2 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

EXHIBIT E-2



--------------------------------------------------------------------------------

The terms set forth in this Assignment are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

Title:

ASSIGNEE

[NAME OF ASSIGNEE] By:  

 

Title:

[Consented to and]3 Accepted:

 

[NAME OF ADMINISTRATIVE AGENT], as Administrative Agent

By:     Title: [Consented to:]4 OZ MANAGEMENT LP By:  

Och-Ziff GP LLC,

Its General Partner

By:

 

 

Title:

 

3  To be added only if the consent of Administrative Agent is required by the
terms of the Credit Agreement.

4  To be added only if the consent of Borrower is required by the terms of the
Credit Agreement.

 

EXHIBIT E-3



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AGREEMENT

 

1. Representations and Warranties.

 

  1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby;
and (b) assumes no responsibility with respect to (i) any statements, warranties
or representations made in or in connection with any Credit Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement or any other instrument or document delivered pursuant
thereto, other than this Assignment (herein collectively the “Credit
Documents”), or any collateral thereunder, (iii) the financial condition of
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Credit Document or (iv) the performance or observance by
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Credit Document.

 

  1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and to consummate the transactions contemplated hereby and to
become a Lender under the Credit Agreement, (ii) it meets all requirements. of
an Eligible Assignee under the Credit Agreement, (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement and,
to the extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it has received a copy of the Credit Agreement and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and to purchase the Assigned
Interest on the basis of which it has made such analysis and decision, and
(v) if it is a Non-US Lender, attached to the Assignment is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on Administrative Agent, the Assignor or any
other Lender, and based on such documents and information as it shall deem
appropriate at that time, continue to make its own credit decisions in taking or
not taking action under the Credit Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Documents are required to be performed by it as a Lender.

 

2. Payments. All payments with respect to the Assigned Interests shall be made
on the Effective Date as follows:

With respect to Assigned Interests for Loans, from and after the Effective Date,
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts which have accrued to but excluding the Effective Date and
to the Assignee for amounts which have accrued from and after the Effective
Date.5

 

5  Administrative Agent should consider whether this method conforms to its
systems. In some circumstances, the following alternative language may be
appropriate: “From and after the Effective Date, Administrative Agent shall make
all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignee whether such

 

EXHIBIT E-4



--------------------------------------------------------------------------------

3. General Provisions. This Assignment shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns. This
Assignment may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment by telecopy shall be effective as delivery of a manually
executed counterpart of this Assignment. This Assignment shall be governed by,
and construed in accordance with, the internal laws of the State of New York
without regard to conflict of laws principles thereof.

[Remainder of page intentionally left blank]

 

 

amounts have accrued prior to or on or after the Effective Date. The Assignor
and the Assignee shall make all appropriate adjustments in payments by
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.”

 

EXHIBIT E-5



--------------------------------------------------------------------------------

EXHIBIT F TO

AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

CERTIFICATE RE NON-BANK STATUS

Reference is made to the Amended and Restated Credit and Guaranty Agreement,
dated as of October 26, 2007 (as it may be amended, restated, supplemented or
otherwise modified, the “Credit Agreement”; the terms defined therein and not
otherwise defined herein being used herein as therein defined), by and among OZ
MANAGEMENT LP, a Delaware limited partnership (“Borrower”), OZ ADVISORS LP, a
Delaware limited partnership (“Advisors”), as Guarantor, OZ ADVISORS II LP, a
Delaware limited partnership (“Advisors II”), as Guarantor, certain Subsidiaries
of Borrower, as Guarantors, the Lenders party thereto from time to time, GOLDMAN
SACHS CREDIT PARTNERS L.P., as Joint Lead Arranger, Joint Bookrunner and
Administrative Agent, LEHMAN BROTHERS INC., as Joint Lead Arranger and Joint
Bookrunner, and LEHMAN COMMERCIAL PAPER INC., as Syndication Agent. Pursuant to
Section 2.20(c) of the Credit Agreement, the undersigned hereby certifies that
it is not a “bank” or other Person described in Section 881(c)(3) of the
Internal Revenue Code of 1986, as amended.

 

[NAME OF LENDER] By:  

 

Name:

Title:

 

EXHIBIT F-1



--------------------------------------------------------------------------------

EXHIBIT G-1 TO

AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

CLOSING DATE CERTIFICATE

[Intentionally Omitted]

 

EXHIBIT G-1-1



--------------------------------------------------------------------------------

EXHIBIT G-2 TO

AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

SOLVENCY CERTIFICATE

[Intentionally Omitted]

 

EXHIBIT G-2-1



--------------------------------------------------------------------------------

EXHIBIT H TO

AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

COUNTERPART AGREEMENT

This COUNTERPART AGREEMENT, dated [mm/dd/yy] (this “Counterpart Agreement”) is
delivered pursuant to that certain Amended and Restated Credit and Guaranty
Agreement, dated as of October 26, 2007 (as it may be amended, restated,
supplemented or otherwise modified, the “Credit Agreement”; the terms defined
therein and not otherwise defined herein being used herein as therein defined),
by and among OZ MANAGEMENT LP, a Delaware limited partnership (“Borrower”), OZ
ADVISORS LP, a Delaware limited partnership (“Advisors”), as Guarantor, OZ
ADVISORS II LP, a Delaware limited partnership (“Advisors II”), as Guarantor,
certain Subsidiaries of Borrower, as Guarantors, the Lenders party thereto from
time to time, GOLDMAN SACHS CREDIT PARTNERS L.P., as Joint Lead Arranger, Joint
Bookrunner and Administrative Agent, LEHMAN BROTHERS INC., as Joint Lead
Arranger and Joint Bookrunner, and LEHMAN COMMERCIAL PAPER INC., as Syndication
Agent.

Section 1. Pursuant to Section 5.10 of the Credit Agreement, the undersigned
hereby:

(a) agrees that this Counterpart Agreement may be attached to the Credit
Agreement and that by the execution and delivery hereof, the undersigned becomes
a Guarantor under the Credit Agreement and agrees to be bound by all of the
terms thereof;

(b) represents and warrants that each of the representations and warranties set
forth in the Credit Agreement and each other Credit Document and applicable to
the undersigned is true and correct in all material respects both before and
after giving effect to this Counterpart Agreement, except to the extent that any
such representation and warranty relates solely to any earlier date, in which
case such representation and warranty is true and correct in all material
respects as of such earlier date;

(c) no event has occurred or is continuing as of the date hereof, or will result
from the transactions contemplated hereby on the date hereof, that would
constitute an Event of Default or a Default;

(d) agrees to irrevocably and unconditionally guaranty the due and punctual
payment in full of all Obligations when the same shall become due, whether at
stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise (including amounts that would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a))
and in accordance with Section 7 of the Credit Agreement; and

(e) [the undersigned hereby (i) agrees that this counterpart may be attached to
the Pledge and Security Agreement, (ii) agrees that the undersigned will comply
with all the terms and conditions of the Security Agreement as if it were an
original signatory thereto, (iii) grants to Administrative Agent a security
interest in all of the undersigned’s right, title and interest in and to all
“Collateral” (as such term is defined in the Pledge and Security Agreement) of
the undersigned, in each case whether now or hereafter existing or in which the
undersigned now has or hereafter acquires an interest and wherever the same may
be located and (iv) delivers to Administrative Agent supplements to all
schedules attached to the Pledge and Security Agreement. All such Collateral
shall be deemed to be part of the “Collateral” and hereafter subject to each of
the terms and conditions of the Pledge and Security Agreement.]

 

EXHIBIT H-1



--------------------------------------------------------------------------------

Section 2. The undersigned agrees from time to time, upon reasonable request of
Administrative Agent, to take such additional actions and to execute and deliver
such additional documents and instruments as Administrative Agent may reasonably
request to effect the transactions contemplated by, and to carry out the intent
of, this Agreement. Neither this Agreement nor any term hereof may be changed,
waived, discharged or terminated, except by an instrument in writing signed by
the party (including, if applicable, any party required to evidence its consent
to or acceptance of this Agreement) against whom enforcement of such change,
waiver, discharge or termination is sought. Any notice or other communication
herein required or permitted to be given shall be given pursuant to Section 10.1
of the Credit Agreement, and all for purposes thereof, the notice address of the
undersigned shall be the address as set forth on the signature page hereof. In
case any provision in or obligation under this Agreement shall be invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining provisions or obligations, or of such provision
or obligation in any other jurisdiction, shall not in any way be affected or
impaired thereby.

THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES THEREOF.

[Remainder of page intentionally left blank]

 

EXHIBIT H-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Counterpart Agreement to be
duly executed and delivered by its duly authorized officer as of the date above
first written.

 

[NAME OF SUBSIDIARY]

By:

 

 

 

Name:

 

Title:

 

 

Address for Notices:                      

Attention:

   

Telecopier

 

 

with a copy to:

                     

Attention:

   

Telecopier

 

 

ACKNOWLEDGED AND ACCEPTED,

as of the date above first written:

   

GOLDMAN SACHS CREDIT PARTNERS L.P.,

as Administrative Agent

By:

 

 

Name:

Title:

 

EXHIBIT H-3



--------------------------------------------------------------------------------

EXHIBIT I TO

AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

INTERCOMPANY NOTE

New York, New York

[             ,     ], 20[     ]

FOR VALUE RECEIVED, each of the undersigned, as Maker, severally and not
jointly, hereby unconditionally promises to pay to the order of each of the
undersigned, as Payee, advances of principal (“Advances”) made from time to time
by such Payee to such Maker as shown on the books and records of OZ MANAGEMENT
LP, a Delaware limited partnership (“Company”), OZ ADVISORS LP, a Delaware
limited partnership (“Advisors”), and OZ ADVISORS II LP, a Delaware limited
partnership (“Advisors II”), together with interest from the date of the making
of any such Advance, whether or not such Advance is made prior to or on or after
the date hereof) on the unpaid principal thereof until paid in full at the
interest rate per annum as stated in the attached schedule in respect of
Advances made from time to time by a particular Payee to a particular Maker.

The unpaid principal of any Advances and all accrued and unpaid interest
thereon, owing by any Maker to any Payee shall be due and payable on demand of
such Payee.

Whenever any payment on this Intercompany Note (this “Note”) shall be stated to
be due on a day which is not a Business Day, such payment shall be made on the
next succeeding Business Day and such extension of time shall be included in the
computation of the payment of interest on this Note.

Except as provided herein, Maker reserves the right to prepay the outstanding
principal amount of this Note, in whole or in part, at any time and from time to
time, without premium or penalty; provided that interest shall be paid on the
amount prepaid to and including the date of prepayment.

This Note is one of the promissory notes contemplated by Section 6.1(b) of that
certain Amended and Restated Credit and Guaranty Agreement, dated as of
October 26, 2007 (as it may be amended, restated, supplemented or otherwise
modified, the “Credit Agreement”; the terms defined therein and not otherwise
defined herein as therein defined), by and among Company, as Borrower, Advisors,
as Guarantor, Advisors II, as Guarantor, certain Subsidiaries of Company, as
Guarantors, the Lenders party thereto from time to time, GOLDMAN SACHS CREDIT
PARTNERS L.P., as Joint Lead Arranger, Joint Bookrunner and Administrative
Agent, LEHMAN BROTHERS INC., as Joint Lead Arranger and Joint Bookrunner, and
LEHMAN COMMERCIAL PAPER INC., as Syndication Agent.

Each Maker shall be entitled to deem and treat any Payee, or such person who has
been so identified by the transferor in writing to such Maker as the holder of
this Note, as the owner and holder of this Note. This Note will, forthwith upon
its issuance by Maker, be endorsed in blank and undated; provided, however, that
nothing contained herein or of the endorsement hereof shall allow Administrative
Agent to demand payment under this Note prior to the occurrence of an Event of
Default.

In addition to, and not in limitation of, the foregoing, Makers agree, jointly
and severally, to pay all costs and expenses, including reasonable attorneys’
fees, incurred in connection with the collection and enforcement of this Note.

Each Maker, for itself and any of its successors and assigns, hereby waives
diligence, presentment, protest, demand and notice of any kind and, to the full
extent permitted by law, the right to plead any statute of limitations as a
defense to any demand hereunder.

 

EXHIBIT I-1



--------------------------------------------------------------------------------

No delay on the part of any Payee in the exercise of any right or remedy shall
operate as a waiver thereof, and no single or partial exercise by such Payee, of
any right or remedy shall preclude any other or further exercise of any other
right or remedy.

Payment of the principal of, and interest on, this Note is expressly
subordinated and subject in right of payment to the prior payment in full of all
obligations of each Maker (whether as borrower, guarantor or pledgor) under any
of the Credit Documents, and the outstanding principal amount of this Note shall
be reduced pro tanto by the amount of any payment made by each Maker in respect
of its Obligations under any Credit Document. By acceptance of this Note, the
holder agrees to be bound by the subordination provisions of this paragraph.

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF MAKERS AND PAYEES HEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES THEREOF.

In case any provision in or obligation under this Note shall be invalid, illegal
or unenforceable in any jurisdiction, the validity, legality and enforceability
of the remaining provisions or obligations, or of such provision or obligation
in any other jurisdiction, shall not in any way be affected or impaired thereby.

[Remainder of page intentionally left blank.]

 

EXHIBIT I-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Note to be duly
executed and delivered by its officer thereunto duly authorized as of the date
and at the place first above written.

 

OZ MANAGEMENT LP

 

 

By:

 

Och-Ziff GP LLC,

Its General Partner

 

 

By:

 

 

 

Name:

 

Title:

 

 

OZ ADVISORS LP

 

 

By:

 

Och-Ziff GP LLC,

Its General Partner

 

 

By:

 

 

 

Name:

 

Title:

 

 

OZ ADVISORS II LP

 

 

By:

 

Och-Ziff Holding LLC,

Its General Partner

 

 

By:

 

 

 

Name:

 

Title:

 

 

[SUBSIDIARIES]

 

 

By:

 

 

 

Name:

 

Title:

 

 

EXHIBIT I-3



--------------------------------------------------------------------------------

TRANSACTIONS ON INTERCOMPANY NOTE

 

    Maker:          Payee:           

 

Date

  

Amount of
Advance

Made

This Date

  

Interest

Rate on

Advance

Made This

Date

  

Amount of
Principal

Paid This

Date

  

Outstanding
Principal

Balance This

Date

  

Amount of

Interest Paid

This Date

  

Notation

Made By

 

EXHIBIT I-4



--------------------------------------------------------------------------------

ENDORSEMENT

The undersigned hereby assigns and transfers to the order of                    
, the attached Intercompany Note.

 

Date:                 , 20      

OZ MANAGEMENT LP

 

    By:  

Och-Ziff GP LLC,

Its General Partner

 

    By:  

 

    Name:    

Title:

 

   

OZ ADVISORS LP

 

    By:  

Och-Ziff GP LLC,

Its General Partner

 

    By:  

 

    Name:    

Title:

 

   

OZ ADVISORS II LP

 

    By:  

Och-Ziff Holding LLC,

Its General Partner

 

    By:  

 

    Name:    

Title:

 

   

[SUBSIDIARIES]

 

    By:  

 

    Name:     Title:  

 

EXHIBIT I-5



--------------------------------------------------------------------------------

EXHIBIT J TO

AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

JOINDER AGREEMENT

THIS JOINDER AGREEMENT, dated as of [                , 20    ] (this
“Agreement”), by and among [NEW LENDERS] (each a “Lender” and collectively the
“Lenders”), OZ MANAGEMENT LP, a Delaware limited partnership (“Borrower”), OZ
ADVISORS LP, a Delaware limited partnership (“Advisors”), as Guarantor, OZ
ADVISORS II LP, a Delaware limited partnership (“Advisors II”), as Guarantor,
certain Subsidiaries of Borrower, as Guarantors (“Subsidiaries”), and GOLDMAN
SACHS CREDIT PARTNERS L.P. (“GSCP”), as Administrative Agent.

RECITALS:

WHEREAS, reference is hereby made to the Amended and Restated Credit and
Guaranty Agreement, dated as of October 26, 2007 (as it may be amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; the terms defined therein and not otherwise defined herein being
used herein as therein defined), by and among Borrower, Advisors, as Guarantor,
Advisors II, as Guarantor, certain Subsidiaries of Borrower, as Guarantors, the
Lenders party thereto from time to time, GSCP, as Joint Lead Arranger, Joint
Bookrunner and Administrative Agent, LEHMAN BROTHERS INC., as Joint Lead
Arranger and Joint Bookrunner, and LEHMAN COMMERCIAL PAPER INC., as Syndication
Agent.

WHEREAS, subject to the terms and conditions of the Credit Agreement, Borrower
may request New Term Loan Commitments in an amount not to exceed $200,000,000 in
the aggregate and not less than $20,000,000 individually by entering into one or
more Joinder Agreements with the New Term Loan Lenders.

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

Each Lender party hereto hereby agrees to commit to provide its respective
Commitment as set forth on Schedule A annexed hereto, on the terms and subject
to the conditions set forth below:

Each Lender (i) confirms that it has received a copy of the Credit Agreement and
the other Credit Documents, together with copies of the financial statements
referred to therein and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Joinder Agreement (this “Agreement”); (ii) agrees that it will, independently
and without reliance upon Administrative Agent or any other Lender or Agent and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement; (iii) appoints and authorizes Administrative Agent
and Syndication Agent to take such action as agent on its behalf and to exercise
such powers under the Credit Agreement and the other Credit Documents as are
delegated to Administrative Agent and Syndication Agent, as the case may be, by
the terms thereof, together with such powers as are reasonably incidental
thereto; and (iv) agrees that it will perform in accordance with their terms all
of the obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender.

Each Lender hereby agrees to make its Commitment on the following terms and
conditions1:

 

1. Applicable Margin. The Applicable Margin for each Series [    ] New Term Loan
shall mean, as of any date of determination, [    ]% per annum

 

2. Principal Payments. Borrower shall make principal payments on the Series
[    ] New Term Loans in installments on the dates and in the amounts set forth
below:

 

 

1  Insert completed items 1-7 as applicable, with respect to New Term Loans with
such modifications as may be agreed to by the parties hereto to the extent
consistent with Section 2.24 of the Credit Agreement.

 

EXHIBIT J-1



--------------------------------------------------------------------------------

(A)

Payment

Date

  

(B)

Scheduled

Repayment of

Series [    ] New Term Loans

   $                $                $                $               
$                $                $                $               
$                $                $                $               
$                $            

TOTAL

   $            

 

3. Voluntary and Mandatory Prepayments. Scheduled installments of principal of
the Series [    ] New Term Loans set forth above shall be reduced in connection
with any voluntary or mandatory prepayments of the Series [    ] New Term Loans
in accordance with Sections 2.12, 2.13 and 2.14 of the Credit Agreement
respectively, and the final installment payable by Borrower in respect of the
Series [    ] New Term Loans shall be in an amount, if such amount is different
from the amount specified above, sufficient to repay all amounts owing by
Borrower under the Credit Agreement with respect to the Series [    ] New Term
Loans.

 

4. Fees. Borrower agrees to pay each New Term Loan Lender its Pro Rata Share of
an aggregate fee equal to [                ,    ] on [                ,    ].

 

5. Proposed Borrowing. This Agreement represents Borrower’s request to borrow
Series [    ] New Term Loans from New Term Loan Lender as follows (the “Proposed
Borrowing”):

 

 

a.      Business Day of Proposed Borrowing:

                  ,         

b.      Amount of Proposed Borrowing:    $            

    

c.      Interest rate option:

 

•    a.     Base Rate Loan(s)

      

•    b.     Eurodollar Rate Loans with
      an initial Interest

  

 

EXHIBIT J-2



--------------------------------------------------------------------------------

Period of              month(s)

 

6. [New Lenders. Each New Term Loan Lender acknowledges and agrees that upon its
execution of this Agreement and the making of New Term Loans Series             
New Term Loans that such New Term Loan Lender shall become a “LendeP” under, and
for all purposes of, the Credit Agreement and the other Credit Documents, and
shall be subject to and bound by the terms thereof, and shall perform all the
obligations of and shall have all rights of a Lender thereunder.]2

 

7. Credit Agreement Governs. Except as set forth in this Agreement, Series
[    ] New Term Loans shall otherwise be subject to the provisions of the Credit
Agreement and the other Credit Documents.

 

8. Borrower’s Certifications. By its execution of this Agreement, the
undersigned officer, to the best of his or her knowledge, and Borrower hereby
certify that:

 

  i. The representations and warranties contained in the Credit Agreement and
the other Credit Documents are true and correct in all material respects on and
as of the date hereof to the same extent as though made on and as of the date
hereof; except to the extent such representations and warranties specifically
relate to an earlier date, in which case such representations and warranties
were true and correct in all material respects on and as of such earlier date;

 

  ii. No Default or Event of Default has occurred and is continuing before or
after giving effect to the Proposed Borrowing contemplated hereby; and

 

  iii. Borrower has performed in all material respects all agreements and
satisfied all conditions (including, without limitation, Sections 2.24 and 3.2
of the Credit Agreement), which the Credit Agreement provides shall be performed
or satisfied by it on or before the date hereof.

 

9, Borrower Covenants. By its execution of this Agreement, Borrower hereby
covenants that:

 

  i. Borrower shall make any payments required pursuant to Section 2.18(c) of
the Credit Agreement in connection with the New Loan Commitments;

 

  ii. Borrower shall deliver or cause to be delivered all other legal opinions
and other documents reasonably requested by Administrative Agent in connection
with this Agreement; and

 

  iii. Set forth on the attached Officers’ Certificate are the calculations (in
reasonable detail) demonstrating pro forma compliance with a Leverage Ratio of
not greater than 3.00 to 1.00 after giving effect to the New Term Loan
Commitments and the New Term Loans funded thereunder or contemplated to be
funded thereunder.

 

10. Eligible Assignee. By its execution of this Agreement, each New Term Loan
Lender represents and warrants that it is an Eligible Assignee.

 

11. Notice. For purposes of the Credit Agreement, the initial notice address of
each New Term Loan Lender shall be as set forth below its signature below.

 

12. Non-US Lenders. For each New Term Loan Lender that is a Non-US Lender,
delivered herewith to Administrative Agent are such forms, certificates or other
evidence with respect to United States federal income tax withholding matters as
such New Term Loan Lender may be required to deliver to Administrative Agent
pursuant to subsection 2.20(c) of the Credit Agreement.

 

2  Insert bracketed language if the lending institution is not already a Lender.

 

EXHIBIT J-3



--------------------------------------------------------------------------------

13. Recordation of the New Loans. Upon execution and delivery hereof,
Administrative Agent will record the Series [            ] New Term Loans made
by New Term Loan Lenders in the Register.

 

14. Amendment, Modification and Waiver. This Agreement may not be amended,
modified or waived except by an instrument or instruments in writing signed and
delivered on behalf of each of the parties hereto.

 

15. Entire Agreement. This Agreement, the Credit Agreement and the other Credit
Documents constitute the entire agreement among the parties with respect to the
subject matter hereof and thereof and supersede all other prior agreements and
understandings, both written and verbal, among the parties or any of them with
respect to the subject matter hereof.

 

16. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPALS THEREOF.

 

17. Severability. Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction. If any provision of this Agreement is
so broad as to be unenforceable, the provision shall be interpreted to be only
so broad as would be enforceable.

 

18. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which shall constitute one and the
same agreement.

[Remainder of page intentionally left blank]

 

EXHIBIT J-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Joinder Agreement as of [                ,
    ].

 

[NAME OF LENDER]

By:

 

 

Name:

Title:

Notice Address:

Attention:

Telephone:

Facsimile:

OZ MANAGEMENT LP By:   Och-Ziff GP LLC,   Its General Partner By:  

 

Name: Title: OZ ADVISORS LP By:   Och-Ziff GP LLC,   Its General Partner

By:

 

 

Name: Title: OZ ADVISORS II LP

By:

  Och-Ziff Holding LLC,   Its General Partner

By:

 

 

Name: Title:

 

EXHIBIT J-5



--------------------------------------------------------------------------------

[SUBSIDIARIES] By:     Name: Title:

 

EXHIBIT J-6



--------------------------------------------------------------------------------

Consented to by:

GOLDMAN SACHS CREDIT PARTNERS, L.P.,

as Administrative Agent

By:       Authorized Signatory

 

EXHIBIT J-7



--------------------------------------------------------------------------------

SCHEDULE A

TO JOINDER AGREEMENT

 

Name of Lender

  

Type of Commitment

  

Amount

[                    ]

   New Term Loan Commitment               $                        
Total: $            

 

EXHIBIT J-8



--------------------------------------------------------------------------------

Schedule 1

OZ Funds

OZ Global Special Investments Master Fund, L.P.

OZ Global Special Investments Intermediate Fund, L.P.

OZ Global Special Investments, Ltd.

OZ Global Special Investments, L.P.

Och-Ziff Capital Structure Arbitrage Master Fund, Ltd.

Och-Ziff Capital Structure Arbitrage Domestic Fund, L.P.

Och-Ziff Capital Structure Arbitrage Overseas Intermediate Fund, L.P.

Och-Ziff Capital Structure Arbitrage Overseas Fund, Ltd.

OZ Master Fund, Ltd.

OZ Special Funding (OZMD), L.P.

OZ Domestic Partners, L.P.

OZ Domestic Partners II, L.P.

OZ Overseas Fund, Ltd.

OZ Overseas Fund II, Ltd.

OZ Overseas Intermediate Fund, L.P.

OZ Overseas Intermediate Fund II, L.P.

OZ Europe Master Fund, Ltd.

OZ Special Funding (OZME), L.P.

OZ Europe Domestic Partners, L.P.

OZ Europe Domestic Partners II, L.P.

OZ Europe Overseas Fund, Ltd.

OZ Europe Overseas Fund II, Ltd.

OZ Europe Overseas Intermediate Fund, L.P.

OZ Europe Overseas Intermediate Fund II, L.P.

OZ Asia Master Fund, Ltd.

OZ Special Funding (OZAS), L.P.

OZ Asia Domestic Partners, L.P.

OZ Asia Overseas Fund, Ltd.

OZ Asia Overseas Intermediate Fund, L.P.

Och-Ziff Real Estate BP Fund, L.P.

Och-Ziff Real Estate TE Fund, L.P.

Och-Ziff Real Estate Fund, L.P.

Och-Ziff Real Estate Sponsor Co-Investment Fund, L.P.

Och-Ziff Real Estate Management, L.L.C.

Och-Ziff Real Estate Advisors, L.L.C.

OZ 2004 GP, LLC (and its successor, OZ 2004 GP, LP)

OZ 2004 Investment Partners, L.L.C. (and its successor, OZ 2004 Investment
Partners, LP)

 

1



--------------------------------------------------------------------------------

Schedule 4.1

Jurisdictions of Organization and Qualification

 

Credit Party

   Jurisdiction of Organization

OZ Management LP

   Delaware

OZ Advisors LP

   Delaware

OZ Advisors II LP

   Delaware

 

2



--------------------------------------------------------------------------------

Schedule 4.2

Equity Interests and Ownership

Please see attached.

 

3



--------------------------------------------------------------------------------

LOGO [g194323img_002.jpg]

 

4



--------------------------------------------------------------------------------

Schedule 4.7

Liabilities

None.

 

5



--------------------------------------------------------------------------------

Schedule 4.12

Payment of Taxes

None.

 

6



--------------------------------------------------------------------------------

Schedule 6.1

Indebtedness

None.

 

7



--------------------------------------------------------------------------------

Schedule 6.4

Restrictions on OZ Subsidiary Distributions

None.

 

8